$800,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 30, 2007

among

Technical Olympic USA, Inc. and the other Borrowers Party Hereto,

as Borrowers

and

The Lenders and Issuers Party Hereto

and

Citicorp North America, Inc.,

as Administrative Agent,

Deutsche Bank Securities Inc.,

as Syndication Agent,

J.P. Morgan Chase Bank, N.A., and

Wachovia Capital Markets, LLC

as Co-Documentation Agents,

and

Citigroup Global Markets Inc.

and

Deutsche Bank Securities Inc.

1

as Joint Lead Arrangers and Joint Book ManagersTABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

     
Section 1.1
Section 1.2
Section 1.3
Section 1.4
  Defined Terms.
Computation of Time Periods.
Accounting Terms and Principles.
Certain Terms.

ARTICLE II

THE FACILITY

     
Section 2.1
Section 2.2
Section 2.3
Section 2.4
Section 2.5
Section 2.6
Section 2.7
Section 2.8
Section 2.9
Section 2.10
Section 2.11
Section 2.12
Section 2.13
Section 2.14
Section 2.15
Section 2.16
Section 2.17
Section 2.18
Section 2.19
  The Revolving Credit Commitments.
Borrowing Procedures.
Swing Loans.
Letters of Credit.
Reduction and Termination of the Revolving Credit Commitments.
Repayment of Loans.
Evidence of Debt.
Prepayments.
Interest.
Conversion/Continuation Option.
Fees.
Payments and Computations.
Special Provisions Governing Eurodollar Rate Loans.
Capital Adequacy.
Taxes.
Substitution of Lenders.
Facility Extension.
Facility Increase.
Certain Accounts.

ARTICLE III

CONDITIONS TO LOANS AND LETTERS OF CREDIT

     
Section 3.1
Section 3.2
Section 3.3
  Conditions Precedent to the Effectiveness of this Agreement.
Conditions Precedent to Each Loan and Letter of Credit.
Determinations of Effective Date Conditions.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     
Section 4.1
Section 4.2
Section 4.3
Section 4.4
Section 4.5
Section 4.6
Section 4.7
Section 4.8
Section 4.9
Section 4.10
Section 4.11
Section 4.12
Section 4.13
Section 4.14
Section 4.15
Section 4.16
Section 4.17
Section 4.18
Section 4.19
  Corporate Existence; Compliance with Law.
Corporate Power; Authorization; Enforceable Obligations.
Ownership of Subsidiaries.
Financial Statements.
Material Adverse Change.
Litigation.
Taxes.
Full Disclosure.
Margin Regulations.
No Burdensome Restrictions; No Defaults.
Investment Company Act.
Use of Proceeds.
Insurance.
Labor Matters.
ERISA.
Environmental Matters.
Intellectual Property.
Title; Real Property.
Anti-Terrorism Laws.

ARTICLE V

FINANCIAL COVENANTS

     
Section 5.1
Section 5.2
Section 5.3
Section 5.4
Section 5.5
  Adjusted Consolidated Tangible Net Worth.
Maximum Indebtedness to Adjusted Consolidated Tangible Net Worth Ratio.
Minimum Interest Coverage Ratio.
Unsold Land to Adjusted Consolidated Tangible Net Worth.
Unsold Units to Units Closed.

ARTICLE VI

AFFIRMATIVE COVENANTS

     
Section 6.1
Section 6.2
Section 6.3
Section 6.4
Section 6.5
Section 6.6
Section 6.7
Section 6.8
Section 6.9
Section 6.10
Section 6.11
Section 6.12
Section 6.13
Section 6.14
Section 6.15
Section 6.16
Section 6.17
  Reporting Requirements.
Preservation of Corporate Existence, Etc.
Compliance with Laws, Etc.
Conduct of Business.
Payment of Taxes, Etc.
Maintenance of Insurance.
Transactions with Affiliates.
Access.
Keeping of Books.
Maintenance of Properties, Etc.
Application of Proceeds.
Environmental.
Additional Subsidiary Borrowers.
Designation of Restricted and Unrestricted Subsidiaries.
Mortgage Requirements.
Designated Account Deposits.
Equity Pledge Agreement.

ARTICLE VII

NEGATIVE COVENANTS

     
Section 7.1
Section 7.2
Section 7.3
Section 7.4
Section 7.5
Section 7.6
Section 7.7
Section 7.8
Section 7.9
Section 7.10
Section 7.11
  Liens, Etc.
Investments.
Restricted Payments.
Restriction on Fundamental Changes.
Change in Nature of Business.
Transactions with Affiliates.
Restrictions on Subsidiary Distributions; No New Negative Pledge.
Sale/Leasebacks.
Compliance with ERISA.
Environmental.
Designated Account Proceeds.

ARTICLE VIII

EVENTS OF DEFAULT

     
Section 8.1
Section 8.2
Section 8.3
Section 8.4
  Events of Default.
Remedies.
Actions in Respect of Letters of Credit.
Rescission.

ARTICLE IX

THE ADMINISTRATIVE AGENT

     
Section 9.1
Section 9.2
Section 9.3
Section 9.4
Section 9.5
Section 9.6
  Authorization and Action.
Administrative Agent’s Reliance, Etc.
The Administrative Agent Individually.
Lender Credit Decision.
Indemnification.
Successor Administrative Agent.

ARTICLE X

MISCELLANEOUS

     
Section 10.1
Section 10.2
Section 10.3
Section 10.4
Section 10.5
Section 10.6
Section 10.7
Section 10.8
Section 10.9
Section 10.10
Section 10.11
Section 10.12
Section 10.13
Section 10.14
Section 10.15
Section 10.16
Section 10.17
Section 10.18
Section 10.19
Section 10.20
Section 10.21
Section 10.22
  Amendments, Waivers, Etc.
Assignments and Participations.
Costs and Expenses.
Indemnities.
Limitation of Liability.
Right of Set-off.
Sharing of Payments, Etc.
Notices, Etc.
No Waiver; Remedies.
Binding Effect.
Governing Law.
Submission to Jurisdiction; Service of Process.
Waiver of Jury Trial.
Section Titles.
Execution in Counterparts.
Entire Agreement.
Confidentiality.
USA Patriot Act.
Agent Communications.
Joint and Several Liability.
Administrative Borrower.
No Release.

          Schedules
Schedule I
  -   Revolving Credit Commitments
 
       
Schedule II
  -   Applicable Lending Offices and Addresses for Notices
 
       
Schedule 2.4
  -   Existing Letters of Credit
 
       
Schedule 4.2
  -   Consents
 
       
Schedule 4.3
  -   Ownership of Subsidiaries
 
       
Schedule 4.4
  -   Material Obligations
 
       
Schedule 4.6
  -   Litigation
 
       
Schedule 4.7
  -   Taxes
 
       
Schedule 4.13
  -   Insurance
 
       
Schedule 7.1
  -   Existing Liens
 
       
Schedule 7.2
  -   Existing Investments
 
       
Schedule 7.7
  -   Restrictions on Subsidiary Distributions

          Exhibits
Exhibit A
  -   Form of Assignment and Acceptance
 
       
Exhibit B
  -   Form of Assumption Agreement
 
       
Exhibit C
  -   Form of Revolving Credit Note
 
       
Exhibit D
  -   Form of Notice of Borrowing
 
       
Exhibit E
  -   Form of Borrowing Base Certificate
 
       
Exhibit F
  -   Form of Notice of Conversion or Continuation
 
       
Exhibit G
  -   Form of Credit Agreement Supplement
 
       
Exhibit H
  -   Form of Guaranty

2

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 30, 2007, among
TECHNICAL OLYMPIC USA, INC., a Delaware corporation (the “Administrative
Borrower”), the subsidiaries of the Administrative Borrower listed on the
signature pages hereof as a “Subsidiary Borrower” and any other subsidiary of
the Administrative Borrower which hereafter becomes a Subsidiary Borrower
pursuant to the terms hereof (each a “Subsidiary Borrower” and collectively, the
"Subsidiary Borrowers”; together with the Administrative Borrower, each a
"Borrower” and collectively, the “Borrowers”), the Lenders (as defined below),
the Issuers (as defined below), CITICORP NORTH AMERICA, INC. (“CNAI”), as agent
for the Lenders and the Issuers (in such capacity, the “Administrative Agent”).

PRELIMINARY STATEMENTS

(1) The Administrative Borrower, the Lenders (or their predecessors in
interest), the Issuer, the Administrative Agent, the Syndication Agent and the
Co-Documentation Agents are parties to the Credit Agreement, dated as of
March 9, 2006 (as amended by Amendment No. 1 to Credit Agreement dated as of
October 23, 2006 and Amendment No. 2 dated as of December 20, 2006 and as
otherwise amended, supplemented or otherwise modified from time to time through
the date hereof, the "March 2006 Credit Agreement”), under which the Lenders
provided the Facility in the aggregate principal amount of $800,000,000 for the
making of Revolving Loans and Swing Loans and the Issuance of Letters of Credit.

(2) By amendment to the March 2006 Credit Agreement, dated as of October 23,
2006, the Administrative Borrower committed to deliver Mortgages on Completed
Unsold Homes, as collateral for the Obligations, by no later than December 31,
2006. By further amendment, pursuant to Amendment No. 2 described above, the
deadline for delivering the Mortgages on Completed Unsold Homes was extended to
January 30, 2007. The Administrative Borrower has requested a further extension
of the deadline for delivering the Mortgages on Completed Unsold Homes and an
amendment to the Mortgage requirements. The Lenders’ agreement to extend the
deadline for delivering the Mortgages on Completed Unsold Homes, amend the
Mortgage requirements and continue making Loans under the Facility is expressly
conditioned upon the amendments contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree to amend and restate the March 2006 Credit Agreement as follows:

3

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS



      Section 1.1 Defined Terms.

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

"Adjusted Consolidated Tangible Net Worth” means with respect to the
Administrative Borrower and its Restricted Subsidiaries on a Consolidated basis,
as of any date, the sum of (a) Tangible Net Worth, plus (b) the lesser of
(i) fifty percent (50%) of the aggregate principal amount of all then
outstanding Subordinated Indebtedness of the Administrative Borrower and its
Restricted Subsidiaries having a maturity date later than one year following the
Scheduled Termination Date, (ii) twenty percent (20%) of Tangible Net Worth, and
(iii) $200,000,000.

"Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

"Administrative Borrower” has the meaning assigned to such term in the preamble
hereto.

"Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by or is under common control with such
Person, each officer, director, general partner or joint-venturer of such
Person, and each Person who is the beneficial owner of 10% or more of any class
of Voting Stock of such Person. For the purposes of this definition, “control”
means the possession of the power to direct or cause the direction of management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise. Solely for purposes of Section 7.6, Affiliates of the
Borrowers shall include Unrestricted Subsidiaries of the Administrative Borrower
and Joint Ventures.

"Affiliated Title Company” means Universal Land Title, Inc., a Florida
corporation, and any of its Subsidiaries or Affiliates authorized under
applicable Requirement of Law to conduct business as an agent for a title
insurance company.

"Agreement” means the March 2006 Credit Agreement as amended and restated by
this Amended and Restated Credit Agreement, except that any reference to the
date of this Agreement shall mean the date of this Amended and Restated Credit
Agreement.

"Anti-Terrorism Laws” has the meaning assigned to such term in Section 4.19.

"Applicable Lending Office” means, with respect to each Lender, its Domestic
Lending Office in the case of a Base Rate Loan, and its Eurodollar Lending
Office in the case of a Eurodollar Rate Loan.

Applicable Margin” means, as of any date of determination, a per annum rate
equal to the rate set forth below for the applicable type of Loan or Letters of
Credit and the Leverage Ratio and Ratings set forth below for each such date of
determination:

                                                              Eurodollar Rate  
      Level   Leverage Ratio   Ratings   Loans   Base Rate Loans   Letters of
Credit
 
  Less than or equal
                               
1
  to 1.0
  Ba1/BB+ or higher
    1.25 %     -0-       1.05 %
 
                                       
 
  Greater than 1.0
                               
 
  but less than or
                               
2
  equal to 1.25
  Ba2/BB
    1.35 %     -0-       1.15 %
 
                                       
 
  Greater than 1.25
                               
 
  but less than or
                               
3
  equal to 1.50
  Ba3/BB-
    1.45 %     -0-       1.30 %
 
                                       
 
  Greater than 1.50
                               
 
  but less than or
                               
4
  equal to 1.75
    B1/B+       1.65 %     0.15 %     1.50 %
 
                                       
5
  Greater than 1.75
  B2/B or lower     2.00 %     0.50 %     1.70 %
 
                                       

For purposes of the above grid, “Ratings” means (i) at any time at which
Moody’s, S&P and Fitch all publicly announce ratings of the Administrative
Borrower’s senior unsecured non-credit enhanced long-term debt, the second
highest of such three ratings and (ii) at any time at which Moody’s and S&P
publicly announce ratings of the Administrative Borrower’s senior unsecured
non-credit enhanced long-term debt but Fitch does not, the higher of such two
ratings (i.e., lower pricing). “Leverage Ratio” means, for the Administrative
Borrower and its Restricted Subsidiaries, as of the last day of each fiscal
quarter, the ratio of (a) the difference between (i) the aggregate amount of all
Indebtedness of the Administrative Borrower and its Restricted Subsidiaries and
(ii) Unrestricted Cash in excess of $10,000,000 and (b) the Adjusted
Consolidated Tangible Net Worth of the Administrative Borrower and its
Restricted Subsidiaries.

In the case of the Leverage Ratio, the Applicable Margin shall be determined
upon delivery of the Compliance Certificate pursuant to Section 6.1(c), after
the end of each fiscal quarter, commencing with the Compliance Certificate
delivered for the fiscal quarter ending June 30, 2006. The Applicable Margin
shall automatically be adjusted to the rate corresponding to the Leverage Ratio
set forth in the grid above. Such automatic adjustment shall take effect on the
last day that the Compliance Certificate was required to be delivered, and shall
remain in effect until subsequently adjusted in accordance herewith upon the
delivery of each such subsequent Compliance Certificate. In the case of the
Ratings, the Applicable Margin shall be determined upon any change in such
Ratings. The Applicable Margin shall automatically be adjusted to the rate
corresponding to the Ratings set forth in the grid above. Such automatic
adjustment shall take effect (i) in case of Eurodollar Rate Loans, as of the
beginning of the next succeeding applicable Interest Period for Eurodollar
Loans, and (ii) in case of Base Rate Loans, as of the next Business Day
following the date of such change in the Ratings.

In the event of a difference of one level between (x) the Ratings and the
Leverage Ratio pricing levels, or (y) the Ratings, the pricing for the higher
level shall apply (e.g. if the applicable Leverage Ratio is Level 1 and the
applicable Ratings are Level 2, the pricing for Level 1 shall apply). In the
event such difference is of more than one level between (x) the Ratings and the
Leverage Ratio or (y) the Ratings, the pricing for the level one level lower
than the higher level pricing shall apply. The Applicable Margin was set on the
Original Effective Date at Level 2.

"Applicable Unused Commitment Fee Rate” means, as of any date of determination,
a per annum rate equal to the corresponding Unused Commitment Percentage set
forth below:

          Unused Commitment Percentage   Unused Commitment Fee Rate
Higher than 66 2/3%
    0.300 %
 
       
 
       
Higher than 33 1/3% and lower than or
equal to 66 2/3%
 
0.225%
 
       
 
       
Lower than or equal to 33 1/3%
    0.125 %
 
       

"Approved Fund” means, with respect to any Fund that is a fund that invests in
bank loans, any other fund that invests in bank loans and is advised or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or Affiliate of
an entity that administers or manages a Lender.

"Arrangers” means Citigroup Global Markets Inc. and Deutsche Bank Securities
Inc., in their capacities as joint lead arrangers and joint book managers.

"Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A.

"Assumption Agreement” means an assumption agreement entered into by a Lender or
an Eligible Assignee, and accepted by the Administrative Agent, substantially in
the form of Exhibit B.

"Available Credit” means, at any time, an amount equal to (a) the Maximum
Credit, minus (b) the aggregate Revolving Credit Outstandings at such time.

"Bankruptcy Code” means Title 11, United States Code, as amended from time to
time.

"Base Rate” means the greater of (i) the interest rate per annum announced from
time to time by the Administrative Agent at its Domestic Lending Office as its
then base rate, or (ii) the Federal Funds Rate plus 0.5% per annum.

"Base Rate Loan” means any Loan during any period in which it bears interest
based on the Base Rate.

"Board of Directors” means the board of directors of the Administrative Borrower
or any committee thereof authorized with respect to any particular matter to
exercise the power of the board of directors of the Administrative Borrower.

"Borrower” and “Borrowers” have the meaning assigned to such terms in the
preamble to this Agreement.

"Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders ratably according to their respective Revolving Credit Commitments.

"Borrowing Base” means, at any time, the sum of:

(a) the product of (x) 0.90 and (y) the sum of (i) Escrow Proceeds Receivables
of the Borrowers and (ii) Unrestricted Cash of the Borrowers, to the extent such
Escrow Proceeds Receivables or Unrestricted Cash, as the case may be, constitute
Borrowing Base Assets;

(b) the product of (x) 0.90 and (y) the value of Sold Homes owned by a Borrower
(as determined in accordance with the definition of “Sold Homes”), to the extent
such Sold Homes constitute Borrowing Base Assets;

(c) the product of (x) 0.75 and (y) the value of Completed Unsold Homes owned by
a Borrower (as determined in accordance with the definition of “Completed Unsold
Homes”), to the extent such Completed Unsold Homes constitute Borrowing Base
Assets;

(d) the product of (x) 0.70 and (y) the value of Unsold Homes Under Construction
owned by a Borrower (as determined in accordance with the definition of “Unsold
Homes Under Construction”), to the extent such Unsold Homes Under Construction
constitute Borrowing Base Assets;

(e) the product of (x) the Finished Lots Advance Rate and (y) the value of
Finished Lots owned by a Borrower (as determined in accordance with the
definition of “Finished Lots”), to the extent such Finished Lots constitute
Borrowing Base Assets;

(f) the product of (x) the Land/Lots Under Development Advance Rate and (y) the
value of Land/Lots Under Development owned by a Borrower (as determined in
accordance with the definition of “Land/Lots Under Development”), to the extent
such Land/Lots Under Development constitute Borrowing Base Assets;

(g) the product of (x) the Unimproved Land Advance Rate and (y) the value of
Unimproved Land owned by a Borrower (as determined in accordance with the
definition of “Unimproved Land”), to the extent such Unimproved Land constitutes
Borrowing Base Assets.

Notwithstanding the foregoing, the total aggregate amount of Loans and Letters
of Credit outstanding based upon Finished Lots, Land/Lots Under Development and
Unimproved Land shall not exceed $50,000,000 at any time.

"Borrowing Base Assets” means the following assets to the extent satisfying the
following terms and conditions and included in the calculation of the Borrowing
Base:

(a) (i) Escrow Proceeds Receivables of a Borrower but only to the extent that
(A) such Escrow Proceeds Receivables are held by any Affiliated Title Company,
such Affiliated Title Company has entered into a written agreement with the
Administrative Agent acknowledging the security interests granted under the
Security Agreement and agreeing that any Escrow Proceeds Receivables released or
paid by such Affiliated Title Company shall be paid solely to a Designated
Account or (B) such Escrow Proceeds Receivables are held by any title insurance
company, title agent, escrow company or similar entity authorized under
applicable Requirement of Law to conduct business as an agent for a title
insurance company that is not an Affiliated Title Company, the applicable
Borrower has instructed such entity in writing to pay any Escrow Proceeds
Receivables to be released or paid to such Borrower solely to a Designated
Account maintained by Wachovia Bank, National Association and (ii) Unrestricted
Cash but only to the extent on deposit in a Designated Account;

(b) Sold Homes owned by a Borrower but only to the extent that (i) the Contract
for Sale for such Sold Home and related rights are subject to a first priority
perfected security interest as contemplated by the Security Agreement and
(ii) to the extent required under Section 6.15, such Sold Home is subject to a
Mortgage and, except as provided in Section 6.15, all Mortgage Requirements with
respect to such Mortgage have been satisfied;

(c) Completed Unsold Homes owned by a Borrower but only to the extent that
(i) each Completed Unsold Home is subject to a Mortgage and, except as provided
in Section 6.15, all Mortgage Requirements with respect to such Mortgage have
been satisfied, (ii) the value of any Completed Unsold Home in the Borrowing
Base does not exceed the appraised value for such Completed Unsold Home
determined in accordance with the Mortgage Requirements, and (iii) no Completed
Unsold Home has been “completed” (within the meaning of the definition of
Completed Unsold Home) for more than six months other than a Completed Unsold
Home being used as a Model Home;

(d) Unsold Homes Under Construction owned by a Borrower but only to the extent
that (i) such Unsold Homes Under Construction are subject to a Mortgage and,
except as provided in Section 6.15, all Mortgage Requirements with respect to
such Mortgage have been satisfied, and (ii) the value of any Completed Unsold
Home in the Borrowing Base does not exceed the appraised value for such
Completed Unsold Home determined in accordance with the Mortgage Requirements;

(e) Finished Lots owned by a Borrower but only to the extent that such Finished
Lots are subject to a Mortgage and all Mortgage Requirements with respect to
such Mortgage have been satisfied;

(f) Land/Lots Under Development owned by a Borrower but only to the extent that
such Land/Lots Under Development are subject to a Mortgage and all Mortgage
Requirements with respect to such Mortgage have been satisfied;

(g) Unimproved Land owned by a Borrower but only to the extent that such
Unimproved Land is subject to a Mortgage and all Mortgage Requirements with
respect to such Mortgage have been satisfied.

"Borrowing Base Certificate” means a certificate of the Administrative Borrower
substantially in the form of Exhibit E.

"Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.

"Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

"Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Restricted Subsidiaries
under Capital Leases, as determined on a Consolidated basis in conformity with
GAAP.

"Cash Equivalents” means

(a) securities issued or fully guaranteed or insured by the United States
government or any agency thereof,

(b) certificates of deposit, eurodollar time deposits, overnight bank deposits
and bankers’ acceptances of any commercial bank organized under the laws of the
United States, any state thereof, the District of Columbia, any foreign bank, or
its branches or agencies (fully protected against currency fluctuations) which,
at the time of acquisition, are rated at least “A-1” by S&P or “P-1” by Moody’s,

(c) commercial paper of an issuer rated at least “A-1” by S&P, “P-1” by Moody’s,
or “1” by the National Association of Investors Corporation;

(d) short term repurchase agreements, municipal trusts and obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above; and

(e) shares of any money market fund that (i) has at least 95% of its assets
invested continuously in the types of investments referred to in clauses (a),
(b), (c), and (d) above, (ii) has net assets of not less than $500,000,000 and
(iii) is rated at least “A-1” by S&P, “P-1” by Moody’s, or “1” by the National
Association of Investors Corporation; provided, however, that the maturities of
all obligations of the type specified in clauses (a), (b), (c) and (d) above
shall not exceed 180 days.

"Change of Control” means the occurrence of any of the following events:

(a) if any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successor provisions to either of the
preceding), including any group acting for the purpose of acquiring, holding,
voting or disposing of securities within the meaning of Rule 13d-5(b)(1) under
the Exchange Act, other than any one or more of the Permitted Holders, becomes
the “beneficial owner,” directly or indirectly, of 40% or more of the total
voting power of the Voting Stock of the Administrative Borrower; or

(b) if any of the Permitted Holders or any Person controlling or under common
control with the Permitted Holders, either individually or acting together,
becomes the “beneficial owner,” directly or indirectly, of 75% or more of the
total voting power of the Voting Stock of the Administrative Borrower; or

(c) during any period of two consecutive years, individuals who at the beginning
of such period constituted the board of directors of the Administrative Borrower
(together with any new directors whose election or appointment by such board of
directors or whose nomination for election by the shareholders of the
Administrative Borrower was approved by a vote of not less than two-thirds of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
directors of the Administrative Borrower then in office; or

(d) the shareholders of the Administrative Borrower shall have approved any plan
of liquidation or dissolution of the Administrative Borrower; or if the shares
of the Administrative Borrower cease to be listed on the New York Stock
Exchange, American Stock Exchange or Nasdaq National Market System for any
reason; or

(e) Antonio B. Mon (or a successor approved by the Requisite Lenders) shall no
longer be the chief executive officer of the Administrative Borrower, and a
successor chief executive officer satisfactory to the Requisite Lenders shall
not have (i) been appointed to such office within 120 days of the date on which
Antonio B. Mon (or his approved successor) ceased to be the chief executive
officer of the Administrative Borrower and (ii) assumed such office within
180 days of such date; or

(f) any “change of control” as defined in the indentures governing the Senior
Notes or Subordinated Notes has occurred.

For the purposes of this definition of “Change of Control,” the term “beneficial
owner” shall be as defined in Rule 13d-3 under the Exchange Act, except that a
person will be deemed to have “beneficial ownership” of all shares that any such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time. For the purposes of clauses (a) and (b) of
this definition of “Change of Control,” a person or group shall be deemed to
beneficially own any Voting Stock of a corporation held by any other corporation
(the “parent corporation”) so long as such person or group beneficially owns,
directly or indirectly, in the aggregate a majority of the total voting power of
the Voting Stock of such parent corporation.

"Citibank” means Citibank, N.A., a national banking association.

"CNAI” has the meaning assigned to such term in the preamble to this Agreement.

"Code” means the Internal Revenue Code of 1986 (or any successor legislation
thereto), as amended from time to time.

"Collateral” means all “Collateral” and “Mortgaged Property” referred to in the
Collateral Documents and all other property that is or is intended to be subject
to any Lien in favor of the Administrative Agent for the benefit of the Secured
Parties and will include, without limitation, all Borrowing Base Assets.

"Collateral Documents” means the Security Agreement, the Deposit Account Control
Agreements, the Mortgages, the Pledge Agreements and any other agreement that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties or that provides or purports to provide the
Administrative Agent with “control” (as defined in the UCC) over a Deposit
Account or Securities Account of a Borrower.

"Communications” has the meaning assigned to such term in Section 10.19.

"Completed Unsold Homes” means, as of any date, all Units (including all Model
Homes), for which construction has been “completed”, but for which there is in
existence no written Contract for Sale, the value of which is the lesser of
(x) value determined in conformity with GAAP and (y) the appraised value
determined in accordance with the Mortgage Requirements. Construction will be
considered “completed” when a temporary certificate of occupancy, certificate of
occupancy or similar certificate has been issued by the Applicable Governmental
Authority or, if the applicable Governmental Authority does not issue such a
certificate until a purchaser has been identified or no Governmental Authority
issues such a certificate with respect to such Unit, other evidence of
completion (exclusive of items of a punchlist nature) reasonably satisfactory to
the Administrative Agent.

"Compliance Certificate” has the meaning assigned to such term in
Section 6.1(c).

"Consenting Lenders” has the meaning assigned to such term in Section 2.17(a)

"Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its Subsidiaries or Restricted Subsidiaries, as the case may
be, in conformity with GAAP.

"Consolidated Net Income” means, for any Person for any period, the net income
(or loss) of such Person and its Restricted Subsidiaries for such period,
determined on a Consolidated basis in conformity with GAAP.

"Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the by-laws or
operating agreement (or the equivalent governing documents) of such Person and
(c) any document setting forth the manner of election and duties of the
directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock.

"Contaminant” means any material, substance, chemical, constituent, waste,
contaminant or pollutant, including, without limitation, any petroleum or
petroleum-derived substance or waste, asbestos and polychlorinated biphenyls
regulated or which can give rise to liability under any Environmental Law.

"Contract for Sale” means a sale and purchase agreement for a Unit between the
Administrative Borrower or any of its Restricted Subsidiaries and an unrelated
third party purchaser, who has been pre-qualified by the Administrative
Borrower, one of its Restricted Subsidiaries or an institutional lender.

"Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound or to which any of its property is
subject.

"Credit Agreement Supplement” means a supplement to this Agreement in
substantially the form of Exhibit G, pursuant to which each subsidiary of the
Administrative Borrower named therein becomes an additional Subsidiary Borrower
under this Agreement.

"Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

(a) Liens with respect to the payment of taxes, assessments, or governmental
charges, including liens securing community development district bonds or
similar bonds issued by any Governmental Authority to accomplish similar
purposes, in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

(b) Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other liens imposed by law
and/or created in the ordinary course of business for amounts not yet due or
that are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves or other appropriate provisions are being
maintained to the extent required by GAAP;

(c) deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other types of social security benefits;

(d) Liens or deposits to secure the performance of bids, tenders, sales,
options, contingent payments to sellers of real property, contracts (other than
for the repayment of borrowed money), participation agreements, joint
development agreements, surety, stay, appeal, customs, indemnity, performance
obligations or other similar bonds or obligations (not constituting
Indebtedness), arising in the ordinary course of business;

(e) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property which do not
materially detract from the value of such real property or interfere with the
ordinary conduct of the business conducted and proposed to be conducted at such
real property;

(f) encumbrances arising under leases or subleases of real property which do not
in the aggregate materially detract from the value of such real property or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property; and

(g) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business.

"Default” means any event that with the passing of time or the giving of notice
or both would become an Event of Default.

"Deposit Account Control Agreement” means an agreement among the bank
maintaining a Designated Account, the Borrower that is the owner of such
Designated Account and such bank’s customer, and the Administrative Agent as
secured party, in form and substance reasonably satisfactory to the
Administrative Agent.

"Designated Account” means a Deposit Account or Securities Account maintained
with a bank or other financial institution and owned by a Borrower to the extent
such Deposit Account or Securities Account, as applicable, is subject to the
first priority perfected security interest contemplated by the Security
Agreement.

"Disclosure Documents” means, collectively: (i) the Administrative Borrower’s
annual report on Form 10-K for the fiscal year ended December 31, 2004 as filed
with the SEC on March 11, 2005, (ii) the Administrative Borrower’s quarterly
report on Form 10-Q for the quarter ended March 31, 2005 as filed with the SEC
on May 4, 2005, (iii) the Administrative Borrower’s quarterly report on
Form 10-Q for the quarter ended June 30, 2005 as filed with the SEC on August 3,
2005, (iv) the Administrative Borrower’s quarterly report on Form 10-Q for the
quarter ended September 30, 2005 as filed with the SEC on November 9, 2005 and
(v) the Confidential Information Memorandum dated January 2006 and posted
electronically on Intralinks relating to the Administrative Borrower and this
Agreement.

"Dollars” and the sign “$” each mean the lawful money of the United States of
America.

"Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II or on the Assignment and Acceptance by which it became a Lender or
such other office of such Lender as such Lender may from time to time specify to
the Administrative Borrower and the Administrative Agent.

"Domestic Subsidiary” means any Subsidiary of a Borrower organized under the
laws of any state of the United States of America or the District of Columbia.

"EBITDA” means, for the Administrative Borrower and its Restricted Subsidiaries
for the twelve (12) month period ending on any date of determination, an amount
equal to (a) the Consolidated Net Income for such period, plus (b) cash
dividends from Unrestricted Subsidiaries paid to the Administrative Borrower
during such period, minus (c) gains from extraordinary items for such period, to
the extent included in the calculation of Consolidated Net Income for such
period in conformity with GAAP, but without duplication, plus (d) the sum of
(i) any provision for income taxes for such period, (ii) Interest Expense
deducted in the calculation of Consolidated Net Income for such period in
conformity with GAAP (including, without duplication, previously capitalized
Interest Expense which would be included in “cost of goods sold” and deducted
from Consolidated revenues in determining Consolidated Net Income), (iii) the
amount of depreciation and amortization for such period, (iv) any write-off of
goodwill, and (v) the amount of (x) any item of extraordinary loss not paid in
cash in such period and (y) any non-cash impairment charges in such period, in
each case to the extent included in the calculation of Consolidated Net Income
for such period in conformity with GAAP, but without duplication. In the case of
any Subsidiary of the Administrative Borrower that becomes a Restricted
Subsidiary during any period of calculation, EBITDA shall, for the purposes of
the foregoing calculations, be adjusted by increasing, if positive, or
decreasing, if negative, EBITDA by the EBITDA of such Subsidiary during such
period of calculation occurring prior to the date such Subsidiary became a
Restricted Subsidiary.

"Effective Date” has the meaning assigned to such term in Section 3.1.

"Eligible Assignee” means (a) a Lender or any Affiliate or Approved Fund of such
Lender; (b) a commercial bank having total assets in excess of $5,000,000,000;
(c) a finance company, insurance company, or any other financial institution or
fund, in each case reasonably acceptable to the Administrative Agent and
regularly engaged in making, purchasing or investing in loans, and having a net
worth, determined in conformity with GAAP, in excess of $250,000,000 (or, to the
extent net worth is less than such amount, a finance company, insurance company,
other financial institution or fund, reasonably acceptable to the Administrative
Agent) and, so long as there is no Default or Event of Default continuing, the
Administrative Borrower or (d) a savings and loan association or savings bank
organized under the laws of the United States or any State thereof having a net
worth, determined in conformity with GAAP, in excess of $250,000,000.

"Entitled Land” means all land owned by the Administrative Borrower or any of
its Restricted Subsidiaries, as part of their respective real estate development
business that has all requisite residential zoning approvals (other than
approvals which are solely ministerial and non-discretionary in nature).

"Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect, as amended or supplemented from time to time, relating to pollution
or the regulation and protection of human health, safety, the environment or
natural resources, including any applicable Requirements of Law relating to the
protection of areas of particular environmental concern, including wetlands,
areas inhabited by endangered species, historic sites, and areas above protected
acquifers.

"Environmental Lien” means any Lien in favor of any Governmental Authority for
environmental liabilities and costs.

"Equity Issuance” means the issue or sale of any Stock of the Administrative
Borrower or any of its Restricted Subsidiaries by the Administrative Borrower or
any of its Restricted Subsidiaries to any Person other than a Borrower.

"Equity Pledge Agreement” means the pledge agreement, in form and substance
reasonably satisfactory to the Administrative Agent, delivered by the
Administrative Borrower pursuant to Section 6.17, under which the Administrative
Borrower shall pledge in favor of the Administrative Agent the equity interests
held by the Administrative Borrower in all of its presently existing and
after-acquired direct Subsidiaries (other than any Joint Ventures).

"ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time.

"ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower or any of
its Subsidiaries within the meaning of Section 414(b), (c), (m) or (o) of the
Code.

"ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a Title IV
Plan with respect to which the notice requirement has not been waived pursuant
to applicable regulations; (b) the withdrawal of the Administrative Borrower,
any of its Subsidiaries or any ERISA Affiliate from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA; (c) the complete or partial
withdrawal of the Administrative Borrower, any of its Subsidiaries or any ERISA
Affiliate from any Multiemployer Plan; (d) notice of reorganization or
insolvency of a Multiemployer Plan; (e) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan by the PBGC; (g) the failure of the Administrative Borrower, any
of its Subsidiaries or any ERISA Affiliate to make any required contribution to
a Title IV Plan or Multiemployer Plan; (h) the imposition of a lien under
Section 412 of the Code or Section 302 of ERISA on the Administrative Borrower
or any of its Subsidiaries or any ERISA Affiliate; or (i) any other event or
condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA.

"Escrow Proceeds Receivables” means, with respect to the Administrative Borrower
and any of its Restricted Subsidiaries, the aggregate amount of funds held in
escrow by a title company or escrow agent which are payable (without any
requirement of the satisfaction or waiver of any further condition) to the
Administrative Borrower or such Restricted Subsidiary and which constitute
proceeds of sales of Units, Finished Lots, Land/Lots Under Development and
Unimproved Land.

"Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.

"Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period
appearing on Telerate Page 3750 as of 11:00 a.m., London time, two Business Days
prior to the first day of each Interest Period. In the event that such rate does
not appear on Telerate Page 3750 (or otherwise on the Telerate screen), the
Eurodollar Base Rate for the purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent.

"Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule II or on the Assignment and Acceptance by which it became a Lender (or,
if no such office is specified, its Domestic Lending Office) or such other
office of such Lender as such Lender may from time to time specify to the
Administrative Borrower and the Administrative Agent.

"Eurodollar Rate” means, with respect to any Interest Period for any Eurodollar
Rate Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the Eurodollar Base Rate by (b) a percentage equal to 100% minus
the reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Federal
Reserve Board for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the Eurodollar Rate is determined) having a term equal to such Interest Period.

"Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.

"Event of Default” has the meaning assigned to such term in Section 8.1.

"Exchange Act” means the Securities Exchange Act of 1934, as amended.

"Executive Order” has the meaning assigned to such term in Section 4.19.

"Existing Letters of Credit” means each letter of credit set forth on
Schedule 2.4 that was previously issued for the account of the Administrative
Borrower under the Prior Credit Agreement that was outstanding on the Original
Effective Date.

"Extending Lender” has the meaning assigned to such term in Section 2.17(a).

"Extension Request” has the meaning assigned to such term in Section 2.17(a).

"Facility” means the Revolving Credit Commitments and the provisions herein
related to the Revolving Loans, Swing Loans and Letters of Credit.

"Facility Extension” has the meaning assigned to such term in Section 2.17(a).

"Facility Increase” has the meaning assigned to such term in Section 2.18.

"Facility Increase Effective Date” has the meaning assigned to such term in
Section 2.18.

"Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length, and (b) with respect to
any marketable Security at any date, the closing sale price of such Security on
the Business Day next preceding such date, as appearing in any published list of
any national securities exchange or the Nasdaq Stock Market or, if there is no
such closing sale price of such Security, the final price for the purchase of
such Security at face value quoted on such business day by a financial
institution of recognized standing which regularly deals in securities of such
type selected by the Administrative Agent.

"Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

"Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

"Financial Statements” means the financial statements of the Administrative
Borrower and its Subsidiaries delivered in accordance with Sections 4.4 and 6.1.

"Finished Lots” means lots of Entitled Land as to which offsite construction has
been substantially completed, utilities and all major infrastructure have been
completed and stubbed to the site, and building permits for Units may be
promptly pulled and construction commenced by the Administrative Borrower or any
of its Restricted Subsidiaries without the satisfaction of any further
conditions, the value of which is the lesser of (x) value determined in
conformity with GAAP and (y) the appraised value determined in accordance with
the Mortgage Requirements.

"Finished Lots Advance Rate” means a percentage, expressed as a decimal,
mutually agreed upon in writing between the Administrative Borrower and the
Requisite Lenders and designated as the Finished Lots Advance Rate.

"FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

"Fitch” means Fitch, Inc. or any successor to the rating agency business
thereof.

"Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

"GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination; provided that with respect to determining compliance with any
financial covenant (including related definitions), “GAAP” shall be determined
based upon those accounting principles referred to above as of the Original
Effective Date.

"Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

"Guarantor” means each Restricted Subsidiary of the Administrative Borrower
party to the Guaranty.

"Guaranty” means the guaranty agreement substantially in the form of Exhibit H,
dated as of the Original Effective Date executed by each Restricted Subsidiary
of the Administrative Borrower named therein or that has executed a joinder to
the Guaranty.

"Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements,
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

"Indebtedness” of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments that bear interest (including
trust preferred securities), (c) all reimbursement and all obligations with
respect to letters of credit, bankers’ acceptances, surety bonds and performance
bonds, (d) all indebtedness for the deferred purchase price of property or
services, other than trade payables incurred in the ordinary course of business
that are not overdue, (e) all indebtedness of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (f) all Capital Lease Obligations of
such Person and the present value of future rental payments under all synthetic
leases, (g) all guaranty obligations of such Person with respect to obligations
of another Person that would otherwise constitute Indebtedness hereunder,
(h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Stock or Stock Equivalents of such Person,
valued, in the case of redeemable preferred stock, at the greater of its
voluntary liquidation preference and its involuntary liquidation preference plus
accrued and unpaid dividends, (i) all payments that such Person would have to
make in the event of an early termination on the date Indebtedness of such
Person is being determined in respect of Hedging Contracts of such Person and
(j) all Indebtedness of the type referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including accounts and general
intangibles) owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness but only to the extent of the
lesser of (x) the amount of such Indebtedness and (y) the Fair Market Value of
the property securing such Indebtedness. Notwithstanding the foregoing,
“Indebtedness” shall not include (x) the face amount of any undrawn Performance
Letters of Credit or the amount of any obligations in respect of surety bonds or
performance bonds, in each case to the extent unmatured, (y) Indebtedness
Associated with Assets Not Owned or (z) obligations with respect to options to
purchase real property that have not been exercised.

"Indebtedness Associated with Assets Not Owned” means any Indebtedness of any
land bank, or any other third party Indebtedness that would be required to be
included on the balance sheet or financial statements of the Administrative
Borrower or any of its Subsidiaries pursuant to any accounting rule requiring
such consolidation, including Indebtedness of any Joint Venture or Indebtedness
of any Unrestricted Subsidiary, except to the extent that such Indebtedness
would otherwise fall under clause (g) of the definition of “Indebtedness” with
respect to the Administrative Borrower or a Restricted Subsidiary.

"Indebtedness to Adjusted Consolidated Tangible Net Worth Ratio” means, with
respect to the Administrative Borrower at any date of determination, the ratio
of (a) all Indebtedness of the Administrative Borrower and its Restricted
Subsidiaries as of such date less Unrestricted Cash in excess of $10,000,000 to
(b) Adjusted Consolidated Tangible Net Worth of the Administrative Borrower at
such date.

"Indemnified Matter” has the meaning assigned to such term in Section 10.4.

"Indemnitees” has the meaning assigned to such term in Section 10.4.

"Interest Coverage Ratio” means, with respect to the Administrative Borrower and
its Restricted Subsidiaries for any period, the ratio of (a) EBITDA for such
period to (b) the Consolidated Interest Incurred for such period.

"Interest Expense” means, for any Person for any period, total interest expense
of such Person and its Subsidiaries for such period determined on a Consolidated
basis in conformity with GAAP. Notwithstanding that GAAP may otherwise provide,
the Administrative Borrower shall not be required to include in Interest Expense
the amount of any premium paid to prepay Indebtedness.

"Interest Incurred” means for any period, the aggregate amount (without
duplication and determined in each case in conformity with GAAP) of interest
incurred during such period, whether such interest was expensed or capitalized,
paid, accrued, or scheduled to be paid or accrued by the Administrative Borrower
and its Restricted Subsidiaries during such period, including (a) original issue
discount and non-cash interest payments of accruals on any Indebtedness, (b) the
interest portion of all deferred payment obligations, and (c) all commissions,
discounts, and other fees and charges owed with respect to bankers’ acceptances
and letter of credit financings and Interest Rate Contracts. For purposes of
this definition, (i) interest on any Capital Lease Obligations shall be deemed
to accrue at an interest rate reasonably determined by the Administrative
Borrower to be the rate of interest implicit in such obligations in conformity
with GAAP, and (ii) interest expense attributable to any Indebtedness
represented by the guaranty of an obligation of another Person shall be deemed
to be the interest expense attributable to the Indebtedness so guaranteed.

"Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made or on the
date of conversion of a Base Rate Loan to such Eurodollar Rate Loan and ending
one, two, three or six months thereafter as selected by the Administrative
Borrower in its Notice of Borrowing or Notice of Conversion or Continuation
given to the Administrative Agent pursuant to Section 2.2 or 2.10, and
(b) thereafter, if such Loan is continued, in whole or in part, as a Eurodollar
Rate Loan pursuant to Section 2.10, a period commencing on the last day of the
immediately preceding Interest Period therefor and ending one, two, three or six
months thereafter as selected by the Administrative Borrower in its Notice of
Conversion or Continuation given to the Administrative Agent pursuant to
Section 2.10; provided, however, that all of the foregoing provisions relating
to Interest Periods in respect of Eurodollar Rate Loans are subject to the
following:

(i) if any Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iii) the Administrative Borrower may not select any Interest Period in respect
of Loans having an aggregate principal amount of less than $5,000,000;

(iv) there shall be outstanding at any one time no more than six Interest
Periods in the aggregate; and

(v) any Interest Period that would end after the Revolving Credit Termination
Date shall end on the Revolving Credit Termination Date and, in the case of
Loans subject to Section 2.17, any Interest Period that would end after the
applicable Scheduled Maturity Date shall end on the applicable Scheduled
Maturity Date.

"Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

"Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or a significant
part of the assets of a business conducted by another Person or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, and (c) any loan, advance (other
than deposits with financial institutions available for withdrawal on demand,
prepaid expenses, accounts receivable and similar items made or incurred in the
ordinary course of business as presently conducted), or capital contribution by
such Person to any other Person, including all Indebtedness of any other Person
to such Person arising from a sale of property by such Person other than in the
ordinary course of its business and (d) any guaranty obligation incurred by such
Person in respect of Indebtedness of any other Person.

"IRS” means the Internal Revenue Service of the United States or any successor
thereto.

"Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew or increase the maximum stated amount (including by deleting or
reducing any scheduled decrease in such maximum stated amount) of, such Letter
of Credit. The terms “Issued” and "Issuance” shall have a corresponding meaning.

"Issuer” means (a) each Lender or Affiliate of a Lender that is listed on the
signature pages hereof as an “Issuer”, (b) each Lender or Affiliate of a Lender
that hereafter becomes an Issuer with the approval of the Administrative Agent
and the Administrative Borrower by agreeing pursuant to an agreement with and in
form and substance satisfactory to the Administrative Agent and the
Administrative Borrower to be bound by the terms hereof applicable to Issuers or
(c) solely with respect to an Existing Letter of Credit (and any amendment,
renewal or extension thereof in accordance with this Agreement), the Lender that
issued such Existing Letter of Credit.

"January 2003 Senior Notes” means the 9% Senior Notes due 2010 issued by the
Administrative Borrower pursuant to the Indenture dated as of February 3, 2003
between the Administrative Borrower and Wells Fargo Bank, N.A. (as successor by
consolidation to Wells Fargo Bank Minnesota, National Association), as trustee.

"Joint Venture” means any Person (other than a Subsidiary) in which the
Administrative Borrower or a Restricted Subsidiary holds any Investment (other
than an Investment described in clauses (b) or (d) of the definition thereof)
provided that such Joint Venture (i) is formed for and is or will be engaged in
real estate activities and (ii) shall only involve assets located in the
Permitted Markets.

"Land/Lots Under Development” means Entitled Land where physical site
improvement has commenced and is continuing, the value of which is the lesser of
(x) value determined in conformity with GAAP and (y) the appraised value
determined in accordance with the Mortgage Requirements.

"Land/Lots Under Development Advance Rate” means a percentage, expressed as a
decimal, mutually agreed upon in writing between the Administrative Borrower and
the Requisite Lenders and designated as the Land/Lots Under Development Advance
Rate.

"Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

"Lender” means each financial institution or other entity that (a) is listed on
the signature pages hereof as a “Lender” or (b) from time to time becomes a
party hereto by execution of an Assignment and Acceptance.

"Letter of Credit” means any letter of credit issued or deemed issued pursuant
to Section 2.4 (including any Existing Letter of Credit).

"Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of the Borrowers to all Issuers with respect to Letters
of Credit, whether or not any such liability is contingent, and includes the sum
of (a) the Reimbursement Obligations at such time and (b) the Letter of Credit
Undrawn Amounts at such time.

"Letter of Credit Request” has the meaning assigned to such term in
Section 2.4(c).

"Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.

"Lien” means, with respect to any property, asset or right, any mortgage, lien,
pledge, assignment, charge, security interest, levy, execution, seizure,
attachment, garnishment, or other encumbrance of any kind in the nature of the
foregoing in respect of such property, asset or right, whether or not choate,
vested or perfected.

"Linked Deposit Accounts” means the following Deposit Accounts maintained by
Wachovia Bank National Association: (a) Account No. 200003341735 in the name of
Engle Homes Delaware, Inc.; (b) Account No. 2000012137765 in the name of TOUSA
Delaware Inc.; and (c) Account No. 2000029799620 in the name of TOUSA Funding
LLC.

"Loan” means any loan made by any Lender pursuant to this Agreement.

"Loan Documents” means, collectively, this Agreement, the Revolving Credit Notes
(if any), the Guaranty, each agreement pursuant to which a Lender or an
Affiliate of a Lender provides cash management services to a Loan Party, the
Collateral Documents, and each certificate, agreement or document executed by a
Loan Party and delivered to the Administrative Agent or any Lender in connection
with or pursuant to any of the foregoing.

"Loan Party” means each Borrower, each Guarantor and each other Subsidiary of
the Administrative Borrower that executes and delivers a Loan Document.

"Management Services Agreement” means the Amended and Restated Management
Services Agreement, dated as of June 13, 2003 between the Administrative
Borrower and TOSI as amended, amended and restated or otherwise modified from
time to time, provided that the terms thereof are no more adverse to the Lenders
than the terms as of the Original Effective Date.

"March 2006 Credit Agreement” has the meaning assigned to such term in the
preliminary statement hereto.

"Material Adverse Change” means a material adverse change in the business,
condition (financial or otherwise), performance, properties, prospects or
operations of the Administrative Borrower and the other Loan Parties, taken as a
whole; provided, however, that in the absence of a Recourse Event, no Material
Adverse Change will exist arising solely from the Transeastern Events.  For the
purposes of this definition, the term “Recourse Event” means either (i) the
written acknowledgment by any Loan Party of obligations under the Transeastern
Guaranties in excess of $25,000,000 in the aggregate, (ii) a determination by a
court of competent jurisdiction or arbitration panel that the Loan Parties are
obligated to make payments under the Transeastern Guaranties in excess of
$25,000,000 in the aggregate, or (iii) payment by the Loan Parties of more than
$10,000,000 in the aggregate on account of the Transeastern Guaranties.  For the
purposes of this definition “Transeastern Guaranties” means any guarantee or
indemnity given by a Loan Party in connection with any credit agreement entered
into by EH/Transeastern, LLC. For the avoidance of doubt, guarantees of the
obligations under (1) the Senior Mezzanine Credit Agreement dated as of
August 1, 2005 by and among TE/TOUSA Mezzanine, LLC, as borrower, Deutsche Bank
Trust Company Americas and the other institutions party thereto as lenders, and
Deutsche Bank Trust Company Americas, as administrative agent and (2) the Junior
Mezzanine Credit Agreement dated as of August 1, 2005 by and among TE/TOUSA
Mezzanine Two, LLC, as borrower, Deutsche Bank Trust Company Americas and the
other institutions party thereto as lenders, and Deutsche Bank Trust Company
Americas, as administrative agent, shall constitute Transeastern Guaranties.

"Material Adverse Effect” means a material adverse effect on any of (a) the
business, condition (financial or otherwise), performance, properties, prospects
or operations of the Administrative Borrower and the other Loan Parties, taken
as a whole, or (b) the ability of the Administrative Borrower and the other Loan
Parties, taken as a whole, to pay the Obligations or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders thereunder; provided, however, that in the
absence of a Recourse Event (as defined in the definition of Material Adverse
Change), no Material Adverse Effect will exist arising solely from the
Transeastern Events.

"Maximum Credit” means, at any time, the lesser of (a) the Revolving Credit
Commitments in effect at such time and (b) the Borrowing Base.

"Model Homes” means all Units which are used as models, sales offices, or design
centers to market a particular real estate development project and the contents
therein.

"Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

"Mortgage” means a mortgage, deed of trust, trust deed or similar instrument in
form and substance reasonably satisfactory to the Administrative Agent creating
a Lien on any Completed Unsold Home, Unsold Home Under Construction, Sold Home,
Finished Lots, Land/Lots Under Development or Unimproved Land in a principal
amount of at least the then aggregate Revolving Credit Commitments.

"Mortgage Requirements” has the meaning assigned to such term in
Section 6.15(d).

"Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Administrative Borrower, any of its
Restricted Subsidiaries or any ERISA Affiliate has any obligation or liability,
contingent or otherwise.

"Non-Consenting Lender” has the meaning assigned to such term in
Section 10.1(c).

"Non-Funding Lender” has the meaning assigned to such term in Section 2.2(d).

"Non-U.S. Lender” means each Lender or Administrative Agent that is not a United
States person as defined in Section 7701(a)(30) of the Code.

"Notice of Borrowing” has the meaning assigned to such term in Section 2.2(a).

"Notice of Conversion or Continuation” has the meaning assigned to such term in
Section 2.10(a).

"Obligations” means, without duplication, the Loans, the Letter of Credit
Obligations and all other amounts owing by the Borrowers to the Administrative
Agent, any Lender, any Issuer, any Affiliate of any of them or any Indemnitee,
of every type and description, present or future, arising under this Agreement,
any other Loan Document, whether direct or indirect, including all letter of
credit and other fees, interest, charges, expenses, attorneys’ fees and
disbursements and other sums chargeable to the Borrowers under this Agreement or
any other Loan Document.

"One Year Projections” means those Consolidated financial projections dated
January 20, 2006 covering each fiscal quarter ending in 2006.

"Original Effective Date” means March 9, 2006.

"PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

"Performance Letters of Credit” means any letter of credit issued (a) on behalf
of a Person in favor of a Governmental Authority, including, without limitation,
any utility, water, or sewer authority, or other similar entity, for the purpose
of assuring such Governmental Authority that such Person or an Affiliate of such
Person will properly and timely complete work it has agreed to perform for the
benefit of such Governmental Authority; or (b) in lieu of other contract
performance, including, without limitation, bid and performance bonds.

"Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

"Permitted Acquisition” means the acquisition by the Administrative Borrower or
any of its Restricted Subsidiaries of all or substantially all of the assets or
Stock of any Person or of any operating division thereof (the “Target”), or the
merger of the Target with or into the Administrative Borrower or any Restricted
Subsidiary of the Administrative Borrower (with the Administrative Borrower, in
the case of a merger with the Administrative Borrower, being the surviving
corporation) (each an “Acquisition”); provided that such Acquisition shall only
involve assets located in the Permitted Markets and only for use in the lines of
business of the Administrative Borrower or its Restricted Subsidiaries existing
on the Original Effective Date.

"Permitted Holders” means TOSA or any Person of which TOSA “beneficially owns”
(as defined in Rule 13d-3 under the Exchange Act), individually or collectively,
at least a majority of the total voting power of the Voting Stock of such
Person.

"Permitted Markets” means housing markets located in the continental United
States of America.

"Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous Refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon), (b) the average
life to maturity of such Permitted Refinancing Indebtedness is greater than or
equal to that of the Indebtedness being Refinanced, (c) if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations under
this Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, and (d) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced.

"Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, Joint Venture or other entity, or a Governmental
Authority.

"Platform” has the meaning assigned to such term in Section 10.19(b).

"Pledge Agreement” means a pledge agreement in form and substance reasonably
satisfactory to the Administrative Agent, executed by the Administrative
Borrower or any Restricted Subsidiary of the Administrative Borrower, as
applicable, owning the equity interest in the applicable Unaffiliated Joint
Venture or Unaffiliated Unrestricted Subsidiary, pursuant to which shall be
pledged to the Administrative Agent all of the Administrative Borrower’s or such
Restricted Subsidiary’s (as the case may be) equity ownership interest in such
Unaffiliated Joint Venture or Unaffiliated Unrestricted Subsidiary.

"Prior Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of October 26, 2004 by and among the Administrative Borrower,
the Lenders and issuers party thereto, CNAI as administrative agent, which was
repaid with the proceeds of the initial borrowing under the Facility.

"Proposed Change” has the meaning assigned to such term in Section 10.1(c).

"Ratable Portion” or “ratably” means, with respect to any Lender, the percentage
obtained by dividing (a) the Revolving Credit Commitment of such Lender by
(b) the aggregate Revolving Credit Commitments of all Lenders (or, at any time
after the Revolving Credit Termination Date, the percentage obtained by dividing
the aggregate outstanding principal balance of the Revolving Credit Outstandings
owing to such Lender by the aggregate outstanding principal balance of the
Revolving Credit Outstandings owing to all Lenders).

"Real Property” means all of those plots, pieces or parcels of land now owned,
leased or hereafter acquired or leased by a Borrower (the “Land”), together with
the right, title and interest of such Borrower in and to the streets, the land
lying in the bed of any streets, roads or avenues, opened or proposed, in front
of, the air space and development rights pertaining to the Land and the right to
use such air space and development rights, all rights of way, privileges,
liberties, tenements, hereditaments and appurtenances belonging or in any way
appertaining thereto, all fixtures, all easements now or hereafter benefiting
the Land and all royalties and rights appertaining to the use and enjoyment of
the Land necessary for the residential development of such Land, together with
all of the buildings and other improvements now or hereafter erected on the
Land, and any fixtures appurtenant thereto.

"Register” has the meaning assigned to such term in Section 10.2(c).

"Reimbursement Date” has the meaning assigned to such term in Section 2.4(g).

"Reimbursement Obligations” means all matured reimbursement or repayment
obligations of the Borrowers to any Issuer with respect to amounts drawn under
Letters of Credit.

"Rejecting Lenders” has the meaning assigned to such term in Section 2.17(b).

"Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned or operated by such Person,
including the movement of Contaminants through or in the air, soil, surface
water, ground water or property.

"Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Contaminant in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release so
that a Contaminant does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment or (c) perform pursuant
to Environmental Laws pre-remedial studies and investigations and post-remedial
monitoring and care.

"Replacement Lenders” has the meaning assigned to such term in Section 2.17(b).

"Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject (including, without
limitation, any Environmental Law).

"Requisite Lenders” means, collectively, Lenders having a majority of the
aggregate outstanding amount of the Revolving Credit Commitments or, after the
Revolving Credit Termination Date, a majority of the aggregate Revolving Credit
Outstandings. A Non-Funding Lender shall not be included in the calculation of
“Requisite Lenders.”

"Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person, but in
any event, with respect to financial matters, the chief financial officer, chief
accounting officer, treasurer, assistant treasurer, vice president of finance or
controller of such Person.

"Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalents of the
Administrative Borrower or any of its Restricted Subsidiaries now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Stock or
Stock Equivalents of the Administrative Borrower now or hereafter outstanding;
and (c) any payment of principal of, or premium on, the Subordinated Notes prior
to the stated maturity thereof.

"Restricted Subsidiary” means each Subsidiary of the Administrative Borrower,
other than (i) those that have been properly designated pursuant to Section 6.14
as an Unrestricted Subsidiary and (ii) those Subsidiaries engaged in the
business of originating residential home loans, title insurance and reinsurance.

"Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and acquire interests in other Revolving
Credit Outstandings in the aggregate principal amount outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule I under the caption
“Revolving Credit Commitment,” as amended to reflect each Assignment and
Acceptance or Assumption Agreement executed by such Lender and as such amount
may be increased or reduced pursuant to this Agreement.

"Revolving Credit Note” means a promissory note of the Borrowers payable to the
order of any Lender in a principal amount equal to the amount of such Lender’s
Revolving Credit Commitment evidencing the aggregate Indebtedness of the
Borrowers to such Lender resulting from the Revolving Loans owing to such
Lender.

"Revolving Credit Outstandings” means, at any particular time, the sum of
(a) the principal amount of the Revolving Loans outstanding at such time plus
(b) the Letter of Credit Obligations outstanding at such time plus (c) the
principal amount of the Swing Loans outstanding at such time.

"Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of the Revolving Credit
Commitments pursuant to Section 2.5 and (c) the date on which the Obligations
become due and payable pursuant to Section 8.2.

"Revolving Loan” has the meaning assigned to such term in Section 2.1.

"S&P” means Standard & Poor’s Rating Services or any successor to the rating
agency business thereof.

"Scheduled Termination Date” means, as to each Lender, the fourth anniversary of
the Original Effective Date subject to the provisions for the extension of the
Scheduled Termination Date, as to such Lender, set forth in Section 2.17.

"SEC” means the Securities and Exchange Commission.

"Secured Parties” means the Administrative Agent, the Lenders and the Issuers.

"Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

"Security Agreement” means the Security Agreement dated as of October 23, 2006
between the Administrative Borrower and certain of its Subsidiaries, as
grantors, and the Administrative Agent, as secured party, as amended by
Amendment No. 1 to Security Agreement, dated as of the date hereof.

"Selling Lender” has the meaning assigned to such term in Section 10.7(a).

"Senior Leverage Ratio” means for each four quarter fiscal period ending on the
last day of each fiscal quarter, the ratio of (a) Senior Unsecured Indebtedness
plus the outstanding Revolving Loans and Swing Loans, and the stated amount of
any undrawn Letters of Credit issued, under the Loan Documents, in each case, on
the last day of such fiscal quarter to (b) EBITDA for such period.

"Senior Notes” means (i) the 9% Senior Notes due 2010 issued by the
Administrative Borrower pursuant to the Indenture dated as of February 3, 2003
between the Administrative Borrower and Wells Fargo Bank, N.A. (as successor by
consolidation to Wells Fargo Bank Minnesota, National Association), as trustee
and the Indenture dated as of June 25, 2002, between the Administrative Borrower
and Wells Fargo Bank, N.A. (as successor by consolidation to Wells Fargo Bank
Minnesota, National Association), as trustee and (ii) the 8 1/4% Senior Notes
due 2011 issued by the Administrative Borrower pursuant to the Indenture dated
as of April 12, 2006 between the Administrative Borrower and Wells Fargo Bank,
N.A., as trustee.

"Senior Unsecured Indebtedness” means at any time, the Indebtedness of the
Administrative Borrower and its Subsidiaries comprised of (a) the outstanding
principal amount of the Senior Notes and the January 2003 Senior Notes
outstanding at such time and (b) the outstanding principal amount of all other
unsecured Indebtedness which is pari passu to the Senior Notes other than trade
payables that are not more than 90 days past the original invoice date thereof.

"Sold Homes” means all Units (including Model Homes) on which a building permit
has been issued and construction has begun or has been completed, and for which
a written Contract for Sale is in effect and has not been cancelled, the value
of which is determined in conformity with GAAP.

"Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

"Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

"Subordinated Indebtedness” means any Indebtedness of the Administrative
Borrower and its Restricted Subsidiaries that is subordinated to the Obligations
on terms and conditions not materially less favorable than the terms and
conditions of the Subordinated Notes.

"Subordinated Notes” means, collectively, the 10 3/8% Senior Subordinated Notes
due 2012 and the 7 1/2% Senior Subordinated Notes due 2011 issued by the
Administrative Borrower pursuant to the Indenture dated as of June 25, 2002,
between the Administrative Borrower and Wells Fargo Bank, N.A. (as successor by
consolidation to Wells Fargo Bank National Association), as trustee and the
Indenture dated as of March 10, 2004 between the Administrative Borrower and
Wells Fargo Bank, N.A. (as successor by consolidation to Wells Fargo Bank
Minnesota, National Association), as trustee; or any Permitted Refinancing
Indebtedness thereof.

"Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of over
50% of the outstanding Voting Stock is, at the time, directly or indirectly,
owned or controlled by such Person and/or one or more Subsidiaries of such
Person.

"Subsidiary Borrower” and “Subsidiary Borrowers” have the meanings assigned to
such terms in the preamble hereto.

"Swing Loan” has the meaning assigned to such term in Section 2.3(a).

"Swing Loan Borrowing” means a borrowing consisting of a Swing Loan.

"Swing Loan Lender” means CNAI or any other Lender that becomes the
Administrative Agent or that agrees with the approval of the Administrative
Agent and the Administrative Borrower to act as the Swing Loan Lender hereunder.

"Swing Loan Request” has the meaning assigned to such term in Section 2.3(b).

"Tangible Net Worth” means, with respect to the Administrative Borrower and its
Restricted Subsidiaries, the net worth of the Administrative Borrower and its
Restricted Subsidiaries, determined in conformity with GAAP, less all intangible
assets of the Administrative Borrower and its Restricted Subsidiaries but
excluding any non-cash gain or loss resulting from any mark-to-market
adjustments made directly to the net worth of the Administrative Borrower and
its Restricted Subsidiaries on a Consolidated basis as a result of fluctuations
in the value of financial instruments owned by the Administrative Borrower and
its Restricted Subsidiaries as required under SFAS 133.

"Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files or is
eligible to file Consolidated, combined or unitary tax returns.

"Tax Allocation Agreement” means the Tax Allocation Agreement dated as of
March 15, 2000 between Technical Olympic, Inc. and the Administrative Borrower,
as amended, amended and restated or otherwise modified from time to time,
provided that the terms thereof (other than any statutory change in tax rates)
are no more adverse to the Lenders than the terms as of the Original Effective
Date.

"Tax Return” has the meaning assigned to such term in Section 4.7(a).

"Taxes” has the meaning assigned to such term in Section 2.15(a).

"Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which the Borrower, any of its Restricted
Subsidiaries or any ERISA Affiliate has any obligation or liability (contingent
or otherwise).

"TOSA” means Technical Olympic SA, a Greek publicly traded company.

"TOSI” means Technical Olympic Services, Inc., a Delaware corporation.

"Total Assets” of any Person means, at any date, (a) the total assets of such
Person and its Restricted Subsidiaries at such date determined on a Consolidated
basis in conformity with GAAP minus (b) any Securities issued by such Person
held as treasury securities.

"Total Revolving Credit Commitment” means, as of any date, the sum of all
Revolving Credit Commitments for all Lenders then in effect, which sum shall not
exceed $800,000,000 unless the Total Revolving Credit Commitment is increased
pursuant to Section 2.18.

"Transeastern Events” means the matters disclosed by the Administrative Borrower
in its reports on Form 8-K filed with the SEC on September 27, 2006 and
October 2, 2006 relating to EH/Transeastern, LLC, and for the avoidance of
doubt, including disclosures arising from such matters contained in the
Administrative Borrower’s report on Form 8-K filed with the SEC on January 24,
2007 and on Form 10-Q for the quarter ended September 30, 2006 filed with the
SEC on November 14, 2006.

"UCC” means the Uniform Commercial Code then in effect for the State of New
York, or such other jurisdiction as the context may require.

"Unaffiliated” means, with respect to a Joint Venture or an Unrestricted
Subsidiary, as the case may be, an entity for which all of the ownership or
equity interests that are not owned by the Administrative Borrower or any
Restricted Subsidiary of the Administrative Borrower are owned by persons who
are not Permitted Holders or Affiliates of Permitted Holders.

"Unimproved Land” means all Entitled Land on which no construction of on-site
infrastructure improvements has begun, the value of which is determined in
conformity with GAAP.

"Unimproved Land Advance Rate” means a percentage, expressed as a decimal,
mutually agreed upon in writing between the Administrative Borrower and the
Requisite Lenders and designated as the Unimproved Land Advance Rate.

"Unit” means a single or multi family residential unit, including a condominium
and townhouse unit.

"Units Closed” means a Unit for which the purchase price therefor has been paid
and the title therefor has been delivered to a purchaser in accordance with a
Contract for Sale for such Unit.

"Unrestricted Cash” means all cash and Cash Equivalents of the Administrative
Borrower and its Restricted Subsidiaries that is not subject to a Lien or other
restriction (including, without limitation, any escrow in connection with
Contracts for Sale) other than Liens in favor of the Administrative Agent, any
Lender, any Issuer, any Affiliate of any of them or any Indemnitee.

"Unrestricted Subsidiary” means any Subsidiary of the Administrative Borrower
designated as an “Unrestricted Subsidiary” in accordance with Section 6.14 and
which is not a Restricted Subsidiary.

"Unsold Homes Under Construction” means all Units for which building permits
have been issued and construction has commenced, but not completed, and for
which there is no written binding contract of sale with an unrelated third party
purchaser the value of which is the lesser of (x) value determined in conformity
with GAAP and (y) the appraised value determined in accordance with the Mortgage
Requirements.

"Unsold Land” means Unimproved Land, Land/Lot Under Development and Finished
Lots, excluding such Finished Lots subject to a Contract for Sale.

"Unsold Units” means Unsold Homes Under Construction and Completed Unsold Homes.

"Unused Commitment” means, as of any date, the amount by which (a) the Total
Revolving Credit Commitments on such date exceed (b) the Revolving Credit
Outstandings as of such date.

"Unused Commitment Percentage” means, as of any date, the Unused Commitment
divided by the total Revolving Credit Commitment.

"USA Patriot Act” has the meaning assigned to such term in Section 4.19.

"U.S. Bank Accounts” means the following custodial accounts maintained by U.S.
Bank : (a) Account No. 6728003659 in the name of Engle Homes Delaware, Inc.;
(b) Account No. 6728020649 in the name of TOUSA Delaware Inc.; and (c) Account
No. 6728020426 in the name of TOUSA Funding LLC.

"Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

"Wholly-Owned Subsidiary” means, in respect of any Person, any Subsidiary of
such Person, all of the Stock of which (other than director’s qualifying shares
as may be required by law) is owned by such Person either directly or indirectly
through one or more Wholly-Owned Subsidiaries of Such Person.

"Withdrawal Liability” means, with respect to the Administrative Borrower or any
of its Subsidiaries at any time, the aggregate liability incurred (whether or
not assessed) with respect to all Multiemployer Plans pursuant to Section 4201
of ERISA or for increases in contributions required to be made pursuant to
Section 4243 of ERISA.



      Section 1.2 Computation of Time Periods.

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words "to” and “until” each mean “to but excluding” and the word "through” means
“to and including.”



      Section 1.3 Accounting Terms and Principles.

Except as set forth below, all accounting terms not specifically defined herein
shall be construed in conformity with GAAP and all accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in conformity with GAAP.



      Section 1.4 Certain Terms.

(a) The words “herein,” “hereof” and “hereunder” and similar words refer to this
Agreement as a whole, and not to any particular Article, Section, subsection or
clause in, this Agreement.

(b) Unless otherwise expressly indicated herein, references in this Agreement to
an Exhibit, Schedule, Article, Section, subsection or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section, subsection or clause in
this Agreement.

(c) Each agreement defined in this Article I or otherwise referred to herein or
in any other Loan Document shall include all appendices, exhibits and schedules
thereto. Unless the prior written consent of the Requisite Lenders is required
hereunder for an amendment, restatement, supplement or other modification to any
such agreement and such consent is not obtained, references in this Agreement to
such agreement shall be to such agreement as so amended, restated, supplemented,
modified or replaced.

(d) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect at the time any such reference is operative.

(e) The term “including” when used in any Loan Document means “including without
limitation” except when used in the computation of time periods.

(f) The terms “Lender,” “Issuer” and “Administrative Agent” include their
respective successors.

(g) Upon the appointment of any successor Administrative Agent pursuant to
Section 9.6, references to CNAI in Section 9.3 and to Citibank in the
definitions of Base Rate, Eurodollar Rate shall be deemed to refer to the
financial institution then acting as the Administrative Agent or one of its
Affiliates if it so designates.

(h) Unless otherwise defined herein or in any other Loan Document, terms used in
this Agreement that are defined in the UCC shall have the meanings given to such
terms in the UCC.

ARTICLE II

THE FACILITY



      Section 2.1 The Revolving Credit Commitments.

On the terms and subject to the conditions contained in this Agreement, each
Lender severally agrees to make loans (each a “Revolving Loan”) in Dollars to
the Borrowers from time to time on any Business Day during the period from and
including the Effective Date until the Revolving Credit Termination Date in an
aggregate amount not to exceed at any time outstanding for all such loans by
such Lender such Lender’s Revolving Credit Commitment, which Revolving Credit
Commitments are set forth in Schedule I hereto; provided, however, that at no
time shall any Lender be obligated to make a Revolving Loan in excess of such
Lender’s Ratable Portion of the Available Credit. Within the limits of each
Lender’s Revolving Credit Commitment, amounts of Revolving Loans repaid may be
reborrowed under this Section 2.1.



      Section 2.2 Borrowing Procedures.

(a) Each Borrowing shall be made on written notice (or verbal notice followed by
written notice within six hours of such verbal notice) given by the
Administrative Borrower on behalf of the Borrowers to the Administrative Agent
not later than 1:00 p.m. (New York City time) (i) one Business Day, in the case
of a Borrowing of Base Rate Loans and (ii) three Business Days, in the case of a
Borrowing of Eurodollar Rate Loans, prior to the date of the proposed Borrowing.
Each written notice shall be in substantially the form of Exhibit D (a “Notice
of Borrowing”) specifying (A) the date of such proposed Borrowing, (B) the
aggregate amount of such proposed Borrowing, (C) whether any portion of the
proposed Borrowing will be of Base Rate Loans or Eurodollar Rate Loans, (D) the
initial Interest Period or Periods for any such Eurodollar Rate Loans, and
(E) the Available Credit (after giving effect to the proposed Borrowing). The
Revolving Loans shall be made as Base Rate Loans unless, subject to
Section 2.13, the Notice of Borrowing specifies that all or a portion thereof
shall be Eurodollar Rate Loans. Notwithstanding anything to the contrary
contained in Section 2.3(a), if any Notice of Borrowing requests a Borrowing of
Base Rate Loans, the Administrative Agent may, in its sole discretion, make a
Swing Loan available to the Borrower in an aggregate amount not to exceed such
proposed Borrowing, and the aggregate amount of the corresponding proposed
Borrowing shall be reduced accordingly by the principal amount of such Swing
Loan. Each Borrowing of Eurodollar Rate Loans shall be in an aggregate amount of
not less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof
and each Borrowing of Base Rate Loans shall be in an aggregate amount of not
less than $1,000,000 or an integral multiple of $1,000,000 in excess thereof, or
the remaining Available Credit, if less.

(b) The Administrative Agent shall give to each Lender prompt notice of the
Administrative Agent’s receipt of a Notice of Borrowing and, if Eurodollar Rate
Loans are properly requested in such Notice of Borrowing, the applicable
interest rate determined pursuant to Section 2.13(a). Each Lender shall, before
11:00 a.m. (New York City time) on the date of the proposed Borrowing, make
available to the Administrative Agent at its address referred to in
Section 10.8, in immediately available funds, such Lender’s Ratable Portion of
such proposed Borrowing. After the Administrative Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Section 3.1 and
Section 3.2, the Administrative Agent will make such funds available to the
Borrowers.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any proposed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Ratable Portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
Ratable Portion available to the Administrative Agent on the date of such
Borrowing in accordance with this Section 2.2 and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrowers on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such Ratable Portion available to the Administrative Agent, such Lender (on
the one hand) and the Borrowers (on the other hand) severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrowers until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrowers, the interest rate applicable at the
time to the Loans comprising such Borrowings and (ii) in the case of such
Lender, the Federal Funds Rate for the first Business Day and thereafter at the
interest rate applicable at the time to the Loans comprising such Borrowing. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such corresponding amount so repaid shall constitute such Lender’s Loan as part
of such Borrowings for purposes of this Agreement. If the Borrowers shall repay
to the Administrative Agent such corresponding amount, such payment shall not
relieve such Lender of any obligation it may have hereunder to the Borrowers.

(d) The failure of any Lender to make the Loan or any payment required by it on
the date specified (a “Non-Funding Lender”), including any payment in respect of
its participation in Swing Loans and Letter of Credit Obligations, shall not
relieve any other Lender of its obligations to make such Loan or payment on such
date but no such other Lender shall be responsible for the failure of any
Non-Funding Lender to make a Loan or payment required under this Agreement.



      Section 2.3 Swing Loans.

(a) On the terms and subject to the conditions contained in this Agreement, the
Swing Loan Lender may in its sole discretion make loans (each a “Swing Loan”)
otherwise available to the Borrowers under the Facility from time to time on any
Business Day during the period from the date hereof until the Revolving Credit
Termination Date in an aggregate amount at any time outstanding (together with
the aggregate principal amount of any other loans made by the Swing Loan Lender
hereunder in its capacity as a Lender or the Swing Loan Lender) at any time not
to exceed the lesser of $20,000,000 and the Swing Loan Lender’s Ratable Portion
of the Available Credit at such time; provided, however, that the Swing Loan
Lender shall not make any Swing Loan to the extent that, after giving effect to
such Swing Loan, the aggregate Revolving Credit Outstandings would exceed the
Maximum Credit. The Swing Loan Lender shall be entitled to rely on the most
recent Borrowing Base Certificate delivered to the Administrative Agent. Each
Swing Loan shall be a Base Rate Loan and must be repaid in full within seven
days of its making or, if sooner, upon any Borrowing hereunder and shall in any
event mature no later than the Revolving Credit Termination Date. Within the
limits set forth in the first sentence of this Section 2.3(a) amounts of Swing
Loans repaid may be reborrowed under this Section 2.3(a).

(b) In order to request a Swing Loan, the Administrative Borrower shall telecopy
to the Administrative Agent a duly completed request setting forth the date, the
requested amount and date of the Swing Loan (a “Swing Loan Request”), to be
received by the Administrative Agent not later than 12:00 p.m. (New York City
time) on the day of the proposed borrowing. The Administrative Agent shall
promptly notify the Swing Loan Lender of the details of the requested Swing
Loan. Subject to the terms of this Agreement, the Swing Loan Lender shall make a
Swing Loan available to the Administrative Agent which will make such amounts
available to the Borrowers on the date of the relevant Swing Loan Request. The
Swing Loan Lender shall not make any Swing Loan in the period commencing on the
first Business Day after it receives written notice from any Lender or the
Administrative Agent (if a Person other than the Swing Loan Lender) that one or
more of the conditions precedent contained in Section 3.2 shall not on such date
be satisfied, and ending when such conditions are satisfied or waived. The Swing
Loan Lender shall not otherwise be required to determine that, or take notice
whether, the conditions precedent set forth in Section 3.2 hereof have been
satisfied in connection with the making of any Swing Loan.

(c) The Swing Loan Lender shall notify the Administrative Agent in writing
(which may be by telecopy) weekly, by no later than 10:00 a.m. (New York City
time) on the first Business Day of each week, of the aggregate principal amount
of its Swing Loans then outstanding.

(d) The Swing Loan Lender may demand at any time during the continuance of an
Event of Default that each Lender pay to the Administrative Agent, for the
account of the Swing Loan Lender, in the manner provided in subsection (e)
below, such Lender’s Ratable Portion of all or a portion of the outstanding
Swing Loans, which demand shall be made through the Administrative Agent, shall
be in writing and shall specify the outstanding principal amount of Swing Loans
demanded to be paid.

(e) The Administrative Agent shall forward each notice referred to in clause (c)
above and each demand referred to in clause (d) above to each Lender on the day
such notice or such demand is received by the Administrative Agent (except that
any such notice or demand received by the Administrative Agent after 2:00 p.m.
(New York City time) on any Business Day or any such demand received on a day
that is not a Business Day shall not be required to be forwarded to the Lenders
by the Administrative Agent until the next succeeding Business Day), together
with a statement prepared by the Administrative Agent specifying the amount of
each Lender’s Ratable Portion of the aggregate principal amount of the Swing
Loans stated to be outstanding in such notice or demanded to be paid pursuant to
such demand, and, notwithstanding whether or not the conditions precedent set
forth in Section 3.2 shall have been satisfied (which conditions precedent the
Lenders hereby irrevocably waive) provided that the Swing Loan Lender has not
received the notice referred to in the penultimate sentence of clause (b) above
prior to any such Swing Loan (and the condition referred to in such notice has
not been waived in accordance with this Agreement), each Lender shall, before
11:00 a.m. (New York City time) on the Business Day next succeeding the date of
such Lender’s receipt of such written demand, make available to the
Administrative Agent, in immediately available funds, for the account of the
Swing Loan Lender, the amount specified in such demand. Upon such payment by a
Lender, such Lender shall, except as provided in clause (f) below, be deemed to
have made a Revolving Loan to the Borrowers. The Administrative Agent shall use
such funds to repay the Swing Loans to the Swing Loan Lender. To the extent that
any Lender fails to make such payment available to the Administrative Agent for
the account of the Swing Loan Lender, the Borrowers shall repay such Swing Loan
on demand.

(f) Upon the occurrence of a Default under Section 8.1(f), each Lender shall
acquire, without recourse or warranty, an undivided participation in each Swing
Loan otherwise required to be repaid by such Lender pursuant to clause (e)
above, which participation shall be in a principal amount equal to such Lender’s
Ratable Portion of such Swing Loan, by paying to the Swing Loan Lender on the
date on which such Lender would otherwise have been required to make a payment
in respect of such Swing Loan pursuant to clause (e) above, in immediately
available funds, an amount equal to such Lender’s Ratable Portion of such Swing
Loan. If all or part of such amount is not in fact made available by such Lender
to the Swing Loan Lender on such date, the Swing Loan Lender shall be entitled
to recover any such unpaid amount on demand from such Lender together with
interest accrued from such date at the Federal Funds Rate for the first Business
Day after such payment was due and thereafter at the rate of interest then
applicable to Base Rate Loans.

(g) From and after the date on which any Lender is deemed to have made a
Revolving Loan pursuant to clause (e) above with respect to any Swing Loan or
purchases an undivided participation interest in a Swing Loan pursuant to
clause (f) above, the Swing Loan Lender shall promptly distribute to such Lender
such Lender’s Ratable Portion of all payments of principal of and interest
received by the Swing Loan Lender on account of such Swing Loan other than those
received from a Lender pursuant to clause (e) or (f) above.



      Section 2.4 Letters of Credit.

(a) Each Existing Letter of Credit is deemed to be a letter of credit issued
hereunder for all purposes of this Agreement and the other Loan Documents. On
the terms and subject to the conditions contained in this Agreement, each Issuer
agrees to Issue one or more Letters of Credit at the request of the
Administrative Borrower from time to time on any Business Day during the period
commencing on the Effective Date and ending on the earlier of the Revolving
Credit Termination Date and 30 days prior to the Scheduled Termination Date;
provided, however, that no Issuer shall be under any obligation to Issue any
Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
Letter of Credit or any Requirement of Law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the Original Effective Date or result in any unreimbursed loss, cost
or expense (for which such Issuer is not otherwise compensated) that was not
applicable, in effect or known to such Issuer as of the Original Effective Date
and that such Issuer in good faith deems material to it;

(ii) such Issuer shall have received written notice from the Administrative
Agent, any Lender or the Administrative Borrower, on or prior to the requested
date of Issuance of such Letter of Credit, that one or more of the applicable
conditions contained in Section 3.2 and Section 2.4 is not then satisfied;

(iii) after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the Maximum Credit at such
time;

(iv) after giving effect to the Issuance of such Letter of Credit, the Letter of
Credit Obligations at such time exceed 50% of the aggregate Revolving Credit
Commitments;

(v) any fees due in connection with a requested Issuance have not been paid;

(vi) such Letter of Credit is requested to be Issued in a form that is not
acceptable to such Issuer; or

(vii) such Letter of Credit does not provide that any beneficiary under such
Letter of Credit is prohibited from waiving any rights of subrogation against
the Administrative Borrower or any Subsidiary of the Administrative Borrower for
whose benefit such Letter of Credit was issued.

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.

(b) In no event shall the expiration date of any Letter of Credit, (i) be more
than one year after the date of Issuance thereof, or (ii) except as provided
below, be less than thirty days prior to the Scheduled Termination Date;
provided, however, that any Letter of Credit with a one-year term may provide
for the renewal thereof, prior to the Scheduled Termination Date, for additional
one-year periods (which shall in no event extend beyond the expiry date referred
to in clause (ii) above).

(c) In connection with the Issuance of each Letter of Credit, the Administrative
Borrower shall give the relevant Issuer and the Administrative Agent at least
two Business Days’ prior written notice, in such written or electronic form as
is acceptable to the Issuer, of the requested Issuance of such Letter of Credit
(a “Letter of Credit Request”). Such notice shall be irrevocable and shall
specify the Issuer of such Letter of Credit, the stated amount of the Letter of
Credit requested, which stated amount shall not be less than $10,000, the date
of Issuance of such requested Letter of Credit (which day shall be a Business
Day), the date on which such Letter of Credit is to expire (which date shall be
a Business Day), and the Person for whose benefit the requested Letter of Credit
is to be Issued. Such notice, to be effective, must be received by the relevant
Issuer and the Administrative Agent not later than 11:00 a.m. (New York City
time) on the second Business Day prior to the requested Issuance of such Letter
of Credit.

(d) Subject to the satisfaction of the conditions set forth in this Section 2.4,
the relevant Issuer shall, on the requested date, Issue a Letter of Credit on
behalf of the Administrative Borrower and, if applicable, one of its
Subsidiaries (including any other Borrower) in accordance with such Issuer’s
usual and customary business practices. If the Person for whose benefit the
requested Letter of Credit is to be issued is not a Borrower, the Administrative
Borrower shall cause such Person to be a co-applicant with the Administrative
Borrower with respect to such Letter of Credit. No Issuer shall Issue any Letter
of Credit in the period commencing on the first Business Day after it receives
written notice from any Lender or the Administrative Agent that one or more of
the conditions precedent contained in Section 3.2 shall not on such date be
satisfied, and ending when such conditions are satisfied. The relevant Issuer
shall not otherwise be required to determine that, or take notice whether, the
conditions precedent set forth in Section 3.2 have been satisfied in connection
with the Issuance of any Letter of Credit.

(e) Each Issuer shall comply with the following:

(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing, which writing may be by telecopier) of the
Issuance of a Letter of Credit Issued by it, of all drawings under a Letter of
Credit Issued by it, the payment (or the failure to pay when due) by the
Borrowers of any Reimbursement Obligation when due (which notice the
Administrative Agent shall promptly transmit by telecopy or similar transmission
to each Lender);

(ii) upon the request of any Lender, furnish to such Lender copies of such other
documentation as may reasonably be requested by such Lender; and

(iii) no later than 10 Business Days following the last day of each calendar
month, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Lender requesting the same) and the Administrative
Borrower, a schedule in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the aggregate Letter of Credit Obligations
outstanding at the end of each month and any information requested by the
Administrative Borrower or the Administrative Agent relating thereto.

(f) Immediately upon the Issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Lender, and each Lender shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Lender’s Ratable Portion, in such Letter of Credit and the
obligations of the Borrowers with respect thereto (including all Letter of
Credit Obligations with respect thereto) and any security therefor and guaranty
pertaining thereto.

(g) The Borrowers agree to pay to the Issuer of any Letter of Credit the amount
of all Reimbursement Obligations owing to such Issuer under any Letter of Credit
Issued for its account no later than the date that is the next succeeding
Business Day after the Administrative Borrower receives written notice from such
Issuer that payment has been made under such Letter of Credit (the
“Reimbursement Date”), irrespective of any claim, set-off, defense or other
right that any Borrower may have at any time against such Issuer or any other
Person. In the event that any Issuer makes any payment under any Letter of
Credit and the Borrowers shall not have repaid such amount to such Issuer
pursuant to this clause (g) on or before 11:00 a.m. (New York City time) on the
next Business Day following the Administrative Borrower’s receipt of the
aforesaid notice, then (i) the relevant Issuer shall notify the Administrative
Agent of such failure to repay, (ii) such Reimbursement Obligation shall be
payable on demand with interest thereon computed from the date on which such
Reimbursement Obligation arose to the date of repayment in full at the rate of
interest applicable to past due Revolving Loans bearing interest at a rate based
on the Base Rate during such period, (iii) the Borrowers shall be deemed to have
elected (if a formal notice of Borrowing has not been received by the
Administrative Agent in respect of such Reimbursement Obligation) to have the
Reimbursement Obligation satisfied by the Borrowing of a Base Rate Loan in an
amount equal to such Reimbursement Obligation and (iv) each Lender shall, except
during the continuance of a Default or Event of Default under Section 8.1(f) and
notwithstanding whether or not the conditions precedent set forth in Section 3.2
shall have been satisfied (which conditions precedent the Lenders hereby
irrevocably waive) provided that such Issuer has not received the notice
referred to in the penultimate sentence of clause (d) above (and the condition
referred to in such notice has not been waived in accordance with this
Agreement), pay to the Administrative Agent for the account of such Issuer the
amount of such Lender’s Ratable Portion of such Reimbursement Obligations and be
deemed to have made a Revolving Loan to the Borrowers in the principal amount of
such payment. Prior to the funding of such Revolving Loan, if the Administrative
Agent so notifies such Lender prior to 11:00 a.m. (New York City time) on any
Business Day, such Lender shall make available to the Administrative Agent for
the account of such Issuer its Ratable Portion of the amount of such payment on
such Business Day in immediately available funds. Whenever any Issuer receives
from the Borrowers a payment of a Reimbursement Obligation as to which the
Administrative Agent has received for the account of such Issuer any payment
from a Lender pursuant to this clause (g), such Issuer shall pay to the
Administrative Agent and the Administrative Agent shall promptly pay to each
Lender, in immediately available funds, an amount equal to such Lender’s Ratable
Portion of the amount of such payment adjusted, if necessary, to reflect the
respective amounts the Lenders have paid in respect of such Reimbursement
Obligation.

(h) The Borrowers’ obligation to pay each Reimbursement Obligation and the
obligations of the Lenders to make payments to the Administrative Agent for the
account of the Issuers with respect to Letters of Credit shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
including the occurrence of any Default or Event of Default, and irrespective
of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, set off, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of any Issuer, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of the Borrowers’ obligations hereunder.

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuer under any
resulting liability to any Borrower or any Lender. In determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.

(i) If and to the extent such Lender shall not have so made its Ratable Portion
of the amount of the payment required by clause (g) above available to the
Administrative Agent for the account of such Issuer, such Lender agrees to pay
to the Administrative Agent for the account of such Issuer forthwith on demand
any such unpaid amount together with interest thereon, for the first Business
Day after payment was first due at the Federal Funds Rate, and thereafter until
such amount is repaid to the Administrative Agent for the account of such
Issuer, at the rate per annum applicable to Base Rate Loans under the Facility.
The failure of any Lender to make available to the Administrative Agent for the
account of such Issuer its Ratable Portion of any such payment shall not relieve
any other Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such Issuer its Ratable Portion of any
payment on the date such payment is to be made, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent for the account of the Issuer such other Lender’s Ratable
Portion of any such payment.

(j) From time to time, the Administrative Borrower may by notice to the
Administrative Agent designate an additional Lender (in addition to CNAI) that
agrees (in its sole discretion) to act in such capacity is reasonably
satisfactory to the Administrative Agent as an Issuer. Each such additional
Issuer shall execute a counterpart of this Agreement upon the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuer hereunder for all purposes.



      Section 2.5 Reduction and Termination of the Revolving Credit Commitments.

The Administrative Borrower may, upon same Business Day’s notice to the
Administrative Agent, terminate in whole or reduce in part ratably the unused
portions of the respective Revolving Credit Commitments of the Lenders;
provided, however, that (x) each partial reduction shall be in an aggregate
amount of not less than $10,000,000 or an integral multiple of $1,000,000 in
excess thereof and (y) no such termination or reduction of the Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
repayments of the Revolving Loans made on the effective date thereof, the
aggregate Revolving Credit Outstandings would exceed the Total Revolving Credit
Commitment.



      Section 2.6 Repayment of Loans.

The Borrowers promise to repay the entire unpaid principal amount of the
Revolving Loans, the Swing Loans and any Reimbursement Obligations (unless
required to be paid sooner hereunder), and cash collateralize all outstanding
Letters of Credit in accordance with Section 8.3, on the Revolving Credit
Termination Date.



      Section 2.7 Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrowers to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b) The Administrative Agent shall maintain accounts in accordance with its
usual practice in which it shall record (i) the amount of each Loan made and, if
a Eurodollar Rate Loan, the Interest Period applicable thereto, (ii) the amount
of any principal or interest due and payable by the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrowers, whether such sum constitutes principal or
interest, fees, expenses or other amounts due under the Loan Documents and each
Lender’s Ratable Portion thereof, if applicable.

(c) The entries made in the accounts maintained pursuant to clauses (a) and
(b) of this Section 2.7 shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided, however, that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligations of the Borrowers to repay the Loans in accordance with
their terms.

(d) Notwithstanding any other provision of the Agreement, in the event that any
Lender requests that the Borrowers execute and deliver a promissory note or
notes payable to such Lender in order to evidence the Indebtedness owing to such
Lender by the Borrowers hereunder, the Borrowers will promptly execute and
deliver a Revolving Credit Note or Revolving Credit Notes to such Lender
evidencing any Revolving Loans of such Lender, substantially in the form of
Exhibit C.



      Section 2.8 Prepayments.

(a) The Borrowers may, upon at least three Business Days’ prior notice by the
Administrative Borrower to the Administrative Agent stating the proposed date
and aggregate principal amount of the prepayment, prepay the outstanding
principal amount of the Revolving Loans in whole or in part; provided, however,
that (i) if any prepayment of any Eurodollar Rate Loan is made by the Borrowers
other than on the last day of an Interest Period for such Loan, the Borrowers
shall also pay any amounts owing pursuant to Section 2.13(e), (ii) each partial
prepayment of Eurodollar Loans shall be in an aggregate principal amount not
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof (or
the remaining balance of the Loans, if less) and each partial prepayment of Base
Rate Loans shall be in an aggregate principal amount not less than $1,000,000 or
an integral multiple of $1,000,000 in excess thereof (or the remaining balance
of the Loans, if less) and (iii) the Borrowers may prepay the outstanding
principal amount of any Swing Loan in whole or in part, with no minimum partial
prepayment requirement. Upon the giving of such notice of prepayment, the
principal amount of Revolving Loans specified to be prepaid shall become due and
payable on the date specified for such prepayment.

(b) The Borrowers shall prepay Loans, or cash collateralize outstanding Letters
of Credit in accordance with Section 8.3, to the extent as a result of
Section 2.17 or any Scheduled Termination Date, and after giving effect thereto,
the aggregate Revolving Credit Outstandings would exceed the then Lenders’ total
Revolving Credit Commitment, and otherwise shall have no right to prepay the
principal amount of any Loan other than as provided in this Section 2.8.



      Section 2.9 Interest.

(a) Rate of Interest.

All Loans and the outstanding amount of all other Obligations shall bear
interest, in the case of Loans, on the unpaid principal amount thereof from the
date such Loans are made and, in the case of such other Obligations, from the
date such other Obligations are due and payable until, in all cases, paid in
full, except as otherwise provided in Section 2.9(c), as follows:

(i) if a Base Rate Loan or such other Obligation, at a rate per annum equal to
the sum of (A) the Base Rate as in effect from time to time, plus (B) the
Applicable Margin; and

(ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A) the
Eurodollar Rate determined for the applicable Interest Period, plus (B) the
Applicable Margin in effect from time to time during such Interest Period.

(b) Interest Payments.

(i) Interest accrued on each Base Rate Loan (other than Swing Loans) shall be
payable in arrears (A) on the last day of each calendar quarter, commencing on
the first such day following the making of such Base Rate Loan and (B) if not
previously paid in full, at maturity (whether by acceleration or otherwise) of
such Base Rate Loan; (ii) interest accrued on Swing Loans shall be payable in
arrears on the last day of each calendar quarter; (iii) interest accrued on each
Eurodollar Rate Loan shall be payable in arrears (A) on the last day of each
Interest Period applicable to such Loan and if such Interest Period has a
duration of more than three months, on each day during such Interest Period
occurring every three months from the first day of such Interest Period,
(B) upon the payment or prepayment thereof in full or in part and (C) if not
previously paid in full, at maturity (whether by acceleration or otherwise) of
such Eurodollar Rate Loan; and (iv) interest accrued on the amount of all other
Obligations shall be payable on demand from and after the time such Obligation
becomes due and payable (whether by acceleration or otherwise).

(c) Default Interest.

Notwithstanding the rates of interest specified in Section 2.9(a) or elsewhere
herein, effective immediately upon the occurrence of an Event of Default, and
for as long thereafter as such Event of Default shall be continuing, the
principal balance of all Loans and the amount of all other Obligations then due
and payable shall bear interest at a rate that is two percent per annum in
excess of the rate of interest applicable to such Obligations from time to time.

Section 2.10 Conversion/Continuation Option.

(a) The Administrative Borrower may elect (i) at any time on any Business Day to
convert Base Rate Loans (other than Swing Loans) or any portion thereof to
Eurodollar Rate Loans, and (ii) at the end of any applicable Interest Period, to
convert Eurodollar Rate Loans or any portion thereof into Base Rate Loans or to
continue such Eurodollar Rate Loans or any portion thereof for an additional
Interest Period; provided, however, that the aggregate amount of the Eurodollar
Loans for each Interest Period must be in the amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof. Each conversion or
continuation shall be allocated among the Loans of each Lender in accordance
with its Ratable Portion. Each such election shall be in substantially the form
of Exhibit F (a “Notice of Conversion or Continuation”) and shall be made by
giving the Administrative Agent at least three Business Days’ prior written
notice specifying (A) the amount and type of Loan being converted or continued,
(B) in the case of a conversion to or a continuation of Eurodollar Rate Loans,
the applicable Interest Period, and (C) in the case of a conversion, the date of
conversion.

(b) The Administrative Agent shall promptly notify each Lender of its receipt of
a Notice of Conversion or Continuation and of the options selected therein.
Notwithstanding the foregoing, no conversion in whole or in part of Base Rate
Loans to Eurodollar Rate Loans, and no continuation in whole or in part of
Eurodollar Rate Loans upon the expiration of any applicable Interest Period,
shall be permitted at any time at which (i) a Default or an Event of Default
shall have occurred and be continuing or (ii) the continuation of, or conversion
into, would violate or otherwise not be permitted under any of the provisions of
Section 2.13. If, within the time period required under the terms of this
Section 2.10, the Administrative Agent does not receive a Notice of Conversion
or Continuation from the Administrative Borrower containing a permitted election
to continue any Eurodollar Rate Loans for an additional Interest Period or to
convert any such Loans, then, upon the expiration of the applicable Interest
Period, such Loans shall be automatically converted to Base Rate Loans. Each
Notice of Conversion or Continuation shall be irrevocable.

Section 2.11 Fees.

(a) Applicable Unused Commitment Fee.

The Borrowers agree to pay to each Lender a commitment fee on the daily average
amount of the Unused Commitments from the Original Effective Date until the
Revolving Credit Termination Date at the Applicable Unused Commitment Fee Rate,
payable in arrears (i) on the last day of each calendar quarter, commencing on
the first such day following the Original Effective Date and (ii) on the
Revolving Credit Termination Date.

(b) Letter of Credit Fees.

The Borrowers agree to pay the following amounts with respect to Letters of
Credit issued by any Issuer:

(i) to the Administrative Agent for the account of each Issuer of a Letter of
Credit, with respect to each Letter of Credit issued by such Issuer, an issuance
fee equal to 0.10% per annum of the maximum amount available from time to time
to be drawn under such Letter of Credit, payable in arrears (A) on the last day
of each calendar quarter, commencing on the first such day following the
issuance of such Letter of Credit and (B) on the Revolving Credit Termination
Date; and

(ii) to the Administrative Agent for the ratable benefit of the Lenders, with
respect to each Letter of Credit, a fee accruing at a rate per annum equal to
the Applicable Margin for Letters of Credit of the maximum amount available from
time to time to be drawn under such Letter of Credit, payable in arrears (A) on
the last day of each calendar quarter, commencing on the first such day
following the issuance of such Letter of Credit and (B) on the Revolving Credit
Termination Date; provided, however, that during the continuance of an Event of
Default, such fee shall be increased by two percent per annum and shall be
payable on demand.

(c) Additional Fees.

The Borrowers agree to pay to the Administrative Agent and the Arrangers
additional fees, the amount and dates of payment of which are embodied in any
separate fee letter entered into between or among such parties.

Section 2.12 Payments and Computations.

(a) The Borrowers shall make each payment hereunder (including fees and
expenses) not later than 1:00 p.m. (New York City time) on the day when due, in
Dollars, to the Administrative Agent at its address referred to in Section 10.8
in immediately available funds without deduction, set-off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal or interest or
fees to the Lenders, in accordance with the application of payments set forth in
clauses (e) and (f) of this Section 2.12, as applicable, for the account of
their respective Applicable Lending Offices; provided, however, that amounts
payable pursuant to Section 2.13(c), Section 2.13(e), Section 2.14 or
Section 2.15 shall be paid only to the affected Lender or Lenders and amounts
payable with respect to Swing Loans shall be paid only to the Swing Loan Lender.
Payments received by the Administrative Agent after 1:00 p.m. (New York City
time) shall be deemed to be received on the next Business Day.

(b) All computations of interest and of fees based on the Base Rate shall be
made by the Administrative Agent on the basis of a year of 365/366 days, as the
case may be, and all computations of all other interest and all fees shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest and fees are payable.
Each determination by the Administrative Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Eurodollar Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. All
repayments of any Revolving Loans shall be applied as follows: first, to repay
such Loans outstanding as Base Rate Loans and then to repay such Loans
outstanding as Eurodollar Rate Loans with those Eurodollar Rate Loans having
earlier expiring Interest Periods being repaid prior to those having later
expiring Interest Periods.

(d) Unless the Administrative Agent shall have received notice from the
Administrative Borrower to the Lenders prior to the date on which any payment is
due hereunder that the Borrowers will not make such payment in full, the
Administrative Agent may assume that the Borrowers have made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrowers shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon at the Federal Funds Rate, for the first Business Day, and,
thereafter, at the rate applicable to Base Rate Loans, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent.

(e) Subject to the provisions of Section 2.12(f) (and except as otherwise
provided in Section 2.8), all payments and any other amounts received by the
Administrative Agent from or for the benefit of the Borrowers shall be applied
as follows: first, to pay principal of and interest on any portion of the Loans
that the Administrative Agent may have advanced pursuant to the express
provisions of this Agreement on behalf of any Lender, for which the
Administrative Agent has not then been reimbursed by such Lender or the
Borrowers, second, to pay all other Obligations then due and payable, and third,
as the Administrative Borrower so designates. Payments in respect of Swing Loans
received by the Administrative Agent shall be distributed to the Swing Loan
Lender; payments in respect of Revolving Loans received by the Administrative
Agent shall be distributed to each Lender in accordance with such Lender’s
Ratable Portion; and all payments of fees and all other payments in respect of
any other Obligation shall be allocated among such of the Lenders and Issuers as
are entitled thereto, and, for such payments allocated to the Lenders, in
proportion to their respective Ratable Portions.

(f) During the continuance of an Event of Default, the Borrowers hereby
irrevocably waive the right to direct the application of any and all payments in
respect of the Obligations and agrees that, notwithstanding the provisions of
clause (e) above, the Administrative Agent may, and shall upon either (A) the
written direction of the Requisite Lenders or (B) the acceleration of the
Obligations pursuant to Section 8.2, apply all payments (subject in any event to
the restrictions set forth in Section 8.3 in respect of the application of
amounts funded to a cash collateral account in respect of outstanding Letter of
Credit Obligations) in respect of any Obligations and all funds on deposit in
any cash collateral account in the following order (after first paying all
expenses incurred by the Administrative Agent in the performance of its duties
and in the enforcement of the rights of the Lenders and the Issuers under the
Loan Documents, including, without limitation, all costs and expenses of
collection, reasonable attorneys’ fees (including all allocated costs of
internal counsel) and other professional fees, court costs and other amounts in
respect of expense reimbursement and indemnities then due the Administrative
Agent in connection therewith):

(i) first, to pay interest on and then principal of any portion of the Revolving
Loans which the Administrative Agent may have advanced on behalf of any Lender
for which the Administrative Agent has not then been reimbursed by such Lender
or the Borrowers;

(ii) second, to pay interest on and then principal of any Swing Loan;

(iii) third, to pay Obligations in respect of any other expense reimbursements
or indemnities then due the Administrative Agent;

(iv) fourth, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Lenders and the Issuers;

(v) fifth, to pay Obligations in respect of any fees then due to the
Administrative Agent, the Lenders and the Issuers;

(vi) sixth, to pay interest then due and payable in respect of the Loans and
Reimbursement Obligations;

(vii) seventh, to pay or prepay principal payments on the Loans and
Reimbursement Obligations and to provide cash collateral for outstanding Letter
of Credit Undrawn Amounts in the manner described in Section 8.3, ratably to the
aggregate principal amount of such Loans, Reimbursement Obligations and Letter
of Credit Undrawn Amounts; and

(viii) eighth, to the ratable payment of all other Obligations;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of clauses
first through eighth, the available funds being applied with respect to any such
Obligation (unless otherwise specified in such clause) shall be allocated to the
payment of such Obligations ratably, based on the proportion of the
Administrative Agent’s and each Lender’s or Issuer’s interest in the aggregate
outstanding Obligations described in such clauses. The order of priority set
forth in clauses first through eighth of this clause (f) may at any time and
from time to time be changed by the agreement of all Lenders without necessity
of notice to or consent of or approval by any Borrower or any other Person. The
order of priority set forth in clauses first through fifth of this clause (f)
may be changed only with the prior written consent of the Administrative Agent
in addition to all Lenders.

(g) At the option of the Administrative Agent, principal on the Swing Loans,
Reimbursement Obligations, interest, fees, expenses and other sums due and
payable in respect of the Revolving Loans may be paid from the proceeds of Swing
Loans or Revolving Loans. The Borrowers hereby authorize the Swing Loan Lender
to make Swing Loans pursuant to Section 2.3(a), and the Lenders to make
Revolving Loans pursuant to Section 2.2(a), from time to time in the Swing Loan
Lender’s, or such Lender’s discretion, that are in the amounts of any and all
principal payable with respect to the Swing Loans and interest, fees, expenses
and other sums payable in respect of the Revolving Loans, and further authorizes
the Administrative Agent to give the Lenders notice of any Borrowing with
respect to such Swing Loans and Revolving Loans and to distribute the proceeds
of such Swing Loans and Revolving Loans to pay such amounts. The Borrowers agree
that all such Swing Loans and Revolving Loans so made shall be deemed to have
been requested by them (irrespective of the satisfaction of the conditions in
Section 3.2, which conditions the Lenders irrevocably waive) and direct that all
proceeds thereof shall be used to pay such amounts.

Section 2.13 Special Provisions Governing Eurodollar Rate Loans.

(a) Determination of Interest Rate.

The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans shall be
determined by the Administrative Agent pursuant to the procedures set forth in
the definition of “Eurodollar Rate.” The Administrative Agent’s determination
shall be presumed to be correct, absent manifest error, and shall be binding on
the Borrowers.

(b) Interest Rate Unascertainable, Inadequate or Unfair.

In the event that: (i) the Administrative Agent determines that adequate and
fair means do not exist for ascertaining the applicable interest rates by
reference to which the Eurodollar Rate then being determined is to be fixed; or
(ii) the Requisite Lenders notify the Administrative Agent that the Eurodollar
Rate for any Interest Period will not adequately reflect the cost to such
Lenders of making or maintaining such Loans for such Interest Period, the
Administrative Agent shall forthwith so notify the Administrative Borrower and
the Lenders, whereupon each Eurodollar Loan shall automatically, on the last day
of the current Interest Period for such Loan, convert into a Base Rate Loan and
the obligations of the Lenders to make Eurodollar Rate Loans or to convert Base
Rate Loans into Eurodollar Rate Loans shall be suspended until the
Administrative Agent shall notify the Administrative Borrower that the Requisite
Lenders have determined that the circumstances causing such suspension no longer
exist.

(c) Increased Costs.

If at any time any Lender determines that the introduction of or any change in
or in the interpretation of any law, treaty or governmental rule, regulation or
order (other than any change by way of imposition or increase of reserve
requirements included in determining the Eurodollar Rate) or the compliance by
such Lender with any guideline, request or directive from any central bank or
other Governmental Authority (whether or not having the force of law), shall
have the effect of increasing the cost to such Lender of agreeing to make or
making, funding or maintaining any Eurodollar Rate Loans, then the Borrowers
shall from time to time, upon demand by such Lender delivered to the
Administrative Borrower (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost, submitted to the
Administrative Borrower and the Administrative Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

(d) Illegality.

Notwithstanding any other provision of this Agreement, if any Lender determines
that the introduction of or any change in or in the interpretation of any law,
treaty or governmental rule, regulation or order after the Original Effective
Date shall make it unlawful, or any central bank or other Governmental Authority
shall assert that it is unlawful, for any Lender or its Eurodollar Lending
Office to make Eurodollar Rate Loans or to continue to fund or maintain
Eurodollar Rate Loans, then, on notice thereof and demand therefor by such
Lender to the Administrative Borrower through the Administrative Agent, (i) the
obligation of such Lender to make or to continue Eurodollar Rate Loans and to
convert Base Rate Loans into Eurodollar Rate Loans shall be suspended, and each
such Lender shall make a Base Rate Loan as part of any requested Borrowing of
Eurodollar Rate Loans and (ii) if the affected Eurodollar Rate Loans are then
outstanding, the Administrative Borrower shall immediately convert each such
Loan into a Base Rate Loan. If at any time after a Lender gives notice under
this Section 2.13(d) such Lender determines that it may lawfully make Eurodollar
Rate Loans, such Lender shall promptly give notice of that determination to the
Administrative Borrower and the Administrative Agent, and the Administrative
Agent shall promptly transmit the notice to each other Lender. The
Administrative Borrower’s right to request, and such Lender’s obligation, if
any, to make Eurodollar Rate Loans shall thereupon be restored.

(e) Breakage Costs.

In addition to all amounts required to be paid by the Borrowers pursuant to
Section 2.9, the Borrowers shall compensate each Lender, upon demand made to the
Administrative Borrower, for all losses, expenses and liabilities (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain such
Lender’s Eurodollar Rate Loans to the Borrowers but excluding any loss of the
Applicable Margin on the relevant Loans) which that Lender may sustain (i) if
for any reason a proposed Borrowing, conversion into or continuation of
Eurodollar Rate Loans does not occur on a date specified therefor in a Notice of
Borrowing or a Notice of Conversion or Continuation given by the Administrative
Borrower or in a telephonic request by it for borrowing or conversion or
continuation or a successive Interest Period does not commence after notice
therefor is given pursuant to Section 2.10, (ii) if for any reason any
Eurodollar Rate Loan is prepaid (including as a result of any conversion into a
Base Rate Loan on a date which is not the last day of the applicable Interest
Period), (iii) as a consequence of a required conversion of a Eurodollar Rate
Loan to a Base Rate Loan as a result of any of the events indicated in
Section 2.13(d), or (iv) as a consequence of any failure by the Borrowers to
repay Eurodollar Rate Loans when required by the terms hereof. The Lender making
demand for such compensation shall deliver to the Administrative Borrower
concurrently with such demand a written statement as to such losses, expenses
and liabilities, and this statement shall be conclusive as to the amount of
compensation due to such Lender, absent manifest error.



      Section 2.14 Capital Adequacy.

If at any time any Lender determines that (a) the adoption of or any change in
or in the interpretation of any law, treaty or governmental rule, regulation or
order after the Original Effective Date regarding capital adequacy,
(b) compliance with any such law, treaty, rule, regulation, or order, or
(c) compliance with any guideline or request or directive from any central bank
or other Governmental Authority (whether or not having the force of law) shall
have the effect of reducing the rate of return on such Lender’s (or any
corporation controlling such Lender’s) capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change, compliance or interpretation, then, upon demand from time
to time by such Lender made to the Administrative Borrower (with a copy of such
demand to the Administrative Agent), the Borrowers shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender for such reduction. A certificate as to such amounts submitted to the
Administrative Borrower and the Administrative Agent by such Lender shall be
conclusive and binding for all purposes absent manifest error.



      Section 2.15 Taxes.

(a) Any and all payments by any Loan Party under each Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding (i) in the case of each Lender and the
Administrative Agent (A) taxes measured by its net income, and franchise taxes
imposed on it, by the jurisdiction (or any political subdivision thereof) under
the laws of which such Lender or the Administrative Agent (as the case may be)
is organized and (B) any United States withholding taxes payable with respect to
payments under the Loan Documents under laws (including any statute, treaty or
regulation) in effect on the Original Effective Date (or, in the case of an
Eligible Assignee, the date of the Assignment and Acceptance) applicable to such
Lender or the Administrative Agent, as the case may be, but not excluding any
United States withholding taxes payable as a result of any change in such laws
occurring after the Original Effective Date (or the date of such Assignment and
Acceptance) and (ii) in the case of each Lender, taxes measured by its net
income, and franchise taxes imposed on it as a result of a present or former
connection (but not any such connection arising solely from the Administrative
Agent or such Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document) between such Lender and the jurisdiction of the Governmental Authority
imposing such tax or any taxing authority thereof or therein (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If any Taxes shall be
required by law to be deducted from or in respect of any sum payable under any
Loan Document to any Lender or the Administrative Agent (w) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.15 such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (x) the relevant Loan Party shall make such deductions,
(y) the relevant Loan Party shall pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable law, and
(z) the relevant Loan Party shall deliver to the Administrative Agent evidence
of such payment.

(b) In addition, the Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, which
arise from any payment made under any Loan Document or from the execution,
delivery or registration of, or otherwise with respect to, any Loan Document
(collectively, "Other Taxes”).

(c) Except for amounts due as a result of a breach of a Lender’s obligations
under Section 2.15(f), the Borrowers will indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including any
Taxes and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.15 paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including for penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor to the Administrative Borrower.

(d) Within 30 days after the date of any payment of Taxes or Other Taxes by any
Loan Party, the Administrative Borrower shall furnish to the Administrative
Agent, at its address referred to in Section 10.8, the original or a certified
copy of a receipt evidencing payment thereof.

(e) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.15 shall survive the payment in full of the Obligations.

(f) On or prior to the Effective Date in the case of each Non-U.S. Lender that
is a signatory hereto, and on the date of the Assignment and Acceptance pursuant
to which it becomes a Lender in the case of each other Non-U.S. Lender and from
time to time thereafter if requested by the Administrative Borrower or the
Administrative Agent, each Non-U.S. Lender that is entitled at such time to an
exemption from United States withholding tax, or that is subject to such tax at
a reduced rate under an applicable tax treaty, shall provide the Administrative
Agent and the Administrative Borrower with two completed originals of the
following: (i) Form W-8ECI (claiming exemption from withholding because the
income is effectively connected with a U.S. trade or business) (or any successor
form); (ii) Form W-8BEN (claiming exemption from, or a reduction of, withholding
tax under an income tax treaty) (or any successor form); (iii) in the case of a
Non-U.S. Lender claiming exemption under Sections 871(h) or 881(c) of the Code,
a Form W-8BEN (claiming exemption from withholding under the portfolio interest
exemption) or any successor form; or (iv) any other applicable form, certificate
or document prescribed by the IRS certifying as to such Non-U.S. Lender’s
entitlement to such exemption from United States withholding tax or reduced rate
with respect to all payments to be made to such Non-U.S. Lender under the Loan
Documents. Unless the Administrative Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender are not subject to United
States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Borrowers or the Administrative Agent shall withhold
amounts required to be withheld by applicable Requirements of Law from such
payments at the applicable statutory rate.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that would be payable
or may thereafter accrue and would not, in the sole determination of such
Lender, be otherwise disadvantageous to such Lender.



      Section 2.16 Substitution of Lenders.

In the event that (a) (i) any Lender makes a claim under Section 2.13(c) or
Section 2.14, or (ii) it becomes illegal for any Lender to continue to fund or
make any Eurodollar Rate Loan and such Lender notifies the Administrative
Borrower pursuant to Section 2.13(d), or (iii) the Borrowers are required to
make any payment pursuant to Section 2.15 that is attributable to any Lender, or
(iv) any Lender is a Non-Funding Lender, or (v) any Lender is a Rejecting Lender
pursuant to Section 2.17, (b) in the case of clause (a)(i) above, as a
consequence of increased costs in respect of which such claim is made, the
effective rate of interest payable to such Lender under this Agreement with
respect to its Loans materially exceeds the effective average annual rate of
interest payable to the Requisite Lenders under this Agreement and (c) Lenders
holding at least 75% of the Revolving Credit Commitments are not subject to such
increased costs or illegality, payment or proceedings (any such Lender, an
“Affected Lender”), the Administrative Borrower may substitute another financial
institution for such Affected Lender hereunder, upon reasonable prior written
notice (which written notice must be given within 90 days following the
occurrence of any of the events described in clauses (a)(i), (ii), (iii) or
(iv)) by the Administrative Borrower to the Administrative Agent and the
Affected Lender that the Administrative Borrower intends to make such
substitution, which substitute financial institution must be an Eligible
Assignee and, if not a Lender, reasonably acceptable to the Administrative
Agent; provided, however, that if more than one Lender claims increased costs,
illegality or right to payment arising from the same act or condition and such
claims are received by the Administrative Borrower within 30 days of each other
then the Administrative Borrower may substitute all, but not (except to the
extent the Administrative Borrower has already substituted one of such Affected
Lenders before the Administrative Borrower’s receipt of the other Affected
Lenders’ claim) less than all, Lenders making such claims. In the event that the
proposed substitute financial institution or other entity is reasonably
acceptable to the Administrative Agent and the written notice was properly
issued under this Section 2.16, the Affected Lender shall sell and the
substitute financial institution or other entity shall purchase at par, pursuant
to an Assignment and Acceptance, all rights and claims of such Affected Lender
under the Loan Documents and the substitute financial institution or other
entity shall assume and the Affected Lender shall be relieved of its Revolving
Credit Commitments and all other prior unperformed obligations of the Affected
Lender under the Loan Documents (other than in respect of any damages (other
than exemplary or punitive damages, to the extent permitted by applicable law)
in respect of any such unperformed obligations). Upon the effectiveness of such
sale, purchase and assumption (which, in any event shall be conditioned upon the
payment in full by the Borrowers to the Affected Lender in cash of all fees,
unreimbursed costs and expenses and indemnities accrued and unpaid through such
effective date), the substitute financial institution or other entity shall
become a “Lender” hereunder for all purposes of this Agreement having a
Revolving Credit Commitment in the amount of such Affected Lender’s Revolving
Credit Commitment assumed by it and such Revolving Credit Commitment of the
Affected Lender shall be terminated, provided that all indemnities under the
Loan Documents shall continue in favor of such Affected Lender.



      Section 2.17 Facility Extension.

(a) Extension Requests. The Administrative Borrower may request a one-year
extension of the Scheduled Termination Date by submitting a request for an
extension to the Administrative Agent no more than 120 days nor less than
90 days prior to the Scheduled Termination Date then in effect. At the time of
or prior to the delivery of such request, the Administrative Borrower shall
propose to the Administrative Agent the amount of the fees that the Borrowers
agree to pay with respect to such one-year extension if approved by Lenders
(such request for an extension, together with the fee proposal, being herein
referred to as the “Extension Request”). Promptly upon (but not later than five
(5) Business Days after) receipt of the Extension Request, the Administrative
Agent shall notify each Lender of the contents thereof and shall request each
Lender to approve the Extension Request. Each Lender approving the Extension
Request (the “Consenting Lenders”) shall deliver its written approval no later
than sixty (60) days after the date of the Extension Request. If the approval of
all Lenders is received by the Administrative Agent within sixty (60) days after
the date of the Extension Request (or as otherwise provided in Section 2.17(b)),
the Administrative Agent shall promptly so notify the Administrative Borrower
and each Consenting Lender, and the Scheduled Termination Date shall be extended
by one (1) year, and in such event the Administrative Borrower may thereafter
request further extension(s) of the then scheduled Scheduled Termination Date in
accordance with this Section 2.17. If any Lender does not deliver to the
Administrative Agent such Lender’s written approval to any Extension Request
within sixty (60) days after the date of such Extension Request, the Scheduled
Termination Date shall not be extended, except as otherwise provided in
Section 2.17(b) or 2.17(c).

(b) Full Assignment. If the aggregate Revolving Credit Commitments of all
Consenting Lenders are equal to or greater than 75% of the Total Revolving
Credit Commitment in effect immediately prior to the Extension Request, then the
Administrative Borrower may arrange for all rights and obligations of each
Lender under this Agreement and under the other Loan Documents (including,
without limitation, their Revolving Credit Commitment and all Loans owing to
them) who has not given its written approval within sixty (60) days after the
date of such Extension Request (the “Rejecting Lenders”) to be assigned, within
ninety (90) days following such Extension Request, in accordance with
Section 2.16 or 10.2, as applicable, to one or more Consenting Lenders or new
replacement Lenders who shall have approved in writing such Extension Request at
the time of such assignment (such Consenting Lenders together with any new
replacement Lenders, the "Replacement Lenders”), and upon the assignment in full
of the aggregate Revolving Credit Commitments, outstanding Loans and all
Reimbursement Obligations of Rejecting Lenders to Replacement Lenders, the
Administrative Agent shall promptly so notify the Administrative Borrower and
each Consenting and Replacement Lender, and the Scheduled Termination Date shall
be extended by one (1) year, and in such event the Administrative Borrower may
thereafter request further extension(s) as provided in Section 2.17(a).

(c) Partial Assignment. If on the date that is ninety (90) days after the date
of such Extension Request, less than all of the rights and obligations of the
Rejecting Lenders under this Agreement and under the other Loan Documents
(including, without limitation, their Revolving Credit Commitment and all Loans
owing to them) have been assigned to Replacement Lenders in accordance with
Section 2.17(b), the Administrative Agent shall promptly notify the
Administrative Borrower, each Consenting Lender, each Replacement Lender and
each Rejecting Lender, and the Scheduled Termination Date shall be extended by
one (1) year solely in respect of the aggregate Revolving Credit Commitments of
the Consenting Lenders and the Replacement Lenders and (A) the aggregate
Revolving Credit Commitment shall be automatically reduced, effective as of the
Scheduled Termination Date immediately prior to such extension (the “Previous
Scheduled Termination Date”) to an amount equal to the Revolving Credit
Commitments of the Consenting Lenders and the Replacement Lenders; (B) all
rights and obligations of such Rejecting Lenders under this Agreement and under
the other Loan Documents (including, without limitation, their Revolving Credit
Commitment and all Loans owing to them) shall be terminated, effective as of the
previous Scheduled Termination Date (or such earlier date as the Administrative
Borrower and the Administrative Agent may designate, in which case the reduction
of the aggregate Revolving Credit Commitment provided for in clause (A) above
shall occur on such earlier date); and (C) the Borrowers shall pay to
Administrative Agent on the date of such termination, solely for the account of
such Rejecting Lender, all amounts due and owing such Rejecting Lender hereunder
or under any other Loan Document, including without limitation the aggregate
outstanding principal amount of the Loans owed to such Rejecting Lender with
respect to the terminated Revolving Credit Commitment, together with accrued
interest thereon through the date of such termination, all amounts payable under
Section 2.13 and 2.14 with respect to such Rejecting Lender and all fees payable
to such Rejecting Lender hereunder with respect to the terminated Revolving
Credit Commitment (and payment of such amount may not be waived except with the
consent of each Rejecting Lender, as more specifically provided in
Section 10.1(a)(ii)); and upon such Rejecting Lender’s termination, such
Rejecting Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.13, 2.14 and 2.15 and Sections 10.3 and
10.4, as well as to any fees accrued hereunder and not yet paid, and shall
continue to be obligated under Section 9.5 with respect to obligations and
liabilities accruing prior to such termination of such Rejecting Lender’s
Revolving Credit Commitment.

(d) Approval of Extension. Within ten (10) days after the Administrative Agent’s
notice to the Administrative Borrower that all (or some, as applicable) of
Lenders have approved an Extension Request (whether pursuant to Section 2.17(a),
(b) or (c)), the Borrowers shall pay to the Administrative Agent for the account
of each Consenting Lender and/or Replacement Lender, as applicable, an extension
fee in the amount provided in the Extension Request.

(e) No Default. Notwithstanding anything to the contrary contained herein, no
extension of the Scheduled Termination Date may be effected under this
Section 2.17 if (x) a Default or Event of Default shall be in existence on the
effective date of such extension or would occur after giving effect thereto or
(y) any representation or warranty made or deemed made by any Borrower in any
Loan Document or any Guarantor in the Guaranty is not or would not be true or
correct in any material respect on the effective date of such increase (except
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects on and as of such earlier date).



      Section 2.18 Facility Increase.

The Administrative Borrower may request, in writing, an increase in the
aggregate Revolving Credit Commitments by up to the sum of (x) $150,000,000 and
(y) the aggregate amount of the Revolving Credit Commitments of the Rejecting
Lenders that have been terminated on their Scheduled Termination Date (the
“Facility Increase”); provided, however, that such increase will only become
effective if (i) the Administrative Borrower shall have given the Administrative
Agent at least 10 Business Days’ notice of its intention to effect a Facility
Increase and the desired amount of such Facility Increase, (ii) at the time of
and after giving effect to such increase, the Administrative Borrower is in pro
forma compliance with the financial covenants set forth in Article V hereof,
(iii) no Default or Event of Default has occurred and is continuing or would
result therefrom, and (iv) the conditions precedent to a Borrowing set forth in
Section 3.2 are satisfied as of such date. The Administrative Borrower shall
have the right to offer such increase to (x) the existing Lenders, and each
existing Lender will have the right, but not the obligation, to commit to all or
a portion of the proposed increase or (y) other Eligible Assignees acceptable to
the Administrative Agent and each Issuer in its respective sole and absolute
discretion; provided, however, that the minimum Revolving Credit Commitment of
each such new Eligible Assignee accepting a Revolving Credit Commitment as part
of such Facility Increase equals or exceeds $5,000,000, and such Lender or
Eligible Assignee executes an Assumption Agreement pursuant to which such Lender
agrees to commit to all or a portion of such Facility Increase and, in the case
of an Eligible Assignee, to be bound by the terms of this Agreement as a Lender.
On the effective date provided for in the Assumption Agreement providing for a
Facility Increase (each a “Facility Increase Effective Date”), the Revolving
Credit Commitments will be increased by the amount committed to by each Lender
or Eligible Assignee on the Facility Increase Effective Date. In the event there
are Lenders and Eligible Assignees that have committed to a Facility Increase in
excess of the maximum amount requested (or permitted), then the Administrative
Agent shall have the right to allocate such commitments, first to Lenders and
then to Eligible Assignees, on whatever basis the Administrative Agent
determines is appropriate in consultation with the Administrative Borrower.



      Section 2.19 Certain Accounts.

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, no Loan Party shall be required to cause any U.S. Bank Account
to be subject to a Deposit Account Control Agreement (and the Lenders hereby
waive the requirement set forth in the first amendment to the March 2006 Credit
Agreement, dated as of October 23, 2006, to cause each U.S. Bank Account to be
subject to a Deposit Account Control Agreement by November 22, 2006) so long as
(i) such U.S. Bank Account is and continues to be a custodial account and does
not constitute a Deposit Account or Securities Account and (ii) the custodian of
such U.S. Bank Account remains under written instruction by an authorized
officer of the customer of such U.S. Bank Account to automatically transfer any
cash that is deposited in such U.S. Bank Account to a Linked Deposit Account (or
such other Deposit Account as to which the Administrative Agent shall have
entered into an agreement which provides the Administrative Agent with “control”
(as such term is defined under the UCC) with respect to such Deposit Account).

ARTICLE III

CONDITIONS TO LOANS AND LETTERS OF CREDIT



      Section 3.1 Conditions Precedent to the Effectiveness of this Agreement.

This Agreement shall be effective on the date (the “Effective Date”) on which
all of the following conditions precedent have been first satisfied (unless
waived by the Requisite Lenders or unless the time for satisfaction thereof has
been extended by the Administrative Agent):

(a) Certain Documents.

The Administrative Agent shall have received on the Effective Date each of the
following, each dated the Effective Date unless otherwise indicated or agreed to
by the Administrative Agent, in form and substance satisfactory to the
Administrative Agent and (except for any Revolving Credit Notes) in sufficient
copies for each Lender:

(i) this Agreement, duly executed and delivered by the Borrowers and the
Requisite Lenders, and, for the account of each such Requisite Lenders
requesting the same, a Revolving Credit Note or Revolving Credit Notes of the
Borrowers conforming to the requirements set forth herein;

(ii) an amendment to the Security Agreement duly executed and delivered by the
parties thereto, pursuant to which, among other things, the Obligations of the
Subsidiary Borrowers shall become secured obligations thereunder;

(iii) a favorable opinion of Greenberg Traurig, LLP, counsel to the Loan Parties
in form and substance reasonably satisfactory to the Administrative Agent;

(iv) a good standing certificate of each Loan Party, certified as of a recent
date by the Secretary of State of the state of organization or formation of such
Loan Party;

(v) a certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (A) the names and true signatures of each officer of such Loan Party
who has been authorized to execute and deliver any Loan Document or other
document required hereunder to be executed and delivered by or on behalf of such
Loan Party, (B) that the certificate of incorporation (or equivalent Constituent
Document) and by-laws (or equivalent Constituent Document) of such Loan Party as
in effect and delivered to the Administrative Agent on October 23, 2006 (in
connection with the first amendment to the March 2006 Credit Agreement) have not
been amended and remain in full force and effect and (C) the resolutions of such
Loan Party’s Board of Directors (or equivalent governing body) approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party;

(vi) a certificate of a Responsible Officer to the effect that (A) there is no
Default or Event of Default which has occurred and is continuing under this
Agreement and (B) the representations and warranties set forth in Article IV and
in the other Loan Documents shall be true and correct in all material respects
as of the Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representation and warranties shall have been true and correct on and as of such
earlier date; and

(vii) such other certificates, documents, agreements and information respecting
any Loan Party as any Lender through the Administrative Agent may reasonably
request.



  (b)   Fee and Expenses Paid.

There shall have been paid to the Administrative Agent, for the account of the
Administrative Agent and the Lenders, as applicable, all fees due and payable on
or before the Effective Date (including all such fees described in any fee
letter referred to in Section 2.11(c) and all reasonable fees and expenses of
counsel for which invoices in reasonable detail have been presented), and all
expenses due and payable on or before the Effective Date.



  (c)   Consents, Etc.

Each Borrower shall have received all material consents and authorizations
required pursuant to any material Contractual Obligation with any other Person
and shall have obtained all material consents and authorizations of, and
effected all notices to and filings with, any Governmental Authority, in each
case, as may be necessary to allow each Borrower lawfully to execute, deliver
and perform, in all material respects, their respective obligations hereunder,
and under the other Loan Documents to which each of them, respectively, is, or
shall be, a party and each other agreement or instrument to be executed and
delivered by each of them, respectively, pursuant thereto or in connection
therewith.



      Section 3.2 Conditions Precedent to Each Loan and Letter of Credit.

The obligation of each Lender on any date (including the Effective Date) to make
any Loan and of each Issuer on any date (including the Effective Date) to Issue
any Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:



  (a)   Request for Borrowing or Issuance of Letter of Credit.

With respect to any Loan, the Administrative Agent shall have received a duly
executed Notice of Borrowing (or, in the case of Swing Loan, a duly executed
Swing Loan Request) and with respect to any Letter of Credit, the Administrative
Agent and the Issuer shall have received a duly executed Letter of Credit
Request.



  (b)   Representations and Warranties; No Defaults.

The following statements shall be true on and as of the date of such Loan or
Issuance, both before and after giving effect thereto and, in the case of any
Loan, to the application of the proceeds therefrom:

(i) the representations and warranties set forth in Article IV and in the other
Loan Documents shall be true and correct on and as of the Original Effective
Date and shall be true and correct in all material respects on and as of any
such date after the Original Effective Date with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representation and
warranties shall have been true and correct on and as of such earlier date; and

(ii) no Default or Event of Default has occurred and is continuing.



  (c)   Additional Matters.

The Administrative Agent shall have received such additional documents,
information and materials as any Lender, through the Administrative Agent, may
reasonably request.

Each submission by the Administrative Borrower to the Administrative Agent of a
Notice of Borrowing or a Swing Loan Request and the acceptance by the Borrowers
of the proceeds of each Loan requested therein, and each submission by the
Administrative Borrower to an Issuer of a Letter of Credit Request and the
Issuance of each Letter of Credit requested therein, shall be deemed to
constitute a representation and warranty by the Borrowers as to the matters
specified in Section 3.2(b) on the date of the making of such Loan or the
Issuance of such Letter of Credit.



      Section 3.3 Determinations of Effective Date Conditions.

For purposes of determining compliance with the conditions specified in
Section 3.1, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to the Lenders
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from the Requisite
Lenders prior to the initial Borrowing or Issuance hereunder specifying their
objection thereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the Issuers and the Administrative Agent to enter into
this Agreement, each Borrower represents and warrants to the Lenders, the
Issuers and the Administrative Agent, on and as of the Effective Date, the
making of the Loans and the other financial accommodations (including the
Issuance of Letters of Credit) on the Effective Date and on and as of each date
as required by Section 3.2(b)(i):



      Section 4.1 Corporate Existence; Compliance with Law.

Each of the Administrative Borrower and its Restricted Subsidiaries (a) is duly
organized or incorporated, validly existing and in good standing under the laws
of the jurisdiction of its organization; (b) is duly qualified to do business as
a foreign corporation or entity and in good standing under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing would not have a Material Adverse Effect;
(c) has all requisite power and authority and the legal right to own, pledge,
mortgage and operate its properties, to lease the property it operates under
lease and to conduct its business as now or currently proposed to be conducted;
(d) is in compliance with its Constituent Documents; (e) is in compliance with
all applicable Requirements of Law except where the failure to be in compliance
would not in the aggregate have a Material Adverse Effect; and (f) has all
necessary licenses, permits, consents or approvals from or by, has made all
necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for licenses, permits, consents,
approvals or filings that can be obtained or made by the taking of ministerial
action to secure the grant or transfer thereof or the failure to obtain or make
would not, in the aggregate, have a Material Adverse Effect.



      Section 4.2 Corporate Power; Authorization; Enforceable Obligations.

(a) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:

(i) are within such Loan Party’s corporate, limited liability company,
partnership or other powers;

(ii) have been or, at the time of delivery thereof pursuant to Article III will
have been duly authorized by all necessary corporate or other entity action,
including the consent of shareholders, partners and members where required;

(iii) do not and will not (A) contravene any Loan Party’s or any of its
Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to any Loan Party (including Regulations T, U and
X of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to any Loan Party, (C) conflict with or
result in the breach of, or constitute a default under, or result in or permit
the termination or acceleration of, any Contractual Obligation of any Loan
Party, or (D) result in the creation or imposition of any Lien upon any of the
property of any Loan Party (other than any Lien Securing the Obligations); and

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than those listed on Schedule 4.2 and which have been prior to the
Original Effective Date, obtained or made, copies of which have been delivered
to the Administrative Agent and each of which is in full force and effect.

(b) This Agreement and the Guaranty have been, and each of the other Loan
Documents will have been upon delivery thereof pursuant to the terms of this
Agreement, duly executed and delivered by each Loan Party thereto. This
Agreement and the Guaranty are, and the other Loan Documents will be, when
delivered hereunder, the legal, valid and binding obligation of each Loan Party
thereto, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally.



      Section 4.3 Ownership of Subsidiaries.

Set forth on Schedule 4.3 is a complete and accurate list showing, as of the
Effective Date, all Restricted Subsidiaries of the Administrative Borrower and,
as to each such Subsidiary, the jurisdiction of its organization, the number of
shares of each class of Stock authorized (if applicable), the number outstanding
on the Effective Date and the number and percentage of the outstanding shares of
each such class owned (directly or indirectly) by the Administrative Borrower.
Except as set forth on Schedule 4.3, no Stock of any Restricted Subsidiary of
the Administrative Borrower is subject to any outstanding option, warrant, right
of conversion or purchase or any similar right. All of the outstanding Stock of
each Restricted Subsidiary of the Administrative Borrower owned (directly or
indirectly) by the Administrative Borrower has been validly issued, is fully
paid and non-assessable (to the extent applicable) and, as of the Effective
Date, is owned by the Administrative Borrower or a Restricted Subsidiary of the
Administrative Borrower, free and clear of all Liens. Neither the Administrative
Borrower nor any such Restricted Subsidiary is a party to, or has knowledge of,
any agreement restricting the transfer or hypothecation of any Stock of any such
Restricted Subsidiary, other than (i) the Loan Documents and (ii) such customary
restrictions related to the interest of the Administrative Borrower and its
Restricted Subsidiaries in limited liability companies or partnerships. The
Administrative Borrower does not own or hold, directly or indirectly, any Stock
of any Person other than such Subsidiaries and Investments permitted by
Section 7.2, which Investments are set forth on Schedule 4.3.



      Section 4.4 Financial Statements.

(a) The Consolidated balance sheets of the Administrative Borrower and its
Subsidiaries as at December 31, 2004 and as at September 30, 2005, and the
related Consolidated statements of income, retained earnings and cash flows of
the Administrative Borrower and its Subsidiaries for the fiscal year or fiscal
quarter, as the case may be, then ended (and the December 31, 2004 financial
statements certified by Ernst & Young LLP), copies of which have been furnished
to each Lender, fairly present the Consolidated financial condition of the
Administrative Borrower and its Subsidiaries as at such date and the
Consolidated results of the operations of the Administrative Borrower and its
Subsidiaries for the period ended on such date, all in conformity with GAAP
(subject, in the case of the financial statements as of and for the period ended
September 30, 2005, to normal year-end adjustments and to the absence of notes).

(b) Except as set forth on Schedule 4.4, neither the Administrative Borrower nor
any of its Restricted Subsidiaries has any material obligation, material
contingent liability or material liability for taxes, material long-term leases
or unusual forward or long-term material commitment that is not reflected in the
Financial Statements referred to in clause (a) above or in the notes thereto and
not otherwise permitted by this Agreement.

(c) The One Year Projections were prepared by the Administrative Borrower in
light of the past operations of its business, and reflect projections for the
one year period beginning on January 1, 2006 on a quarterly basis. The One Year
Projections are based upon estimates and assumptions stated therein, that the
Administrative Borrower believes in each case to be reasonable and fair in light
of current conditions and current facts known to the Administrative Borrower on
the Original Effective Date and, as of the Original Effective Date, reflect the
Administrative Borrower’s good faith and reasonable estimates of the future
financial performance of the Administrative Borrower and its Restricted
Subsidiaries and of the other information projected therein for the periods set
forth therein.



      Section 4.5 Material Adverse Change.

There has been no Material Adverse Change and there have been no events or
developments that in the aggregate have had a Material Adverse Effect since
December 31, 2004.



      Section 4.6 Litigation.

Except as set forth on Schedule 4.6, there are no pending or, to the knowledge
of the Administrative Borrower threatened actions, investigations or proceedings
affecting the Administrative Borrower or any of its Restricted Subsidiaries
before any court, Governmental Authority or arbitrator other than those that in
the aggregate are not reasonably likely to be determined adversely to any Loan
Party and, if so determined, would not have a Material Adverse Effect. The
performance of any action by any Loan Party required or contemplated by any Loan
Documents is not restrained or enjoined (either temporarily, preliminarily or
permanently).



      Section 4.7 Taxes.

(a) All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by the Administrative Borrower or any of its Tax Affiliates
have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such Tax Returns are required to be filed, all such Tax
Returns are true and correct in all material respects, and all taxes, charges
and other impositions reflected therein have been paid prior to the date on
which any fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof except where contested in good faith and by appropriate
proceedings if adequate reserves therefor have been established on the books of
the Administrative Borrower or such Tax Affiliate in conformity with GAAP.
Except as set forth on Schedule 4.7, no Tax Return is under audit or examination
by any Governmental Authority and no notice of such an audit or examination or
any assertion of any claim for Taxes has been given or made by any Governmental
Authority. Proper and accurate amounts have been withheld by the Administrative
Borrower and each of its Tax Affiliates from their respective employees for all
periods in full and complete compliance with the tax, social security and
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental Authorities.

(b) Except as set forth on Schedule 4.7, none of the Administrative Borrower or
any of its Tax Affiliates has (i) executed or filed with the IRS or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for the filing of any Tax Return or the
assessment or collection of any charges, (ii) incurred any obligation under any
tax sharing agreement or arrangement other than those of which the
Administrative Agent has received a copy prior to the date hereof, or (iii) been
a member of an affiliated, combined or unitary group other than the group of
which the Administrative Borrower (or its Tax Affiliate) is the common parent.



      Section 4.8 Full Disclosure.

(a) The information prepared or furnished by or on behalf of any Loan Party in
connection with this Agreement, the other Loan Documents or the consummation of
the transactions contemplated hereby or thereby including the information
contained in the Disclosure Documents, does not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein or herein not misleading.

(b) The Administrative Borrower has delivered to the Administrative Agent a
true, complete and correct copy of the Disclosure Documents. The Disclosure
Documents comply as to form in all material respects with all applicable
requirements of all applicable state and Federal securities laws.



      Section 4.9 Margin Regulations.

No Borrower is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Federal Reserve Board), and no proceeds of any Loan or Letter of Credit will be
used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock in contravention
of Regulation T, U or X of the Federal Reserve Board.



      Section 4.10 No Burdensome Restrictions; No Defaults.

(a) Neither the Administrative Borrower nor any of its Restricted Subsidiaries
(i) is a party to any Contractual Obligation the performance of which by any
thereof, either unconditionally or upon the happening of an event, would result
in the creation of a Lien (other than a Lien permitted under Section 7.1) on the
property or assets of any thereof or (ii) is subject to any charter or corporate
restrictions that would, in the aggregate, have a Material Adverse Effect.

(b) Neither the Administrative Borrower nor any of its Restricted Subsidiaries
is in default under or with respect to any Contractual Obligation owed by it
and, to the knowledge of the Administrative Borrower, no other party is in
default under or with respect to any Contractual Obligation owed to any Loan
Party, other than, in either case, those defaults that in the aggregate would
not have a Material Adverse Effect.

(c) To the best knowledge of the Administrative Borrower, there are no
Requirements of Law applicable to any Loan Party the compliance with which by
such Loan Party would, in the aggregate, have a Material Adverse Effect.



      Section 4.11 Investment Company Act.

Neither the Administrative Borrower nor any of its Restricted Subsidiaries is an
"investment company” or an “affiliated person” of, or “promoter” or "principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.



      Section 4.12 Use of Proceeds.

The proceeds of the Loans and the Letters of Credit have been prior to the date
hereof used by the Administrative Borrower solely in accordance with the
March 2006 Credit Agreement, and on and after the date hereof have been or are
being used by the Borrowers (a) to pay transaction costs, fees and expenses
related to this Agreement and (b) for (i) current operating obligations of the
Borrowers incurred in the ordinary course of business as currently conducted and
(ii) Investments permitted by Section 7.2(i).



      Section 4.13 Insurance.

Except as set forth on Schedule 4.13, all policies of insurance of any kind or
nature of the Administrative Borrower or any of its Restricted Subsidiaries,
including policies of life, fire, theft, product liability, public liability,
property damage, other casualty, employee fidelity, workers’ compensation and
employee health and welfare insurance, are in full force and effect and are of a
nature and provide such coverage as is customarily carried by, and to the best
knowledge and belief of the Administrative Borrower is sufficient for,
businesses of the size and character of such Person. Except as set forth on
Schedule 4.13, none of the Administrative Borrower or any of its Restricted
Subsidiaries has in the three years preceding the Original Effective Date been
refused insurance for any material coverage for which it had applied or had any
policy of insurance terminated (other than at its request).



      Section 4.14 Labor Matters.

(a) There are no strikes, work stoppages, slowdowns or lockouts pending or
threatened against or involving the Administrative Borrower or any of its
Subsidiaries, other than those that in the aggregate would not have a Material
Adverse Effect.

(b) There are no unfair labor practices, grievances or complaints pending, or,
to the Borrower’s knowledge, threatened, against or involving the Administrative
Borrower or any of its Restricted Subsidiaries, nor are there any pending or, to
the Administrative Borrower’s knowledge, threatened arbitrations or grievances
involving the Administrative Borrower or any of its Restricted Subsidiaries,
other than those that, in the aggregate, if resolved adversely to the
Administrative Borrower or such Restricted Subsidiary, would not have a Material
Adverse Effect.



      Section 4.15 ERISA.

Each Title IV Plan is in compliance in all material respects with applicable
provisions of ERISA, the Code and other Requirements of Law except for
non-compliances that in the aggregate would not have a Material Adverse Effect.
There has been no, nor is there reasonably expected to occur, any ERISA Event
other than those that, in the aggregate, would not have a Material Adverse
Effect. Neither the Administrative Borrower nor any ERISA Affiliate has
contributed or been obligated to contribute to, any Multiemployer Plan within
the last six years.



      Section 4.16 Environmental Matters.

(a) The operations of each Borrower and each of its Subsidiaries have been and
are in compliance with all Environmental Laws, other than non-compliances that
individually or in the aggregate are not reasonably likely to result in a
Material Adverse Effect.

(b) There are no facts, circumstances or conditions arising out of or relating
to the operations of any Borrower or any of its Subsidiaries or ownership of
Real Property owned, operated or leased by any Borrower or any of its
Subsidiaries which are not specifically included in the financial information
furnished to the Lenders other than those that individually or in the aggregate
are not reasonably likely to result in a Material Adverse Effect.



      Section 4.17 Intellectual Property.

The Administrative Borrower and its Restricted Subsidiaries own or license or
otherwise have the right to use all licenses, permits, patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, copyright applications, franchises, authorizations and other
intellectual property rights that are material for the operations of their
respective businesses, without infringement upon or conflict with the rights of
any other Person with respect thereto, including all trade names associated with
any private label brands of the Administrative Borrower or any of its Restricted
Subsidiaries. To the Administrative Borrower’s knowledge, no slogan or other
advertising device, product, process, method, substance, part or component, or
other material now employed, or now contemplated to be employed, by the
Administrative Borrower or any of its Restricted Subsidiaries infringes upon or
conflicts with any rights owned by any other Person, and no action, proceeding,
claim or litigation regarding any of the foregoing is pending or threatened.



      Section 4.18 Title; Real Property.

(a) Each of the Administrative Borrower and its Restricted Subsidiaries has good
and marketable or indefeasible title to, or valid leasehold interests in, all
Real Property and good title to all material personal property in each case that
is purported to be owned or leased by it, including those reflected on the most
recent Financial Statements delivered by the Administrative Borrower, and none
of such properties and assets is subject to any Lien, except Liens permitted
under Section 7.1.

(b) All Permits required to have been issued or appropriate to enable all Real
Property of the Administrative Borrower or any of its Restricted Subsidiaries to
be lawfully occupied and used for all of the purposes for which they are
currently occupied and used have been lawfully issued and are in full force and
effect, other than those that, in the aggregate, would not have a Material
Adverse Effect.

(c) None of the Borrower or any of its Restricted Subsidiaries has received any
notice, or has any knowledge, of any pending, threatened or contemplated
condemnation proceeding affecting any Real Property of the Borrower or any of
its Subsidiaries or any part thereof, except those that, in the aggregate, would
not have a Material Adverse Effect.



      Section 4.19 Anti-Terrorism Laws.

(a) Neither the Administrative Borrower nor, to the knowledge of any of the Loan
Parties, any of its Affiliates is in violation of any laws relating to terrorism
or money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224
on Terrorist Financing, effective September 23, 2001 (the “Executive Order”),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(signed into law on October 26, 2001) (the “USA Patriot Act”).

(b) Neither the Administrative Borrower nor, to the knowledge of any of Loan
Parties, any of its Affiliates acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

(ii) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

(v) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list.

(c) Neither the Administrative Borrower nor, to the knowledge of any Loan Party,
any of its Affiliates acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
clause (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

ARTICLE V

FINANCIAL COVENANTS

As long as any of the Obligations or the Revolving Credit Commitments remain
outstanding, unless the Requisite Lenders otherwise consent in writing, the
Borrowers agree with the Lenders and the Administrative Agent that:



      Section 5.1 Adjusted Consolidated Tangible Net Worth.

The Administrative Borrower shall maintain Adjusted Consolidated Tangible Net
Worth measured as of the last day of each fiscal quarter ending after the
Original Effective Date of (a) $500,000,000 plus (b) in the case of each fiscal
quarter ending after the Original Effective Date, 50% of the Consolidated Net
Income of the Administrative Borrower for each full fiscal quarter starting
after the Original Effective Date plus (c) 50% of the aggregate increase in
shareholders’ equity of the Administrative Borrower after the date hereof by
reason of an Equity Issuance (including upon conversion of Indebtedness into
such capital stock but excluding (i) stock issued in connection with an employee
stock ownership plan, an employee stock option plan, an employee stock purchase
plan, and (ii) any portion of such increase in shareholders’ equity attributable
to goodwill recognized in connection with a Permitted Acquisition).



      Section 5.2 Maximum Indebtedness to Adjusted Consolidated Tangible Net
Worth Ratio.

The Administrative Borrower shall maintain Indebtedness to Adjusted Consolidated
Tangible Net Worth Ratio measured as of the last day of each fiscal quarter
ending after the Original Effective Date of not more than (a) 2.50 to 1, if at
such time the Interest Coverage Ratio, determined as of such last day, for the
four fiscal quarter period ending on such last day is greater than or equal to
2.50 to 1, and (b) 2.25 to 1 if at such time the Interest Coverage Ratio,
determined as of such last day, for the four fiscal quarter period ending on
such last day, is less than 2.50 to 1.



      Section 5.3 Minimum Interest Coverage Ratio.

The Administrative Borrower shall maintain an Interest Coverage Ratio, measured
as of the last day of each fiscal quarter ending after the Original Effective
Date, for the four fiscal quarter period ending on such day, of greater than or
equal to 2.00 to 1.



      Section 5.4 Unsold Land to Adjusted Consolidated Tangible Net Worth.

The Administrative Borrower shall maintain a ratio measured as of the last day
of each fiscal quarter ending after the Original Effective Date of (a) Unsold
Land of the Administrative Borrower and its Restricted Subsidiaries, the value
of which is determined in conformity with GAAP, to (b) Adjusted Consolidated
Tangible Net Worth of not more than 1.50 to 1.



      Section 5.5 Unsold Units to Units Closed.

The Administrative Borrower shall maintain a ratio measured as of the last day
of each fiscal quarter ending after the Original Effective Date of (a) the
aggregate number of Units owned by the Administrative Borrower and its
Restricted Subsidiaries that constitute Unsold Units to (b) Units Closed by the
Administrative Borrower and its Restricted Subsidiaries, determined as of the
last day of each calendar month, for the twelve months ending on such day, of
not more than 1 to 4. For the avoidance of doubt, for any period, the
calculation of the ratio of Unsold Units to Units Closed shall give pro forma
effect to the Unsold Units and Units Closed acquired by the Administrative
Borrower or its Restricted Subsidiaries in connection with a Permitted
Acquisition consummated during such period.

ARTICLE VI

AFFIRMATIVE COVENANTS

As long as the Obligations or the Revolving Credit Commitments remain
outstanding, unless the Requisite Lenders otherwise consent in writing, the
Borrowers agree with the Lenders and the Administrative Agent that:



      Section 6.1 Reporting Requirements.

The Administrative Borrower shall furnish to the Administrative Agent each of
the following:



  (a)   Quarterly Reports.

Within 45 days after the end of each fiscal quarter (other than fiscal quarters
ending December 31), financial information regarding the Administrative Borrower
and its Subsidiaries consisting of Consolidated and consolidating unaudited
balance sheets as of the close of such quarter and the related statements of
income and cash flow for such quarter and that portion of the fiscal year ending
as of the close of such quarter, setting forth in comparative form the figures
for the corresponding period in the prior year and the figures contained in the
One Year Projections, or, if applicable the latest business plan provided
pursuant to clause (d) below, for the current fiscal year, in each case
certified by the Chief Financial Officer of the Administrative Borrower as
fairly presenting the Consolidated and consolidating financial position of the
Administrative Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and cash flow for the periods indicated in
conformity with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments). To the extent the information set forth in this
clause (a) of Section 6.1 are included in the Administrative Borrower’s
Quarterly Report on Form 10-Q as filed with the Securities and Exchange
Commission, such information shall be deemed delivered for the purposes hereof.

(b) Annual Reports.

Within 90 days after the end of each fiscal year, financial information
regarding the Administrative Borrower and its Subsidiaries consisting of
Consolidated and consolidating balance sheets of the Administrative Borrower and
its Subsidiaries as of the end of such year and related statements of income and
cash flows of the Administrative Borrower and its Subsidiaries for such fiscal
year, all prepared in conformity with GAAP and certified, in the case of such
Consolidated Financial Statements, without qualification as to the scope of the
audit or as to the Administrative Borrower being a going concern by Ernst &
Young LLP or another nationally recognized independent certified public
accountant, together with the report of such accounting firm stating that
(i) such Financial Statements fairly present the Consolidated financial position
of the Administrative Borrower and its Subsidiaries as at the dates indicated
and the results of their operations and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except for
changes with which such independent certified public accountants shall concur
and which shall have been disclosed in the notes to the Financial Statements)
and (ii) the examination by such accountants in connection with such
Consolidated Financial Statements has been made in accordance with generally
accepted auditing standards, and accompanied by a certificate stating that in
the course of the regular audit of the business of the Administrative Borrower
and its Subsidiaries such accounting firm has obtained no knowledge that a
Default or Event of Default in respect of the financial covenant contained in
Section 5.2 has occurred and is continuing or, if in the opinion of such
accounting firm, a Default or Event of Default has occurred and is continuing in
respect of such financial covenant, a statement as to the nature thereof. To the
extent the information set forth in this clause (b) of Section 6.1 are included
in the Administrative Borrower’s Annual Report on Form 10-K as filed with the
Securities and Exchange Commission, such information shall be deemed delivered
for the purposes hereof.

(c) Compliance Certificate. Together with each delivery of any report pursuant
to clauses (a) and (b) of this Section 6.1,

(i) a certificate of a Responsible Officer of the Administrative Borrower (each,
a "Compliance Certificate”) (A) showing in reasonable detail the calculations
used in determining the Indebtedness to Adjusted Consolidated Tangible Net Worth
Ratio (for purposes of determining the Applicable Margin and the Applicable
Unused Commitment Fee Rate) and demonstrating compliance with each of the
financial covenants contained in Article V as of the end of such quarter,
(B) showing such information and calculations reasonably requested by the
Administrative Agent relating to Indebtedness Associated with Assets Not Owned
of the Administrative Borrower and its Restricted Subsidiaries or with respect
to which the Administrative Borrower or any of its Restricted Subsidiaries has
options (or similar rights) to purchase land and (C) stating that no Default or
Event of Default has occurred and is continuing or, if a Default or an Event of
Default has occurred and is continuing, stating the nature thereof and the
action that the Administrative Borrower proposes to take with respect thereto;
and

(ii) summary Consolidated and consolidating financial statements for each of
(A) the Unrestricted Subsidiaries as a group and (B) the Administrative Borrower
and the Restricted Subsidiaries as a group.

(d) Projections/Business Plan.

Not later than the end of each fiscal year, and containing substantially the
types of financial information contained in the One Year Projections, the annual
business and financial plans of the Administrative Borrower for the next
succeeding fiscal year; provided, however, that the annual business and
financial plans of the Administrative Borrower for the fiscal year ending on
December 31, 2007 shall be delivered no later than the earlier of
(i) January 30, 2007 and (ii) such earlier date as Administrative Borrower
delivers substantially similar information to the lenders to EH/Transeastern,
LLC.

(e) Default Notices.

As soon as practicable, and in any event within five Business Days after a
Responsible Officer of any Loan Party has actual knowledge of the existence of
any Default, Event of Default or other event having had a Material Adverse
Effect, the Administrative Borrower shall give the Administrative Agent notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given by telephone,
shall be promptly confirmed in writing on the next Business Day.

(f) Notice of Litigation.

Promptly after the commencement thereof, the Administrative Borrower shall give
the Administrative Agent written notice of the commencement of all actions,
suits and proceedings before any domestic or foreign Governmental Authority or
arbitrator, affecting the Administrative Borrower or any of its Restricted
Subsidiaries, that, in the reasonable judgment of the Administrative Borrower,
expose the Administrative Borrower or such Restricted Subsidiary to liability
which, if adversely determined could reasonably be expected to have a Material
Adverse Effect.

(g) ERISA Matters.

The Administrative Borrower shall furnish the Administrative Agent the
following:

(a) promptly and in any event within 10 days after the Administrative Borrower,
any of its Subsidiaries or any ERISA Affiliate knows or has reason to know that
any ERISA Event reasonably likely to result in a liability of the Administrative
Borrower or its Subsidiaries in excess of $1,000,000 has occurred, a written
statement of a Responsible Officer of the Administrative Borrower describing
such ERISA Event and the action, if any, that the Administrative Borrower, its
Subsidiaries and ERISA Affiliates propose to take with respect thereto and a
copy of any notice filed by the Administrative Borrower, any of its Subsidiaries
or any ERISA Affiliate with the PBGC or the IRS pertaining thereto; and

(b) promptly following any request therefor, copies of (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Administrative Borrower or any ERISA Affiliate with the Internal Revenue Service
with respect to each Title IV Plan; (ii) the most recent actuarial valuation
report for each Title IV Plan; (iii) all notices received by the Administrative
Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Title IV Plan (or employee
benefit plan sponsored or contributed to by the Administrative Borrower or any
of its Subsidiaries) as the Administrative Agent shall reasonably request.

(h) Environmental Matters.

The Administrative Borrower shall provide to the Administrative Agent promptly
and in any event within 10 days after receipt by the Administrative Borrower or
any Restricted Subsidiary, a copy of (i) any written notice or claim to the
effect that the Administrative Borrower or any Subsidiary is or may be liable to
any Person as a result of a Release or threatened Release or any toxic or
hazardous waste or substance into the environment and (ii) any notice alleging
any violation of any Environmental Law by the Administrative Borrower or any
Restricted Subsidiary which, in the case of either (i) or (ii), could reasonably
be expected to have a Material Adverse Effect.

(i) Borrowing Base Determination.

(i) No later than 15 days after the last day of each calendar month or more
frequently as requested by the Administrative Agent, the Administrative Borrower
shall provide a Borrowing Base Certificate as of the last day of the prior month
executed by a Responsible Officer of the Administrative Borrower.

(ii) The Administrative Agent may (prior to the occurrence of an Event of
Default, at its sole cost and expense and with 14 days prior written notice to
the Administrative Borrower, and, after and during the continuance of an Event
of Default, at the Borrowers’ sole cost and expense) make physical verifications
of the Borrowing Base Assets in any manner and through any medium that the
Administrative Agent considers advisable, and the Administrative Borrower shall
furnish all such assistance and information as the Administrative Agent may
require in connection therewith.

(j) Cash Flow Projections.

Together with the Borrowing Base Certificate delivered by the Administrative
Borrower in the calendar months of January, April, July and October, or more
frequently as reasonably requested by the Administrative Agent, the
Administrative Borrower shall deliver to the Administrative Agent monthly cash
flow projections covering the calendar quarter in which such Borrowing Base
Certificate was delivered, each of which shall be in a form reasonably
acceptable to the Administrative Agent.

(k) Recourse Obligations; Joint Venture Disclosures.

The Administrative Borrower shall deliver to the Administrative Agent no later
than 45 days after the end of each fiscal quarter, or more frequently as
reasonably requested by the Administrative Agent, (i) a schedule of guarantee,
indemnity and similar undertakings and other contingent obligations of the
Administrative Borrower and its Restricted Subsidiaries, with respect to Joint
Ventures and other third parties (other than any such undertakings and
obligations of the Administrative Borrower with respect to any Restricted
Subsidiary), including, in each case, a description of such undertakings and
obligations (including the face amount thereof) and the conditions giving rise
to claims in respect thereof and (ii) reports with respect to Joint Ventures
covering the subject matter of the representations and warranties set forth in
Sections 4.6, 4.10, 4.14, 4.15, 4.16 and 4.18, as applied to the Joint Ventures
(with schedules of exceptions, if necessary).

(l) Material Developments with respect to Joint Ventures.

The Administrative Borrower shall deliver to the Administrative Agent reports
with respect to its Joint Ventures covering material developments affecting any
Joint Venture that would be required to be disclosed in a Form 8-K filing with
the SEC if such Joint Venture were a public company, such reports to be
delivered promptly following such material development.

(m) Transeastern JV.

(i) In addition to the material to be delivered pursuant to Section 6.1(l) with
respect to EH/Transeastern, LLC, the Administrative Borrower shall report
verbally to a designated representative of the Administrative Agent, on a weekly
basis or more frequently as reasonably requested by the Administrative Agent, on
(A) restructuring negotiations with respect to restructuring of the financial
obligations or capital structure of EH/Transeastern, LLC and any obligations of
the Administrative Borrower or any of its Subsidiaries with respect thereto and
(B) recourse obligations of the Administrative Borrower and TOUSA Homes, L.P.
due and owing under financing documents with respect to EH/Transeastern, LLC
confirming that the same have been fully performed (or specifying any that have
not been fully performed, if necessary).

(ii) The Administrative Borrower shall promptly report verbally to a designated
representative of the Administrative Agent any (A) material development with
respect to EH/Transeastern, LLC and (B) definitive agreement reached with
respect to restructuring of the financial obligations or capital structure of
EH/Transeastern, LLC and any obligations of the Administrative Borrower or any
of its Subsidiaries with respect thereto.

(n) Other Information.

The Administrative Borrower will provide the Administrative Agent or any Lender
with such other information respecting the business, properties, condition,
financial or otherwise, or operations of the Administrative Borrower or any of
its Restricted Subsidiaries as the Administrative Agent or any Lender through
the Administrative Agent may from time to time reasonably request.

Section 6.2 Preservation of Corporate Existence, Etc.

The Administrative Borrower shall, and shall cause each of its Restricted
Subsidiaries to, preserve and maintain its legal existence, rights (charter and
statutory) and franchises, except as permitted by Section 7.2 and Section 7.4.

Section 6.3 Compliance with Laws, Etc.

The Administrative Borrower shall, and shall cause each of its Restricted
Subsidiaries to, comply with all applicable Requirements of Law, Contractual
Obligations and Permits, except where the failure so to comply would not in the
aggregate have a Material Adverse Effect.

Section 6.4 Conduct of Business.

The Administrative Borrower shall, and shall cause each of its Restricted
Subsidiaries to, (a) conduct its business in the ordinary course and (b) use its
reasonable efforts, in the ordinary course and consistent with past practice, to
preserve its business and the goodwill and business of the customers,
advertisers, suppliers and others having business relations with the
Administrative Borrower or any of its Restricted Subsidiaries, except where the
failure to comply with the covenants in each of clauses (a) and (b) above would
not in the aggregate have a Material Adverse Effect.



      Section 6.5 Payment of Taxes, Etc.

The Administrative Borrower shall, and shall cause each of its Subsidiaries to,
pay and discharge before the same shall become delinquent, all lawful material
governmental claims, taxes, assessments, charges and levies, except where
contested in good faith, by proper proceedings and adequate reserves therefor
have been established on the books of the Administrative Borrower or the
appropriate Subsidiary in conformity with GAAP.

Section 6.6 Maintenance of Insurance.

The Administrative Borrower shall maintain for, and cause to be maintained by,
each of its Restricted Subsidiaries insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the Administrative Borrower or
such Restricted Subsidiary operates, and such other insurance as may be
reasonably requested by the Requisite Lenders.

Section 6.7 Transactions with Affiliates.

The Administrative Borrower shall conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise not prohibited under this Agreement with any
of their Affiliates (including payment of management fees) on terms that are
fair and reasonable and no less favorable to the Administrative Borrower or such
Subsidiary than it would obtain in an arm’s-length transaction with a Person not
an Affiliate thereof; provided, however, that (a) the Administrative Borrower
may make payments to TOSI of up to $5,000,000 in any fiscal year under the
Management Services Agreement (or another similar agreement) and (b) the
Administrative Borrower may perform its obligations under the Tax Allocation
Agreement.

Section 6.8 Access.

The Administrative Borrower shall from time to time permit the Administrative
Agent and the Lenders, or any agents or representatives thereof, promptly after
written notification of the same (except that during the continuance of an Event
of Default, no such notice shall be required) to (a) examine and make copies of
and abstracts from the records and books of account of the Administrative
Borrower and each of its Subsidiaries and Joint Ventures, (b) visit the
properties of the Administrative Borrower and each of its Subsidiaries and Joint
Ventures, (c) discuss the affairs, finances and accounts of the Administrative
Borrower and each of its Subsidiaries and Joint Ventures with any of their
respective officers or directors and (d) communicate directly with any of the
Borrower’s certified public accountants and other professionals retained by the
Administrative Borrower, its Subsidiaries and Joint Ventures and hereby
instructs (on behalf of itself, its Subsidiaries and Joint Ventures) such
accountants and other professionals to cooperate with and provide information to
the Administrative Agent (other than any such communication which is subject to
attorney-client privilege). The Administrative Borrower shall authorize its
independent certified public accountants to disclose to the Administrative Agent
or any Lender during the continuance of an Event of Default of the type
described in Section 9.1(a) or (b) any and all Financial Statements and other
information of any kind, as the Administrative Agent or any Lender reasonably
requests from the Administrative Borrower and that such accountants may have
with respect to the business, financial condition, results of operations or
other affairs of the Administrative Borrower or any of its Subsidiaries and
Joint Ventures. Provisions in this Section 6.8 with respect to Joint Ventures
shall apply to Joint Ventures managed by the Administrative Borrower or any of
its Subsidiaries and in all other cases shall apply only to the extent of
information received by the Administrative Borrower or any of its Subsidiaries
from the Joint Venture.

Section 6.9 Keeping of Books.

The Administrative Borrower shall, and shall cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made in conformity with GAAP (to the extent GAAP is applicable thereto)
of all financial transactions and the assets and business of the Administrative
Borrower and each such Subsidiary.

Section 6.10 Maintenance of Properties, Etc.

The Administrative Borrower shall, and shall cause each of its Restricted
Subsidiaries to, maintain and preserve, (a) all of its properties (tangible and
intangible) which are necessary in the conduct of its business in good working
order and condition, subject to ordinary wear and tear, (b) all rights, permits,
licenses, approvals and privileges (including all Permits) used or useful or
necessary in the conduct of its business and (c) all registered patents,
trademarks, trade names, copyrights, service marks and other intellectual
property with respect to its business; except where the failure to so maintain
and preserve would not in the aggregate have a Material Adverse Effect.

Section 6.11 Application of Proceeds.

The Borrowers shall use the entire amount of the proceeds of the Loans and
Letters of Credit as provided in Section 4.12.

Section 6.12 Environmental.

The Administrative Borrower shall, and shall cause each of its Restricted
Subsidiaries to comply in all material respects with Environmental Laws and,
without limiting the foregoing, the Administrative Borrower shall, at its sole
cost and expense, upon receipt of any notification or otherwise obtaining
knowledge of any Release or other event that individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect, (a) conduct or
pay for consultants to conduct, tests or assessments of environmental conditions
at such operations or properties, including the investigation and testing of
subsurface conditions and (b) take such Remedial Action, and undertake such
investigation or other action as required by Environmental Laws or as any
Governmental Authority requires or as is appropriate and consistent with good
business practice to address the Release or event and otherwise ensure
compliance with Environmental Laws.

Section 6.13 Additional Subsidiary Borrowers.

To the extent not delivered to the Administrative Agent on or before the
Effective Date, the Administrative Borrower promptly shall, and shall cause each
of its Restricted Subsidiaries promptly to, in the case of any Restricted
Subsidiary that is a Domestic Subsidiary owning 5% or more of the Total Assets
of the Administrative Borrower and its Restricted Subsidiaries or contributing
5% or more of the Consolidated Net Income of the Administrative Borrower and its
Restricted Subsidiaries for the immediately preceding four fiscal quarters,
cause such Restricted Subsidiary to become a party hereto as an additional
Subsidiary Borrower. Notwithstanding anything herein to the contrary, in the
event that at any time the Subsidiaries of the Administrative Borrower (other
than those Subsidiaries engaged in the business of originating residential home
loans, title insurance and reinsurance) that are not Borrowers own, in the
aggregate for all such Subsidiaries, 5% or more of the Total Assets of the
Administrative Borrower and its Restricted Subsidiaries or contribute 5% or more
of the Consolidated Net Income of the Administrative Borrower and its Restricted
Subsidiaries for the immediately preceding four fiscal quarters, the
Administrative Borrower shall promptly cause such number of its Subsidiaries to
become a party hereto as additional Subsidiary Borrowers so that the
Subsidiaries of the Administrative Borrower that are not Subsidiary Borrowers do
not own, in the aggregate for all such Subsidiaries, 5% or more of the Total
Assets of the Administrative Borrower and its Restricted Subsidiaries or
contribute 5% or more of the Consolidated Net Income of the Administrative
Borrower and its Restricted Subsidiaries for the immediately preceding four
fiscal quarters. Prior to any Subsidiary of the Administrative Borrower
incurring, or having outstanding (including, without limitation, the Senior
Notes or the Senior Subordinated Notes) any guaranty obligation in respect of
other Indebtedness of the Administrative Borrower or any Restricted Subsidiary,
the Administrative Borrower shall promptly cause such Subsidiary to become a
party hereto as an additional Subsidiary Borrower. Each of the Borrowers agrees
that, if, pursuant to this Section 6.13, the Administrative Borrower shall be
required to cause any Subsidiary that is not a Subsidiary Borrower to become an
additional Subsidiary Borrower, or if for any reason the Administrative Borrower
desires any such Subsidiary to become an additional Subsidiary Borrower, such
Subsidiary shall execute and deliver to the Administrative Agent a Credit
Agreement Supplement and shall thereafter for all purposes be a party to this
Agreement and have the same rights, benefits and obligations as a Borrower on
the Effective Date.

Section 6.14 Designation of Restricted and Unrestricted Subsidiaries.

The Board of Directors may designate any Subsidiary of the Administrative
Borrower to be an Unrestricted Subsidiary if the Subsidiary to be so designated:

(a) does not own any Stock or Indebtedness of, or own or hold any Lien on any
property of, the Administrative Borrower or any other Restricted Subsidiary or
is not otherwise required by the terms of this Agreement to be a Restricted
Subsidiary, a Borrower or a Guarantor;

(b) has no Indebtedness other than Indebtedness:

(1) as to which neither the Administrative Borrower nor any of its Restricted
Subsidiaries (A) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness), (B) is directly or
indirectly liable as a guarantor or otherwise, or (C) constitutes the lender;
provided, however, the Administrative Borrower or a Restricted Subsidiary may
loan, advance or extend credit to, or guarantee the Indebtedness of, an
Unrestricted Subsidiary at any time following the date such Subsidiary is
designated as an Unrestricted Subsidiary in accordance with this Section 6.14;
and

(2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness (other any guaranty permitted by the proviso to the preceding
clause (1)) of the Administrative Borrower or any of its Restricted Subsidiaries
to declare a default on such other Indebtedness or cause the payment thereof to
be accelerated or payable prior to its stated maturity;

(c) is not party to any agreement, contract, arrangement or understanding with
the Administrative Borrower or any Restricted Subsidiary of the Administrative
Borrower unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to the Administrative Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Administrative Borrower;

(d) is a Person with respect to which neither the Administrative Borrower nor
any of its Restricted Subsidiaries has any direct or indirect obligation (1) to
subscribe for additional Stock or (2) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;

(e) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Administrative Borrower or any of its
Restricted Subsidiaries; and

(f) has at least one director on its board of directors that is not a director
or executive officer of the Administrative Borrower or any of its Restricted
Subsidiaries and has at least one executive officer that is not a director or
executive officer of the Administrative Borrower or any of its Restricted
Subsidiaries.

Unless so designated as an Unrestricted Subsidiary, any Person that is or
becomes a Subsidiary of the Borrower will be classified as a Restricted
Subsidiary.

Upon designation of a Restricted Subsidiary as an Unrestricted Subsidiary in
compliance with this covenant, such Restricted Subsidiary shall be released from
the Guaranty previously made by such Restricted Subsidiary and, if such
Restricted Subsidiary is a Borrower, shall be released from this Agreement and
the Revolving Credit Notes (if any).

The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary, if, immediately after giving pro forma effect to such
designation, no Default or Event of Default shall have occurred and be
continuing or would result therefrom.

Any such designation or redesignation by the Board of Directors will be
evidenced to the Administrative Agent by filing with the Administrative Agent
(within five Business Days after adoption of such resolution) a board resolution
giving effect to such designation or redesignation and an officers’ certificate
signed by two Responsible Officers that:

(a) certifies that such designation or redesignation complies with the preceding
provisions; and

(b) gives the effective date of such designation or redesignation.

The Administrative Borrower shall not enter into, or permit a Restricted
Subsidiary to enter into, any transaction with an Unrestricted Subsidiary that,
if in effect at the time of designation of such Subsidiary as an Unrestricted
Subsidiary, would be inconsistent with the above restrictions as to designation
of Restricted Subsidiaries as Unrestricted Subsidiaries.

Section 6.15 Mortgage Requirements.

(a) Completed Unsold Homes. Mortgages on Units that became Completed Unsold
Homes on or prior to November 30, 2006, including all related Mortgage
Requirements, will be delivered no later than January 30, 2007, excluding any
Completed Unsold Home that is no longer a Completed Unsold Home as of
January 30, 2007 either because of being “completed” (within the meaning of the
definition of Completed Unsold Home) for more than six months as of such date or
because such Unit has been conveyed to an unrelated third party purchaser to a
Contract for Sale; provided that if the Borrowers have substantially complied
with the requirements of this sentence by January 30, 2007, such date may, upon
request of the Administrative Borrower, be extended by the Administrative Agent
to a date not later than March 1, 2007.

(b) Subdivision Mortgages.

(i) No later than March 1, 2007, each Borrower shall (A) execute and deliver for
recording in the appropriate land records of the applicable Governmental
Authority initial Mortgages covering all Unsold Home Under Construction,
Completed Unsold Homes and Sold Homes owned by such Borrower and all Finished
Lots owned by such Borrower in a subdivision where such Borrower also owns
Unsold Home Under Construction, Completed Unsold Homes and Sold Homes with
respect to subdivisions in which Mortgages were delivered under Section 6.15(a)
(excluding any Completed Unsold Home covered by a Mortgage delivered under
Section 6.15(a)), and (B) deliver to the Administrative Agent (or its designated
third party agent) a duplicate executed original of each such Mortgage together
with a policy of title insurance covering such Mortgage as described in
Section 6.15(d)(v); provided that if the Borrowers have substantially complied
with the requirements of this clause (i) by March 1, 2007, such date may, upon
request of the Administrative Borrower, be extended by the Administrative Agent
to a date not later than April 1, 2007.

(ii) No later than April 1, 2007, each Borrower shall (A) execute and deliver
for recording in the appropriate land records of the applicable Governmental
Authority initial Mortgages covering all Unsold Home Under Construction,
Completed Unsold Homes and Sold Homes owned by such Borrower and all Finished
Lots owned by such Borrower in a subdivision where such Borrower also owns
Unsold Home Under Construction, Completed Unsold Homes and Sold Homes and not
covered by Mortgages delivered under Section 6.15(a) or 6.15(b), and (B) deliver
to the Administrative Agent (or its designated third party agent) a duplicate
executed original of each such Mortgage together with a policy of title
insurance covering such Mortgage as described in Section 6.15(d)(v); provided
that if the Borrowers have substantially complied with the requirements of this
clause (ii) by April 1, 2007, such date may, upon request of the Administrative
Borrower, be extended by the Administrative Agent to a date not later than
May 1, 2007.

(iii) As any additional Finished Lot is acquired by a Borrower in a subdivision
where such Borrower also owns Unsold Home Under Construction, Completed Unsold
Homes or Sold Homes subject to a Mortgage, contemporaneously with or promptly
following such acquisition, the applicable Borrower shall either (A) (1) execute
and deliver for recording in the appropriate land records of the applicable
Governmental Authority, an amendment, spreader or similar modification to the
applicable Mortgage, in form and substance reasonably satisfactory to the
Administrative Agent, extending the Lien of such Mortgage to cover such
additional Finished Lot and (2) deliver to the Administrative Agent (or its
designated third party agent) a duplicate executed original of each such
amendment, spreader or similar modification together with an endorsement to the
policy of title insurance covering the applicable Mortgage insuring the
applicable Mortgage as so modified, in a form sufficient that the applicable
title policy satisfies the requirements of Section 6.15(d)(v), or (B) if an
amendment, spreader or similar modification is not commonly in use in the state
where such Finished Lot is located, then in lieu of clause (A) of this sentence,
(1) execute and deliver for recording in the appropriate land records of the
applicable Governmental Authority a Mortgage covering such additional Finished
Lot and (2) deliver to the Administrative Agent (or its designated third party)
a duplicate executed original of each such Mortgage together with a policy of
title insurance covering such Mortgage as described in Section 6.15(d)(v).

(c) Land/Lots Under Development and Unimproved Land and Certain Finished Lots.
The Borrowers will have the option to deliver Mortgages on any Land/Lots Under
Development and on any Unimproved Land, and on any Finished Lots if not required
to be covered by a Mortgage under Section 6.15(b), to the extent the Borrowers
desire to include such Finished Lots, Land/Lots Under Development and Unimproved
Land in the Borrowing Base. Mortgages delivered under this Section 6.15(c) on
any Finished Lots, Land/Lots Under Development and Unimproved Land shall be
released by the Administrative Agent in whole or in part at the request of the
Administrative Borrower without release consideration so long as either (i) such
Finished Lots, Land/Lots Under Development or Unimproved Land are either
replaced, at the Administrative Borrower’s option, by additional Finished Lots,
Land/Lots Under Development or Unimproved Land having at least equal value or
(ii) such release occurs on any date from the date of delivery of a monthly
Borrowing Base Certificate to the Administrative Agent to the calculation date
of the next Borrowing Base Certificate provided that such Borrowing Base
Certificate confirms that after such release the outstanding Loans and Letters
of Credit will not exceed the updated Borrowing Base.

(d) Mortgage Requirements. The following conditions (the “Mortgage
Requirements”) will be satisfied at the expense of the Borrowers in connection
with the granting of any Mortgage:

(i) the Mortgage will be recorded in the appropriate land records of the
applicable Governmental Authority, provided that in connection with such
recording, subject to the prior approval of the Administrative Agent, the
Borrowers may undertake customary procedures to reduce mortgage recording,
transfer, documentary stamp, intangible and similar taxes to be imposed as a
result of such recording;

(ii) the Mortgage will provide, so long as no Event of Default has occurred and
is continuing, for the release from the Lien of such Mortgage (A) of any Unit
upon payment of a release price equal to the net sales proceeds under a Contract
for Sale for the applicable Unit and (B) any Finished Lots, Land/Lots Under
Development and Unimproved Land without release consideration as set forth in
Section 6.15(c);

(iii) determination of appraised value by a third party independent appraiser
meeting FIRREA requirements and selected by the Administrative Agent (for the
account of the Lenders) based upon FIRREA requirements, including, where
appropriate, standards for mass appraisals, and otherwise in form and substance
satisfactory to the Administrative Agent; provided that (A) no determination of
appraised value shall be required with respect to any Sold Home and
(B) determination of value of Finished Lots, Land/Lots Under Development and
Unimproved Land shall be required only to the extent such Finished Lot,
Land/Lots Under Development or Unimproved Land is a Borrowing Base Asset;

(iv) a Phase I environmental reports reviewed (and, as appropriate, updated) by
an independent environmental consultant retained by the Administrative Agent on
behalf of the Lenders, in form and substance satisfactory to the Administrative
Agent;

(v) a fully paid ALTA lender’s policy of title insurance (which may initially be
in the form of a “marked-up” title commitment or pro forma policy, provided that
the final policy is delivered within a reasonable time thereafter) an amount
equal to the amount of the Mortgage, showing no exceptions that would materially
impair the value of the applicable Mortgaged Property, containing customary
endorsements and otherwise in form and substance satisfactory to the
Administrative Agent, insuring the applicable Mortgage to be a valid first and
subsisting Lien on the applicable Mortgaged Property;

(vi) a certificate of property insurance naming the Administrative Agent or any
third party security agent as loss payee under property casualty coverages to
the extent a Mortgage covers a Completed Unsold Home, an Unsold Home Under
Construction or a Sold Home, and in all cases, a certificate of liability
insurance naming the Administrative Agent and any third party security agent,
the Lenders and the Issuers as additional insureds under liability coverages.

Section 6.16 Designated Account Deposits.

(a) The Administrative Borrower shall, and shall cause each Subsidiary Borrower
to, cause all of its Unrestricted Cash to be paid into and maintained in a
Designated Account.

(b) The Administrative Borrower shall, and shall cause each Subsidiary Borrower
to, (i) cause all payments made to the Administrative Borrower or such
Subsidiary Borrower, as the case may be, to be deposited directly into a
Designated Account, and (ii) instruct each Affiliated Title Company to make all
payments constituting Escrow Proceeds Receivable payable by such Affiliated
Title Company by wire or intrabank transfer into a Designated Account.



      Section 6.17 Equity Pledge Agreement.

Within five (5) Business Days following the Effective Date, the Administrative
Borrower shall deliver to the Administrative Agent (i) a duly executed Equity
Pledge Agreement, (ii) original stock or equivalent ownership certificates
evidencing the equity interests pledged pursuant to the Equity Pledge Agreement
(to the extent such equity interests are certificated), together with stock (or
equivalent) powers undated and executed in blank by a Responsible Officer of the
Administrative Borrower, and (iii) an opinion of Greenberg Traurig, LLP, counsel
to the Administrative Borrower with respect to the Equity Pledge Agreement in
form and substance satisfactory to the Administrative Agent.

ARTICLE VII

NEGATIVE COVENANTS

As long as any of the Obligations or the Revolving Credit Commitments remain
outstanding, without the written consent of the Requisite Lenders, the Borrowers
agree with the Lenders and the Administrative Agent that:



      Section 7.1 Liens, Etc.

The Administrative Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, create or suffer to exist, any Lien upon or with
respect to any of its properties or assets, whether now owned or hereafter
acquired, or assign, or permit any of its Restricted Subsidiaries to assign, any
right to receive income, except for:

(a) Liens (other than Customary Permitted Liens and purchase money Liens)
granted by the Administrative Borrower or any Restricted Subsidiary of the
Administrative Borrower existing on the Original Effective Date and disclosed on
Schedule 7.1;

(b) Customary Permitted Liens of the Administrative Borrower and its Restricted
Subsidiaries;

(c) purchase money Liens granted by the Administrative Borrower or any
Restricted Subsidiary of the Administrative Borrower (including the interest of
a lessor under a Capital Lease and Liens to which any property is subject at the
time of the Administrative Borrower’s or such Restricted Subsidiary’s
acquisition thereof) and limited in each case to the property purchased with the
proceeds of such purchase money Indebtedness or subject to such Capital Lease;
provided, however, that no Lien that attaches to any Borrowing Base Asset shall
be permitted by this clause (c);

(d) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clauses (a), (c) or (d) of this
Section 7.1 without any material change in the assets subject to such Lien;

(e) Liens on its interest in Joint Ventures securing Indebtedness of such Joint
Ventures;

(f) Liens on the office building owned by Newmark Homes, L.P. located at 1470
First Colony Boulevard, Sugar Land, Texas 77479;

(g) Liens securing the Obligations; and

(h) Liens not otherwise permitted by clauses (a) through (f) above on
Indebtedness not in excess of $25,000,000;

provided that at the time any such Liens are incurred, and after giving effect
thereto, the then Available Credit shall be greater than zero.

Section 7.2 Investments.

The Administrative Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly make or maintain any
Investment except:

(a) Investments existing on the date hereof and disclosed on Schedule 7.2;

(b) Investments in cash and Cash Equivalents;

(c) Investments in accounts, contract rights and chattel paper (each as defined
in the Uniform Commercial Code), notes receivable and similar items arising or
acquired in the ordinary course of business consistent with the past practice of
the Administrative Borrower and its Subsidiaries;

(d) Investments received in settlement of amounts due to the Administrative
Borrower or any Subsidiary of the Administrative Borrower effected in the
ordinary course of business;

(e) Investments by (i) the Administrative Borrower in any Subsidiary Borrower,
or by any Subsidiary Borrower in the Administrative Borrower or any other
Subsidiary Borrower, or (ii) a Subsidiary that is not a Subsidiary Borrower in
the Borrower or any Restricted Subsidiary, or (iii) the Administrative Borrower
or any Subsidiary Borrower in the Administrative Borrower’s Subsidiaries engaged
in the business of originating residential home loans, title insurance and
reinsurance not to exceed in the aggregate at any time 10% of Adjusted
Consolidated Tangible Net Worth;

(f) loans or advances to employees of the Administrative Borrower or any of its
Subsidiaries in the ordinary course of business, which loans and advances shall
not exceed the aggregate outstanding principal amount of $5,000,000 at any time;

(g) advances on sales commissions to the sales agents of the Administrative
Borrower or any of its Restricted Subsidiaries;

(h) Investments in the same or a complimentary line of business as the
Administrative Borrower not otherwise permitted hereby in an aggregate
outstanding amount at any time not to exceed 2% of Adjusted Consolidated
Tangible Net Worth;

(i) net cash Investments (including letters of credit) in, contributions and
loans to, and guaranty obligations of Indebtedness of, Unaffiliated Joint
Ventures and Unaffiliated Unrestricted Subsidiaries, the then cost value of
which shall not at any time exceed in the aggregate for all such Investments 35%
of the Adjusted Consolidated Tangible Net Worth of the Administrative Borrower
and its Restricted Subsidiaries (with cost value defined as the aggregate cost
plus all additions minus all returns thereon in cash); provided that on the date
which is the eighteen month anniversary date of July 28, 2005, (x) the foregoing
percentage shall be reduced to 30% and (y) after giving effect to clause (x),
the Administrative Borrower shall be in compliance with this clause (i) on and
as of such date; provided, further, that, it shall be a condition to any such
Investment that the Administrative Borrower, a Subsidiary Borrower and or any
other Restricted Subsidiary acquiring such Investment shall pledge and grant a
security interest in its equity ownership interest in such Unaffiliated Joint
Venture or Unaffiliated Unrestricted Subsidiary in favor of the Administrative
Agent for the ratable benefit of the Lenders by executing and/or delivering a
Pledge Agreement, other related documents and instruments and an opinion of
legal counsel for such pledgor, each in form and substance satisfactory to the
Administrative Agent, except that the forgoing shall not apply to such
Investments of up to $25,000,000 in the aggregate if (x) the Unaffiliated Joint
Venture is one listed on Schedule 7.2 and (y) such pledge and security interest
would be prohibited by the terms of the Unaffiliated Joint Venture or
Unaffiliated Unrestricted Subsidiary operating agreement, partnership agreement
or similar ownership agreement or by any agreement to which such Unaffiliated
Joint Venture or Unaffiliated Unrestricted Subsidiary is a party; provided,
further, that (1) no Investment shall be made, directly or indirectly, in
EH/Transeastern, LLC without the prior written consent of the Requisite Lenders,
and (2) no investment shall be made in any Person for the purpose of acquiring
or financing (in whole or in part) the acquisition of any assets of
EH/Transeastern, LLC without the prior written consent of the Requisite Lenders
other than (in the case of this subclause (2) only) any such investments made
after January 1, 2007 in an aggregate amount not to exceed $5,000,000.

(j) Investments in Permitted Acquisitions; and

(k) Investments under deferred compensation agreements.

Section 7.3 Restricted Payments.

The Administrative Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, declare, order, pay, make or
set apart any sum for any Restricted Payment except for the following:

(a) Restricted Payments by any Subsidiary of the Administrative Borrower to the
Administrative Borrower or any Restricted Subsidiary; and

(b) payments of principal of, premium on, or repurchase of the Subordinated
Notes prior to the stated maturity thereof not to exceed $50,000,000; provided
that the Senior Leverage Ratio shall be less than 1.25:1.0 after giving effect
to such payment or repurchase; and

(c) other Restricted Payments in an aggregate amount not to exceed the sum of
(i) $10,000,000 plus (ii) 5% of cumulative Consolidated Net Income since
January 1, 2006; provided that (x) all dividends paid in cash pursuant to this
clause (c)(x) in any consecutive four fiscal quarter period ending on or prior
to the first anniversary of the Original Effective Date shall not exceed 4% of
Consolidated Net Income for such four fiscal quarter period and (y) all
dividends paid in cash pursuant to this clause (c)(y) in any consecutive four
fiscal quarter period ending thereafter shall not exceed 5% of consolidated Net
Income for such four quarter fiscal period;

provided, however, that the Restricted Payments described in clause (b) or
(c) above shall not be permitted if either (A) an Event of Default or Default
shall have occurred and be continuing at the date of declaration or payment
thereof or would result therefrom or (B) such Restricted Payment is prohibited
under the terms of any Indebtedness (other than the Obligations) of the
Administrative Borrower or any of its Subsidiaries; provided, further, that
(i) the Restricted Payments described in clause (b) or (c) above shall not be
permitted unless before and after giving effect to such Restricted Payments, the
Administrative Borrower shall be in compliance with the financial covenants
contained in Article V on a pro forma basis; and

(d) dividends and distributions on the common stock of the Administrative
Borrower paid solely in shares of the common Stock of the Administrative
Borrower.

Section 7.4 Restriction on Fundamental Changes.

The Administrative Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to enter into an agreement to affect, or effect, a
Permitted Acquisition, if at the time thereof and after giving effect thereto,
there would be a Default or Event of Default. Except for Permitted Acquisitions,
the Administrative Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to (a) merge with any Person other than any Restricted
Subsidiary into the Administrative Borrower or any Subsidiary Borrower, as long
as the surviving entity of such merger is the Administrative Borrower or a
Subsidiary Borrower, (b) consolidate with any Person other than any Restricted
Subsidiary into the Administrative Borrower or any Subsidiary Borrower, as long
as the surviving entity of such consolidation is the Administrative Borrower or
a Subsidiary Borrower, (c) acquire all or substantially all of the Stock or
Stock Equivalents of any Person, (d) acquire all or substantially all of the
assets of any Person or all or substantially all of the assets constituting the
business of a division, branch or other unit operation of any Person, (e) enter
into any Joint Venture or partnership with any Person, other than pursuant to an
Investment made pursuant to Section 7.2 or (f) create any Restricted Subsidiary
unless, (I) after giving effect to such creation or acquisition, (x) no Default
or Event of Default shall have occurred or be continuing, and (y) the
Administrative Borrower is in compliance with Section 6.13, and (II) such
Restricted Subsidiary is either (i) a Wholly-Owned Restricted Subsidiary, or
(ii) created in connection with an Investment permitted pursuant to Section 7.2.

Section 7.5 Change in Nature of Business.

The Administrative Borrower shall not, and shall not permit any of its
Subsidiaries to, make any material change in the nature or conduct of its
business as carried on at the Original Effective Date.

Section 7.6 Transactions with Affiliates.

The Administrative Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, except as otherwise expressly permitted herein, do
any of the following: (a) make any Investment in an Affiliate of the
Administrative Borrower that is not a Restricted Subsidiary of the
Administrative Borrower; (b) transfer, sell, lease, assign or otherwise dispose
of any asset to any Affiliate of the Administrative Borrower that is not a
Restricted Subsidiary of the Administrative Borrower; (c) merge into or
consolidate with or purchase or acquire assets from any Affiliate of the
Administrative Borrower that is not a Restricted Subsidiary of the
Administrative Borrower; (d) repay any Indebtedness to any Affiliate of the
Administrative Borrower that is not a Restricted Subsidiary of the
Administrative Borrower; or (e) enter into any other transaction directly or
indirectly with or for the benefit of any Affiliate of the Administrative
Borrower that is not a Subsidiary Borrower (including guaranties and assumptions
of obligations of any such Affiliate), except for (i) transactions in the
ordinary course of business on a basis no less favorable to the Administrative
Borrower or such Subsidiary Borrower as would be obtained in an arm’s length
transaction with a Person not an Affiliate, (ii) salaries and other director or
employee compensation or benefits to officers or directors of the Administrative
Borrower or any of its Subsidiaries commensurate with current compensation and
benefits levels, and (iii) indemnities of officers, directors and employees of
the Administrative Borrower and its Subsidiaries permitted by their respective
organizational documents and by applicable law; provided, however, that the
Administrative Borrower shall not be prohibited under this Section 7.6 from
(x) making payments of up to $5,000,000 per fiscal year to TOSI under the
Management Services Agreement (or another similar agreement) or (y) performing
its obligations under the Tax Allocation Agreement.



      Section 7.7 Restrictions on Subsidiary Distributions; No New Negative
Pledge.

The Administrative Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, (a) except as set forth on Schedule 7.7, agree to
enter into or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of such Restricted Subsidiary to pay
dividends or make any other distribution or transfer of funds or assets or make
loans or advances to or other Investments in, or pay any Indebtedness owed to,
the Administrative Borrower or any other Restricted Subsidiary of the
Administrative Borrower, except for customary profit allocation provisions or
(b) enter into or suffer to exist or become effective any agreement prohibiting
or limiting the ability of the Administrative Borrower or any Restricted
Subsidiary of the Administrative Borrower to create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, to secure the Obligations, including any agreement
requiring any other Indebtedness or Contractual Obligation of the Administrative
Borrower or any of its Restricted Subsidiaries to be equally and ratably secured
with the Obligations.



      Section 7.8 Sale/Leasebacks.

The Administrative Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, enter into any sale and leaseback transaction
covering any property with an aggregate Fair Market Value in excess of
$10,000,000; provided, however, that the Administrative Borrower and its
Restricted Subsidiaries may sell Model Homes in the ordinary course of business
and leaseback such Model Homes so long as none of the Administrative Borrower or
any of its Subsidiaries has any obligation to sell or repurchase the leased
Model Homes at the end of the lease term.



      Section 7.9 Compliance with ERISA.

The Administrative Borrower shall not cause or permit to occur, and shall not
permit any of its Restricted Subsidiaries to cause or permit to occur, or cause
or permit any ERISA Affiliate to cause or permit to occur (a) an event which
could result in the imposition of a Lien under Section 412 of the IRC or
Section 302 or 4068 of ERISA or (b) an ERISA Event that would have a Material
Adverse Effect.



      Section 7.10 Environmental.

The Administrative Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, allow a Release of any Contaminant in violation of
any Environmental Law, or otherwise violate any Environmental Law; provided,
however, that the Administrative Borrower shall not be deemed in violation of
this Section 7.10 if, all such violations could not reasonably be expected to
have a Material Adverse Effect.



      Section 7.11 Designated Account Proceeds.

The Administrative Borrower shall not, and shall not permit any Subsidiary
Borrower, to withdraw or to instruct the transfer of any amounts from a
Designated Account except for (i) transfers to another Designated Account and
(ii) payments or withdrawals from a Designated Account solely for the purpose of
paying current operating obligations of the Administrative Borrower and the
Subsidiary Borrowers then due and payable incurred in the ordinary course of
business as currently conducted and each such withdrawal or payment shall be
deemed a representation by the Borrowers of compliance with such covenant;
provided, however, transfers may be made from a Designated Account to, and
payments and withdrawals of the type described in clause (ii) may be made from,
“zero-balance” payment accounts currently maintained by the Administrative
Borrower and certain of the Subsidiary Borrowers with Wachovia Bank, National
Association and linked to Designated Accounts maintained with Wachovia Bank,
National Association, so long as (x) such accounts are not “deposit accounts”
within the meaning of the UCC or (y) each such account is subject to a Deposit
Account Control Agreement perfecting the Administrative Agent’s security
interest in such account within a reasonable period of time after the date
hereof but in no event later than 30 days after notice from the Administrative
Agent to the Administrative Borrower.

ARTICLE VIII

EVENTS OF DEFAULT



      Section 8.1 Events of Default.

Each of the following events shall be an Event of Default:

(a) the Borrowers shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or

(b) the Borrowers shall fail to pay any interest on any Loan, any fee under any
of the Loan Documents or any other Obligation (other than one referred to in
clause (a) above) and such non-payment continues for a period of five calendar
days after the due date therefor;

(c) any representation or warranty made or deemed made by any Loan Party in any
Loan Document or by any Loan Party (or any of its officers) in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made or deemed made; or

(d) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in this Agreement or in any other Loan Document, if such
failure shall remain unremedied for 30 days after the date on which written
notice thereof shall have been given to the Administrative Borrower by the
Administrative Agent or any Lender; or

(e) (i) the Administrative Borrower or any of its Restricted Subsidiaries shall
fail to make any payment on any Indebtedness (other than the Obligations) of the
Administrative Borrower or any such Restricted Subsidiary, and in each such
case, such failure relates to Indebtedness having a principal amount of
$10,000,000 or more, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise); or (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to any Indebtedness of the Administrative Borrower or any of
its Restricted Subsidiaries having a principal amount of $10,000,000 or more, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or (iii) any Indebtedness of
the Administrative Borrower and any of its Restricted Subsidiaries having a
principal amount of $10,000,000 or more shall become or be declared to be due
and payable, or required to be prepaid or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof; or

(f) (i) the Administrative Borrower or any of its Restricted Subsidiaries shall
generally not pay its debts as such debts become due, shall admit in writing its
inability to pay its debts generally or shall make a general assignment for the
benefit of creditors, (ii) any proceeding shall be instituted by or against the
Administrative Borrower or any of its Restricted Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee or other similar official
for it or for any substantial part of its property; provided, however, in the
case of any such proceedings instituted against the Administrative Borrower or
any of its Restricted Subsidiaries (but not instituted by the Administrative
Borrower or any of its Restricted Subsidiaries), either such proceedings shall
remain undismissed or unstayed for a period of 30 days or any of the actions
sought in such proceedings shall occur, or (iii) the Administrative Borrower or
any of its Restricted Subsidiaries shall take any corporate action to authorize
any of the actions set forth above in clauses (i) and (ii) of this
subsection (f); or

(g) any final judgment or order (or other similar process) involving, in any
single case or in the aggregate, an amount in excess of $10,000,000 in the case
of a money judgment, to the extent not covered by insurance, or that could
reasonably be expected to have a Material Adverse Effect, in the case of a
non-monetary judgment, shall be rendered against one or more of the
Administrative Borrower and its Restricted Subsidiaries by a court having
jurisdiction, and such judgment or order shall continue unsatisfied and in
effect for a period of thirty days without being vacated, discharged, satisfied,
or stayed or bonded pending appeal; or

(h) an ERISA Event shall occur and the amount of all liabilities and
deficiencies resulting therefrom that are or are reasonably likely to be imposed
on the Administrative Borrower, any Restricted Subsidiary of the Administrative
Borrower or any ERISA Affiliate, whether or not assessed, exceeds $5,000,000 in
the aggregate;

(i) any material provision of the Guaranty or any other Loan Document shall for
any reason cease to be valid and binding, or enforceable against, on any Loan
Party thereto, or any Loan Party shall so state in writing; or

(j) there shall occur any Change of Control; or

(k) one or more of the Administrative Borrower and its Restricted Subsidiaries
shall have entered into one or more consent or settlement decrees or agreements
or similar arrangements with a Governmental Authority or one or more judgments,
orders, decrees or similar actions shall have been entered against one or more
of the Administrative Borrower and its Restricted Subsidiaries based on or
arising from the violation of or pursuant to any Environmental Law, or the
generation, storage, transportation, treatment, disposal or Release of any
Contaminant and, in connection with all the foregoing, the Administrative
Borrower and its Restricted Subsidiaries are likely to incur environmental
liabilities and costs in excess of $15,000,000 in the aggregate.



      Section 8.2 Remedies.

During the continuance of any Event of Default, the Administrative Agent
(a) may, and at the request of the Requisite Lenders shall, by notice to the
Administrative Borrower declare that all or any portion of the Revolving Credit
Commitments be terminated, whereupon the obligation of each Lender to make any
Loan and each Issuer to Issue any Letter of Credit shall immediately be
decreased or terminate, as the case may be, and/or (b) may, and at the request
of the Requisite Lenders shall, by notice to the Administrative Borrower,
declare the Loans, all interest thereon and all other amounts and Obligations
payable under this Agreement to be forthwith due and payable, whereupon the
Loans, all such interest and all such amounts and Obligations shall immediately
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrowers; provided, however, that upon the occurrence of the Events of Default
specified in Section 8.1(f)(ii), the Revolving Credit Commitments of each Lender
to make Loans and the commitments of each Lender and Issuer to Issue or
participate in Letters of Credit shall each automatically be terminated and the
Loans, all such interest and all such amounts and Obligations shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrowers.



      Section 8.3 Actions in Respect of Letters of Credit.

If at any time the Revolving Credit Commitments terminate while any Letters of
Credit are outstanding or any Event of Default shall have occurred and be
continuing, the Borrowers shall (x) pay to the Administrative Agent in
immediately available funds at the Administrative Agent’s office referred to in
Section 10.8, for deposit in a cash collateral account, an amount equal to
102.5% of the sum of all outstanding Letter of Credit Obligations or (y) make
such other arrangements in respect of outstanding Letters of Credit as shall be
acceptable to the Requisite Lenders. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of
Reimbursement Obligations, and the unused portion thereof after all such Letters
of Credit shall have expired or been fully drawn upon, if any, shall be applied
in accordance with clause (f) of Section 2.12. The Administrative Agent shall
promptly give notice of any such application; provided, however, that the
failure to give such written notice shall not invalidate any such application.
Promptly after all such Letters of Credit shall have expired or been fully drawn
upon and all other obligations of the Borrowers hereunder and under the
Revolving Credit Notes shall have been paid in full, the balance, if any, in
such cash collateral account shall be returned to the Borrowers.



      Section 8.4 Rescission.

If at any time after termination of the Revolving Credit Commitments and/or
acceleration of the maturity of the Loans, the Borrowers shall pay all arrears
of interest and all payments on account of principal of the Loans and
Reimbursement Obligations that shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified herein) and all Events of Default and
Defaults (other than non-payment of principal of and accrued interest on the
Loans due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to Section 10.1, then upon the written consent of the Requisite
Lenders and written notice to the Administrative Borrower, the termination of
the Revolving Credit Commitments and/or the acceleration and their consequences
may be rescinded and annulled; provided, however, that such action shall not
affect any subsequent Event of Default or Default or impair any right or remedy
consequent thereon. The provisions of the preceding sentence are intended merely
to bind the Lenders and the Issuers to a decision that may be made at the
election of the Requisite Lenders; and such provisions are not intended to
benefit the Borrowers and do not give the Borrowers the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are met.

ARTICLE IX

THE ADMINISTRATIVE AGENT



      Section 9.1 Authorization and Action.

(a) Each Lender and each Issuer hereby appoints CNAI as the Administrative Agent
hereunder and each Lender and each Issuer authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent under such agreements and to exercise such powers as are reasonably
incidental thereto. Without limiting the foregoing, each Lender and each Issuer
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party and to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents pursuant to
which the Administrative Agent is acting as agent for the Lenders and the
Issuers.

(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite
Lenders, and such instructions shall be binding upon all Lenders and each
Issuer; provided, however, that the Administrative Agent shall not be required
to take any action that (i) the Administrative Agent in good faith believes
exposes it to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuers with respect
to such action or (ii) is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender and each Issuer prompt notice
of each notice given to it by any Loan Party pursuant to the terms of this
Agreement or the other Loan Documents.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuers and its duties are entirely administrative in nature. The
Administrative Agent does not assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein and in the other Loan
Documents or any other relationship as the agent, fiduciary or trustee of or for
any Lender, Issuer or holder of any other Obligation. The Administrative Agent
may perform any of its duties under any Loan Document by or through its agents
(which shall include, without limitation, any third party mortgage servicers) or
employees.



      Section 9.2 Administrative Agent’s Reliance, Etc.

None of the Administrative Agent, any of its Affiliates or any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent (a) may treat the payee of any Revolving
Credit Note as its holder until such Revolving Credit Note has been assigned in
accordance with Section 10.2, (b) may rely on the Register to the extent set
forth in Section 10.2(c), (c) may consult with legal counsel (including counsel
to the Administrative Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts, (d) makes no warranty or
representation to any Lender or Issuer and shall not be responsible to any
Lender or Issuer for any statements, warranties or representations made by or on
behalf of any Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document, (e) shall not have any duty to ascertain
or to inquire either as to the performance or observance of any terms, covenant
or condition of this Agreement or any other Loan Document, as to the financial
condition of any Loan Party or as to the existence or possible existence of any
Default or Event of Default; (f) shall not be responsible to any Lender or
Issuer for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto or thereto; and (g) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be a telecopy or
electronic mail) or any telephone message believed by it to be genuine and
signed or sent by the proper party or parties.



      Section 9.3 The Administrative Agent Individually.

With respect to its Ratable Portion, CNAI shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender. The
terms “Lenders” or “Requisite Lenders,” "Lenders,” and any similar terms shall,
unless the context clearly otherwise indicates, include, without limitation, the
Administrative Agent in its individual capacity as a Lender or as one of the
Requisite Lenders. CNAI and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of banking, trust or other business with
any Loan Party as if CNAI were not acting as the Administrative Agent.



      Section 9.4 Lender Credit Decision.

Each Lender and each Issuer acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender conduct its
own independent investigation of the financial condition and affairs of the
Borrowers and each other Loan Party in connection with the making and
continuance of the Loans and with the issuance of the Letters of Credit. Each
Lender and each Issuer also acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and other Loan Documents.



      Section 9.5 Indemnification.

Each Lender agrees to indemnify the Administrative Agent and each of its
Affiliates, and each of their respective directors, officers, employees, agents
and advisors (to the extent not reimbursed by the Borrowers), from and against
such Lender’s aggregate Ratable Portion of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements (including reasonable fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, the Administrative Agent or any of
its Affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by the Administrative Agent under this Agreement or the
other Loan Documents; provided, however, that no Lender shall be liable to the
Administrative Agent and any of its Affiliates, and any of their respective
directors, officers, employees, agents and advisors for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Administrative Agent’s,
Affiliates’, directors’, officers’, employees’, agents’ or advisors’ gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including reasonable fees, expenses
and disbursements of financial and legal advisors) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
its rights or responsibilities under, this Agreement or the other Loan
Documents, to the extent that the Administrative Agent is not reimbursed for
such expenses by the Borrowers or another Loan Party.



      Section 9.6 Successor Administrative Agent.

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Administrative Borrower. Upon any such resignation, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Requisite Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, selected from among the Lenders. In either case,
such appointment shall be subject to the prior written approval of the
Administrative Borrower (which approval may not be unreasonably withheld and
shall not be required upon the occurrence and during the continuance of an Event
of Default). Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article IX as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents. Anything herein to the contrary notwithstanding,
the Administrative Agent shall resign if at any time the Administrative Agent is
not a Lender having a Revolving Credit Commitment of at least $10,000,000 (or
such ratably lesser amount if the Revolving Credit Commitments have been reduced
in accordance with this Agreement).

ARTICLE X

MISCELLANEOUS



      Section 10.1 Amendments, Waivers, Etc.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Requisite Lenders (or by the Administrative Agent with the consent of the
Requisite Lenders) and, in the case of any amendment, by the Borrowers, and then
any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by each Lender affected
thereby, in addition to the Requisite Lenders, do any of the following:

(i) increase the Revolving Credit Commitment of such Lender or subject such
Lender to any additional obligation; provided, however, that, except as provided
in Section 2.18, any such increase in the Revolving Credit Commitment of such
Lender shall require the consent of all Lenders;

(ii) extend the then scheduled final maturity of any Loan owing to such Lender,
except as provided in Section 2.17;

(iii) reduce the principal amount of any Loan or Reimbursement Obligation owing
to such Lender (other than by the payment or prepayment thereof);

(iv) reduce the rate of interest on any Loan or Reimbursement Obligations
outstanding to such Lender or any fee payable hereunder to such Lender;

(v) postpone any scheduled date fixed for payment of such interest or fees owing
to such Lender;

(vi) change the aggregate Ratable Portions of Lenders required for any or all
Lenders to take any action hereunder;

(vii) release any Borrower from its payment obligation to such Lender under this
Agreement or the Revolving Credit Notes owing to such Lender (if any) or release
any Guarantor from its obligations under the Guaranty except in connection with
sale or other disposition of a Subsidiary Borrower or a Guarantor (or all or
substantially all of the assets thereof) or as otherwise specifically provided
herein; or

(viii) amend this Section 10.1 or the definition of the term “Requisite
Lenders”;

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent, the Issuer or the Swing Loan
Lender, as the case may be, in addition to the Lenders required above to take
such action, affect the rights or duties of the Administrative Agent, the Issuer
or the Swing Loan Lender, as the case may be, under this Agreement or the other
Loan Documents.

(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Borrower in any case shall entitle such Borrower to
any other or further notice or demand in similar or other circumstances.

(c) If, in connection with any proposed amendment, modification, waiver or
termination (a "Proposed Change”) requiring the consent of all affected Lenders,
the consent of Requisite Lenders is obtained, but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this Section 10.1 being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as the
Administrative Agent is not a Non-Consenting Lender, at the Administrative
Borrower’s request, each other Lender shall have a right to purchase its pro
rata share of such Non-Consenting Lender’s Revolving Credit Commitment and
Revolving Credit Outstandings, and if such Lenders do not purchase all of such
Non-Consenting Lender’s Revolving Credit Commitment or Revolving Credit
Outstandings, an Eligible Assignee acceptable to the Administrative Agent shall
have the right with the Administrative Agent’s consent and in the Administrative
Agent’s sole discretion (but shall have no obligation) to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
the Administrative Agent’s request, sell and assign to the Lender acting as the
Administrative Agent or such Eligible Assignee, all of the Revolving Credit
Commitments, and Revolving Credit Outstandings of such Non-Consenting Lender for
an amount equal to the principal balance of all Loans held by the Non-Consenting
Lender and all accrued interest and fees with respect thereto and all other
amounts through the date of sale, provided, however, that such purchase and sale
shall not be effective until the Administrative Agent shall have received from
such Eligible Assignee an agreement in form and substance satisfactory to the
Administrative Agent and the Administrative Borrower whereby such Eligible
Assignee shall agree to be bound by the terms hereof. Each Lender agrees that,
if it becomes a Non-Consenting Lender, it shall execute and deliver to the
Administrative Agent an Assignment an Acceptance to evidence such sale and
purchase and shall deliver to the Administrative Agent any Revolving Credit Note
(if the assigning Lender’s Loans are evidenced by a Revolving Credit Note)
subject to such Assignment and Acceptance; provided, however, that the failure
of any Non-Consenting Lender to execute an Assignment and Acceptance shall not
render such sale and purchase (and the corresponding assignment) invalid.



      Section 10.2 Assignments and Participations.

(a) Each Lender may sell, transfer, negotiate or assign to one or more Eligible
Assignees all or a portion of its rights and obligations hereunder (including
all of its rights and obligations with respect to the Revolving Loans, the Swing
Loans and the Letters of Credit); provided, however, that (i) if any such
assignment shall be of the assigning Lender’s Revolving Credit Outstandings and
Revolving Credit Commitments, such assignment shall cover the same percentage of
such Lender’s Revolving Credit Outstandings and Revolving Credit Commitments,
(ii) the aggregate amount being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event (if less than the Assignor’s entire interest) be
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
except, in either case, (A) with the consent of the Administrative Borrower and
the Administrative Agent or (B) if such assignment is being made to a Lender or
an Affiliate or Approved Fund of such Lender, and (iii) if such Eligible
Assignee is not, prior to the date of such assignment, a Lender or an Affiliate
or Approved Fund of a Lender, such assignment shall be subject to the prior
consent of the Administrative Agent, the Swing Loan Lender, each Issuer and the
Administrative Borrower (which consent shall not be unreasonably withheld or
delayed); and provided, further, that, notwithstanding any other provision of
this Section 10.2, the consent of the Administrative Borrower shall not be
required for any assignment occurring when any Event of Default shall have
occurred and be continuing.

(b) The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording, an Assignment and
Acceptance, together with any Revolving Credit Note (if the assigning Lender’s
Loans are evidenced by a Revolving Credit Note) subject to such assignment. In
addition, any Lender or Eligible Assignee assuming a Revolving Credit Commitment
in connection with a Facility Increase shall execute an Assumption Agreement in
accordance with Section 2.18. Upon such execution, delivery, acceptance and
recording of any Assignment and Acceptance or Assumption Agreement, as the case
may be, and, other than in respect of assignment made pursuant to Section 2.16
and Section 10.1(c), the receipt by the Administrative Agent from the assignee
of an assignment/assumption fee in the amount of $3,500, then from and after the
effective date specified in such Assignment and Acceptance or Assumption
Agreement, as the case may be, (i) the assignee thereunder shall become a party
hereto and, to the extent that rights and obligations under the Loan Documents
have been assigned to such assignee pursuant to such Assignment and Acceptance
or assumed by such assuming party pursuant to such Assumption Agreement, have
the rights and obligations of a Lender, and, in the case of an assignment, if
such Lender were an Issuer, of such Issuer hereunder and thereunder, and
(ii) the assignor under an Assignment and Acceptance shall, to the extent that
rights and obligations under this Agreement have been assigned by it pursuant to
such Assignment and Acceptance, relinquish its rights (except for those
surviving the payment in full of the Obligations) and be released from its
obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto).

(c) The Administrative Agent shall maintain at its address referred to in
Section 10.8 a copy of each Assignment and Acceptance and each Assumption
Agreement delivered to and accepted by it and a register for the recording of
the names and addresses of the Lenders and the Revolving Credit Commitments of
and principal amount of the Loans and Letter of Credit Obligations owing to each
Lender from time to time (the “Register”). Any assignment pursuant to this
Section 10.2 shall not be effective until such assignment is recorded in the
Register. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Loan Parties, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender for all purposes of this Agreement. The Register shall be available for
inspection by the Administrative Borrower, the Administrative Agent or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(d) Notwithstanding anything to the contrary contained in clause (b) above, the
Loans (including the Revolving Credit Notes evidencing such Loans) are
registered obligations and the right, title, and interest of the Lenders and
their assignees in and to such Loans shall be transferable only upon notation of
such transfer in the Register. A Revolving Credit Note shall only evidence the
Lender’s or an assignee’s right, title and interest in and to the related Loan,
and in no event is any such Revolving Credit Note to be considered a bearer
instrument or obligation. This Section 10.2 shall be construed so that the Loans
are at all times maintained in "registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code or such
regulations. Solely for purposes of this and for tax purposes only, the
Administrative Agent shall act as the Borrowers’ agent for purposes of
maintaining such notations of transfer in the Register.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee or an Assumption Agreement executed by the Administrative
Borrower and a Lender or an Eligible Assignee, the Administrative Agent shall,
if such Assignment and Acceptance or Assumption Agreement has been completed,
(i) accept such Assignment and Acceptance or Assumption Agreement, (ii) record
the information contained therein in the Register and (iii) in the case of an
Assignment and Acceptance, give prompt notice thereof to the Administrative
Borrower. Within five Business Days after its receipt of such notice, the
Borrowers at their own expense, shall, if requested by such assignee, execute
and deliver to the Administrative Agent, new Revolving Credit Notes to the order
of such assignee in an amount equal to the Revolving Credit Commitments assumed
by it pursuant to such Assignment and Acceptance or Assumption Agreement and, if
the assigning Lender, in the case of an Assignment and Acceptance, has
surrendered any Revolving Credit Note for exchange in connection with the
assignment and has retained Revolving Credit Commitments hereunder, new
Revolving Credit Notes to the order of the assigning Lender in an amount equal
to the Revolving Credit Commitments retained by it hereunder. Such new Revolving
Credit Notes shall be dated the same date as the surrendered Revolving Credit
Notes and be in substantially the form of Exhibit C.

(f) In addition to the other assignment rights provided in this Section 10.2,
each Lender may assign, as collateral or otherwise, any of its rights under this
Agreement, whether now owned or hereafter acquired (including rights to payments
of principal or interest on the Loans), to (x) any Federal Reserve Bank pursuant
to Regulation A of the Federal Reserve Board without notice to or consent of the
Borrowers or (y) in the case of any Lender that is a Fund, any holders of
obligations owed or Securities issued by such Lender as security for such
obligations or Securities or any trustee for, or other representative of, such
holders, and this Section shall not apply to any such pledge or assignment of a
security interest; provided, however, that no such assignment shall release the
assigning Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g) Each Lender may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Revolving Loans and Letters of
Credit). The terms of such participation shall not, in any event, require the
participant’s consent to any amendments, waivers or other modifications of any
provision of any Loan Documents, the consent to any departure by any Loan Party
therefrom, or to the exercising or refraining from exercising any powers or
rights such Lender may have under or in respect of the Loan Documents (including
the right to enforce the obligations of the Loan Parties), except if any such
amendment, waiver or other modification or consent would reduce the amount, or
postpone any date fixed for, any amount (whether of principal, interest or fees)
payable to such participant under the Loan Documents, to which such participant
would otherwise be entitled under such participation. In the event of the sale
of any participation by any Lender, (w) such Lender’s obligations under the Loan
Documents shall remain unchanged, (x) such Lender shall remain solely
responsible to the other parties for the performance of such obligations,
(y) such Lender shall remain the holder of such Obligations for all purposes of
this Agreement, and (z) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
participant shall be entitled to the benefits of Section 2.14 and Section 2.15
and of Section 2.13(c) as if it were a Lender; provided, however, that anything
herein to the contrary notwithstanding, the Borrowers shall not, at any time, be
obligated to make under Section 2.14, Section 2.15 or Section 2.13(c) to the
participant in the rights and obligations of any Lender (together with such
Lender) any payment in excess of the amount the Borrowers would have been
obligated to pay to such Lender in respect of such interest had such
participation not been sold.

(h) Any Issuer may at any time assign its rights and obligations hereunder to
any other Lender by an instrument in form and substance satisfactory to the
Administrative Borrower, the Administrative Agent, such Issuer and such Eligible
Assignee. If any Issuer ceases to be a Lender hereunder by virtue of any
assignment made pursuant to this Section 10.2, then, as of the effective date of
such cessation, such Issuer’s obligations to Issue Letters of Credit pursuant to
Section 2.4 shall terminate and such Issuer shall be an Issuer hereunder only
with respect to outstanding Letters of Credit issued prior to such date.



      Section 10.3 Costs and Expenses.

(a) The Borrowers agree upon demand to pay, or reimburse the Administrative
Agent for, all of the Administrative Agent’s reasonable internal and external
audit, legal, appraisal, valuation, filing, document duplication and
reproduction and investigation expenses and for all other reasonable
out-of-pocket costs and expenses of every type and nature (including, without
limitation, after receipt of invoice documentation, the reasonable fees,
expenses and disbursements of the Administrative Agent’s external counsel, local
legal counsel, auditors, accountants, appraisers, printers, insurance and
environmental advisors, financial advisors and other consultants and agents)
incurred by the Administrative Agent in connection with any of the following:
(i) the Administrative Agent’s audit and investigation of the Administrative
Borrower and its Subsidiaries in connection with the preparation, negotiation or
execution of any Loan Document, (ii) the preparation, negotiation, execution or
interpretation of this Agreement (including, without limitation, the
satisfaction or attempted satisfaction of any conditions set forth in
Article III), any Loan Document or any proposal letter or commitment letter
issued in connection therewith or the making of the Loans hereunder, (iii) the
ongoing administration of this Agreement and the Loans, including consultation
with attorneys in connection therewith and with respect to the Administrative
Agent’s rights and responsibilities hereunder and under the other Loan
Documents, (iv) the protection, collection or enforcement of any Obligation or
the enforcement of any Loan Document, (v) the commencement, defense or
intervention in any court proceeding relating in any way to the Obligations, any
Loan Party, any of the Administrative Borrower’s Subsidiaries, this Agreement or
any other Loan Document, (vi) the response to, and preparation for, any subpoena
or request for document production with which the Administrative Agent is served
or deposition or other proceeding in which the Administrative Agent is called to
testify, in each case, relating in any way to the Obligations, any Loan Party,
any of the Administrative Borrower’s Subsidiaries, this Agreement or any other
Loan Documents or (vii) any amendment, consent, waiver, assignment, restatement,
or supplement to any Loan Document or the preparation, negotiation, and
execution of the same.

(b) The Borrowers further agree to pay or reimburse the Administrative Agent and
each of the Lenders and Issuers upon demand for all out-of-pocket costs and
expenses, including, without limitation, reasonable attorneys’ fees (including
allocated costs of internal counsel and costs of settlement), incurred by the
Administrative Agent, such Lenders or Issuers in connection with any of the
following: (i) in enforcing any Loan Document or Obligation or any security
therefor or exercising or enforcing any other right or remedy available by
reason of an Event of Default, (ii) in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or in any insolvency or bankruptcy proceeding, (iii) in commencing,
defending or intervening in any litigation or in filing a petition, complaint,
answer, motion or other pleadings in any legal proceeding relating to the
Obligations, any Loan Party, any of the Administrative Borrower’s Subsidiaries
and related to or arising out of the transactions contemplated hereby or by any
other Loan Document or (iv) in taking any other action in or with respect to any
suit or proceeding (bankruptcy or otherwise) described in clause (i), (ii) or
(iii) above.



      Section 10.4 Indemnities.

(a) The Borrowers agree to indemnify and hold harmless the Administrative Agent,
each Arranger, each Lender and each of their respective Affiliates, and each of
the directors, officers, employees, agents, representative, attorneys,
consultants and advisors of or to any of the foregoing (including those retained
in connection with the satisfaction or attempted satisfaction of any condition
set forth in Article III (each such Person being an “Indemnitee”) from and
against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and expenses of any
kind or nature (including fees, disbursements and expenses of financial and
legal advisors to any such Indemnitee) that may be imposed on, incurred by or
asserted against any such Indemnitee in connection with or arising out of any
investigation, litigation or proceeding, whether or not any such Indemnitee is a
party thereto, whether direct, indirect, or consequential and whether based on
any federal, state or local law or other statutory regulation, securities or
commercial law or regulation, or under common law or in equity, or on contract,
tort or otherwise, in any manner relating to or arising out of this Agreement,
any other Loan Document, any Obligation, any Letter of Credit, the Disclosure
Document, the Revolving Credit Notes or any act, event or transaction related or
attendant to any thereof, or the use or intended use of the proceeds of the
Loans or Letters of Credit or in connection with any investigation of any
potential matter covered hereby (collectively, the “Indemnified Matters”);
provided, however, that the Borrowers shall not have any obligation under this
Section 10.4 to an Indemnitee with respect to any Indemnified Matter caused by
or resulting from the gross negligence or willful misconduct of that Indemnitee,
as determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Without limiting the foregoing, Indemnified Matters include
(i) all environmental liabilities and costs arising from or connected with the
past, present or future operations of the Administrative Borrower or any of its
Subsidiaries or damage to real or personal property or natural resources or harm
or injury alleged to have resulted from any Release of Contaminants; (ii) any
costs or liabilities incurred in connection with any Remedial Action concerning
the Administrative Borrower or any of its Subsidiaries; (iii) any costs or
liabilities incurred in connection with any Environmental Lien and (iv) any
costs or liabilities incurred in connection with any other matter under any
Environmental Law, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (49 U.S.C. 9601 et seq.) and applicable
state property transfer laws, except, with respect to those matters referred to
in clauses (i), (ii), (iii) and (iv) above, to the extent attributable to acts
of the Administrative Agent, such Lender or such Issuer or any agent on behalf
of the Administrative Agent, such Lender or such Issuer. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.4 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Borrower, any of its
directors, securityholders or creditors, an Indemnitee or any other person, or
an Indemnitee is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated.

(b) The Borrowers shall indemnify the Administrative Agent, the Lenders and each
Issuer for, and hold the Administrative Agent, the Lenders and each Issuer
harmless from and against, any and all claims for brokerage commissions, fees
and other compensation made against the Administrative Agent, the Lenders and
the Issuers for any broker, finder or consultant with respect to any agreement,
arrangement or understanding made by or on behalf of any Loan Party or any of
its Subsidiaries in connection with the transactions contemplated by this
Agreement.

(c) The Administrative Borrower, at the request of any Indemnitee, shall have
the obligation to defend against such investigation, litigation or proceeding or
requested Remedial Action and the Administrative Borrower, in any event, may
participate in the defense thereof with legal counsel of the Administrative
Borrower’s choice. In the event that such Indemnitee requests the Administrative
Borrower to defend against such investigation, litigation or proceeding or
requested Remedial Action, the Administrative Borrower shall promptly do so and
such Indemnitee shall have the right to have legal counsel of its choice
participate in such defense. No action taken by legal counsel chosen by such
Indemnitee in defending against any such investigation, litigation or proceeding
or requested Remedial Action, shall vitiate or in any way impair the Borrowers’
obligation and duty hereunder to indemnify and hold harmless such Indemnitee.

(d) The Borrowers agree that any indemnification or other protection provided to
any Indemnitee pursuant to this Agreement (including pursuant to this
Section 10.4) or any other Loan Document shall (i) survive payment in full of
the Obligations and (ii) inure to the benefit of any Person that was at any time
an Indemnitee under this Agreement or any other Loan Document.



      Section 10.5 Limitation of Liability.

The Borrowers agree that no Indemnitee shall have any liability (whether in
contract, tort or otherwise) to any Loan Party or any of their respective
Subsidiaries or any of their respective equity holders or creditors for or in
connection with the transactions contemplated hereby and in the other Loan
Documents, except for direct damages (as opposed to special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings)) determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnitee’s gross negligence or willful misconduct. The Borrowers hereby waive,
release and agree (each for itself and on behalf of its Subsidiaries) not to sue
upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.



      Section 10.6 Right of Set-off.

Upon the occurrence and during the continuance of any Event of Default each
Lender and each Affiliate of a Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of any Borrower against any and
all of the Obligations now or hereafter existing whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
even though such Obligations may be unmatured. Each Lender agrees promptly to
notify the Administrative Borrower after any such set-off and application made
by such Lender or its Affiliates; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender under this Section 10.6 are in addition to the other
rights and remedies (including other rights of set-off) that such Lender may
have.



      Section 10.7 Sharing of Payments, Etc.

(a) If any Lender obtains any payment (whether voluntary, involuntary, through
the exercise of any right of set-off or otherwise) of the Loans owing to it, any
interest thereon, fees in respect thereof or amounts due pursuant to
Section 10.3 or Section 10.4 (other than payments pursuant to Section 2.14,
Section 2.15 or Section 2.16 in excess of its Ratable Portion of all payments of
such Obligations obtained by all the Lenders, such Lender (a “Purchasing
Lender”) shall forthwith purchase from the other Lenders (each, a “Selling
Lender”) such participations in their Loans or other Obligations as shall be
necessary to cause such Purchasing Lender to share the excess payment ratably
with each of them.

(b) If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.

(c) The Borrowers agree that any Purchasing Lender so purchasing a participation
from a Selling Lender pursuant to this Section 10.7 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrowers in the amount of such participation.



      Section 10.8 Notices, Etc.

All notices, demands, requests and other communications provided for in this
Agreement shall be given in writing, or by any telecommunication device capable
of creating a written record (including electronic mail), and addressed to the
party to be notified as follows:



  (a)   if to any Borrower:

Technical Olympic USA, Inc.

4000 Hollywood Boulevard

Suite 500 N.

Hollywood, FL 33021

Attention: Steven Wagman, Chief Financial Officer

Telecopy no: (954) 364-4010

E-Mail Address: swagman@tousa.com

(b) if to any Lender, at its Domestic Lending Office specified opposite its name
on Schedule II or on the signature page of any applicable Assignment and
Acceptance;

(c) if to any Issuer, at the address set forth under its name on Schedule II;
and



  (d)   if to the Administrative Agent or the Swing Loan Lender:

Citigroup Global Markets Inc.

Two Penns Way, Suite 200

New Castle, Delaware 19720

Attention: David G. Maffett

Telecopy no: 212.994.0961

E-Mail Address: david.g.maffett@citigroup.com



      with a copy to:

Chadbourne & Parke LLP

30 Rockefeller Plaza

New York, New York 10112

Attention: Andrew C. Coronios, Esq. and Joseph Smolinsky, Esq.

Telecopy no: (212) 541-5369

E-Mail Address: acoronios@chadbourne.com; jsmolinsky@chadbourne.com

or at such other address as shall be notified in writing (i) in the case of any
Borrower, the Administrative Agent and the Swing Loan Lender to the other
parties and (y) in the case of all other parties, to the Administrative Borrower
and the Administrative Agent. All such notices and communications shall be
effective upon personal delivery (if delivered by hand, including any overnight
courier service), when deposited in the mails (if sent by mail), or when
properly transmitted (if sent by a telecommunications device or through the
Internet); provided, however, that notices and communications to the
Administrative Agent pursuant to Article II or IX shall not be effective until
received by the Administrative Agent.



      Section 10.9 No Waiver; Remedies.

No failure on the part of any Lender, Issuer or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.



      Section 10.10 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Borrowers and the Administrative Agent and when the Administrative Agent shall
have been notified by each Requisite Lender and Issuer that such Lender or
Issuer has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrowers, the Administrative Agent and each Lender and Issuer
and, in each case, their respective successors and assigns, provided, however,
that no Borrower shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.



      Section 10.11 Governing Law.

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.



      Section 10.12 Submission to Jurisdiction; Service of Process.

(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document may be brought in the courts of the State of New York sitting in
the City of New York or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Agreement, each
Borrower hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

(b) Each Borrower irrevocably consents to the service of any and all process in
such action or proceeding arising out of or in connection with this Agreement or
any Loan Document by the mailing (by registered or certified mail, postage
prepaid) of copies of such process to an appointed process agent or the Borrower
at its address specified in Section 10.8. Each Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(c) Nothing contained in this Section 10.12 shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against any
Borrower or any other Loan Party in any other jurisdiction.

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.



      Section 10.13 Waiver of Jury Trial.

EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUERS AND THE BORROWERS
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.



      Section 10.14 Section Titles.

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection hereof
immediately followed by a reference in parenthesis to the title of the Section
containing such clause, sub-clause or subsection is a reference to such clause,
sub-clause or subsection and not to the entire Section; provided, however, that,
in case of direct conflict between the reference to the title and the reference
to the number of such Section, the reference to the title shall govern absent
manifest error. If any reference to the number of a Section (but not to any
clause, sub-clause or subsection thereof) is followed immediately by a reference
in parenthesis to the title of a Section, the title reference shall govern in
case of direct conflict absent manifest error.



      Section 10.15 Execution in Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all parties shall be lodged with the Administrative Borrower and the
Administrative Agent.



      Section 10.16 Entire Agreement.

This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.



      Section 10.17 Confidentiality.

(a) None of the Administrative Agent or any Lender may disclose to any Person
any confidential, proprietary or non-public information of the Administrative
Borrower and its Subsidiaries furnished to the Administrative Agent or the
Lenders by the Administrative Borrower (such information being referred to
collectively herein as the “Borrower Information”), except that the
Administrative Agent and each of the Lenders may disclose Borrower Information
(i) to its and its Affiliates’ employees, officers, directors, agents and
advisors on a need to know basis (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Borrower Information and instructed to keep such Borrower Information
confidential on substantially the same terms as provided herein), (ii) to the
extent requested by any regulatory authority or any self regulatory
organization, (iii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) if reasonably necessary in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 10.17, to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement or any derivatives
counter party, (vii) to the extent such Borrower Information (A) is or becomes
generally available to the public on a non-confidential basis other than as a
result of a breach of this Section 10.17 by the Administrative Agent or such
Lender, or (B) is or becomes available to the Administrative Agent or such
Lender on a nonconfidential basis from a source other than a Borrower and
(viii) with the prior written consent of the Administrative Borrower.

(b) No Borrower may disclose to any Person the amount or terms of any fees
payable to the Administrative Agent, the Arrangers or any Lender (such
information being collectively referred to herein as the “Facility
Information”), except that the Administrative Borrower may disclose the Facility
Information (i) to its and its respective Affiliates’ employees, officers,
directors, agents and advisors who have a need to know the Facility Information
in connection with this Agreement and the transactions contemplated hereby or
(ii) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process.



      Section 10.18 USA Patriot Act.

Each Lender hereby notifies each Loan Party that pursuant to the requirements of
the USA Patriot Act, it is required to obtain, verify and record information
that identifies Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow the Lenders to identify
such Loan Party in accordance with the USA Patriot Act.



      Section 10.19 Agent Communications.

(a) Each Loan Party hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information material, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications being referred to
herein collectively as "Communications”), by transmitting the Communications in
an electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com. In addition, each Loan Party agrees to continue
to provide the Communications to the Administrative Agent in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

(b) Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks (the “Platform”). Each Loan Party acknowledges that the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution.

(c) THE PLATFORM IS PROVIDED “AS IS” “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE LOAN PARTIES, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
LOAN PARTIES’ OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.

(e) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.



      Section 10.20 Joint and Several Liability.

(a) Each Borrower states and acknowledges that: (i) pursuant to this Agreement
the Borrowers desire to utilize their borrowing potential on a consolidated
basis to the same extent possible as if they were merged into a single corporate
entity and that this Agreement reflects the establishment of credit facilities
which would not otherwise be available to such Borrower if each Borrower were
not jointly and severally liable for payment of the Obligations; (ii) it has
determined that it will benefit specifically and materially from the advances of
credit contemplated by this Agreement; (iii) it is both a condition precedent to
the obligations of each Lender hereunder and a desire of the Borrowers that each
Borrower execute and deliver to each Lender this agreement, and (iv) the
Borrowers have requested and bargained for the structure and terms of and
security for the advances contemplated by this Agreement.

(b) Each Borrower shall be liable for all amounts due to the Administrative
Agent and/or any Lender from any Borrower under this Agreement, regardless of
which Borrower actually receives Loans, the benefit of any Letter of Credit
Issuance or other extensions of credit hereunder (all such extensions of credit
being, collectively, “Extensions of Credit”) or the amount of such Extensions of
Credit received by any Borrower or the manner in which the Administrative Agent
and/or such Lender accounts for such Extensions of Credit on its books and
records (without limiting the foregoing, each Borrower shall be liable for
Extensions of Credit made to each other Borrower). Each Borrower’s Obligation
with respect to Extensions of Credit made to it, and each Borrower’s Obligations
arising as a result of the joint and several liability of such Borrower
hereunder, with respect to Extensions of Credit made to another Borrower
hereunder, shall be separate and distinct obligations, but all such Obligations
shall be primary obligations of such Borrower.

(c) Each Borrower’s Obligations arising as a result of the joint and several
liability of such Borrower hereunder with respect to Extensions of Credit made
to another Borrower hereunder shall, to the fullest extent permitted by law, be
unconditional irrespective of (i) the validity or enforceability, avoidance or
subordination of the Obligations or any other Borrower or of any promissory note
or other document evidencing all or any part of the Obligation of any other
Borrower, (ii) the absence of any attempt to collect the Obligations from any
other Borrower, any other guarantor, or any other security therefor, or the
absence of any other action to enforce the same, (iii) the waiver, consent,
extension, forbearance or granting of any indulgence by the Administrative Agent
and/or any Lender with respect to any provisions of any instrument evidencing
the Obligations of any other Borrower, or any part thereof, or any other
agreement now or hereafter executed by any other Borrower and delivered to the
Administrative Agent and/or any Lender, (iv) the failure by the Administrative
Agent and/or any Lender to take any steps to perfect and maintain its security
interest in, or to preserve its rights to, any security or collateral for the
Obligations of any other Borrower, (v) the Administrative Agent’s and/or any
Lender’s election, in any proceedings instituted under the Bankruptcy Code, of
the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing
or grant of a security interest by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code, (vii) the disallowance of all or any
portion of the Administrative Agent’s and/or any Lender’s claim(s) for the
repayment of the Obligations of any other Borrower under Section 502 of the
Bankruptcy Code, or (viii) any other circumstances which might constitute a
legal or equitable discharge or defense of a guarantor or of any other Borrower
(other than the indefeasible payment of the Obligations). With respect to each
Borrower’s Obligations arising as a result of the joint and several liability of
such Borrower hereunder with respect to Extensions of Credit made to any
Borrower hereunder, such Borrower waives, until the Obligations shall have been
paid in full and this Agreement shall have been terminated, any right to enforce
any right to subrogation or any remedy which the Administrative Agent and/or any
Lender now has or may hereafter have against any other Borrower, any endorser or
any guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to the Administrative
Agent and/or any Lender to secure payment of the Obligations or any other
liability of any other Borrower to the Administrative Agent and/or any Lender.

(d) Each Borrower agrees if such Borrower’s joint and several liability
hereunder, or if any Liens securing such joint and several liability, would, but
for the application of this sentence, be unenforceable under applicable law,
such joint and several liability and each such Lien shall be valid and
enforceable to the maximum extent that would not cause such joint and several
liability or such Lien to be unenforceable under applicable law, and such joint
and several liability and such Lien shall be deemed to have been automatically
amended accordingly at all relevant times.

(e) Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent may proceed directly and at once, without notice, against a
Borrower to collect and recover the full amount, or any portion of the
Obligations, without first proceeding against any other Borrower or any other
Person, or against any security or collateral for the Obligations. Each Borrower
consents and agrees that the Administrative Agent shall be under no obligation
to marshal any assets in favor of such Borrower or against or in payment of any
or all of the Obligations.

(f) The Borrowers are obligated to repay the Obligations as joint and several
obligors under this Agreement. To the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Extensions of Credit made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
"Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s “Allocable Amount” (as defined below) and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(i) rendering such Borrower “insolvent” within the meaning of Section 101
(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Action (“UFCA”),
(ii) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (iii) leaving such Borrower unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA. All rights and claims of
contribution, indemnification and reimbursement under this Section shall be
subordinate in right of payment to the prior payment in full of the Obligation.
The provisions of this Section shall, to the extent expressly inconsistent with
any provision in any Loan Document, supersede such inconsistent provision.



      Section 10.21 Administrative Borrower.

Each of the other Borrowers appoints the Administrative Borrower as its agent
for all purposes relevant to this Agreement, including the giving and receipt of
notices and execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto. Any
acknowledgement, consent, direction, certificate or other action which might
otherwise be valid or effective only if given or taken by all of the Borrowers
or acting singly, shall be valid and effective if given or taken only by the
Administrative Borrower, whether or not any of the other Borrowers joins
therein.



      Section 10.22 No Release.

(a) The Administrative Borrower acknowledges and agrees that this Agreement
shall in no way constitute a release of the Administrative Borrower from any of
its payment obligations under the March 2006 Credit Agreement or the Revolving
Credit Notes (if any) owing to any Lender.

(b) Each Subsidiary Borrower acknowledges and agrees that this Agreement shall
in no way constitute a release of such Subsidiary Borrower’s obligations as a
Guarantor under the Guaranty, and each Subsidiary Borrower hereby reaffirms its
obligations under the Guaranty in all respects.

[Signature Pages Follow]

4

ADMINISTRATIVE BORROWER:

TECHNICAL OLYMPIC USA, INC.,

as the Administrative Borrower

By:     /s/ Randy Kotler     
Name: Randy Kotler
Title: Sr. VP and Chief Accounting Officer


5

SUBSIDIARY BORROWERS:



      ENGLE HOMES DELAWARE, INC.



      ENGLE HOMES RESIDENTIAL CONSTRUCTION, L.L.C.



      ENGLE/JAMES LLC



      MCKAY LANDING LLC



      NEWMARK HOMES PURCHASING, L.P.



      NEWMARK HOMES, L.L.C.



      NEWMARK HOMES, L.P.



      PREFERRED BUILDERS REALTY, INC.



      SILVERLAKE INTERESTS, L.C.



      TOI, LLC



      TOUSA, LLC



      TOUSA ASSOCIATES SERVICES COMPANY



      TOUSA DELAWARE, INC.



      TOUSA FUNDING, LLC



      TOUSA HOMES, INC.



      TOUSA HOMES, L.P.



      TOUSA HOMES INVESTMENT #1, INC.



      TOUSA HOMES FLORIDA, L.P.



      TOUSA HOMES INVESTMENT #2, INC.



      TOUSA HOMES INVESTMENT #2, LLC



      TOUSA REALTY, INC.



      TOUSA INVESTMENT #2, INC.



      TOUSA HOMES ARIZONA, LLC



      TOUSA HOMES COLORADO, LLC



      TOUSA HOMES NEVADA, LLC



      TOUSA HOMES MID-ATLANTIC HOLDING, LLC



      TOUSA HOMES MID-ATLANTIC, LLC



      TOUSA MID-ATLANTIC INVESTMENT, LLC



      TOUSA VENTURES, LLC



      TOUSA/WEST HOLDINGS, INC.



      LORTON SOUTH CONDOMINIUM, LLC



      ENGLE HOMES COMMERCIAL CONSTRUCTION, LLC



      LB/TE #1, LLC

By:     /s/ Randy Kotler     
Name: Randy Kotler
Title: VP and Treasurer


6

SUBSIDIARY BORROWERS (continued):

NEWMARK HOMES BUSINESS TRUST

By:     /s/ Randy Kotler     
Name: Randy Kotler
Title: Managing Trustee


7

CITICORP NORTH AMERICA, INC.,

as Administrative Agent and a Lender

By:     /s/ R. Tucker Borden     
Name: Tucker Borden
Title: Vice President


8

CITIBANK, N.A., as an Issuer

By:     /s/ R. Tucker Borden     
Name: Tucker Borden
Title: Vice President


9

CITIBANK, N.A., as a Lender

By:     /s/ Christine M. Kanicki     
Name: Christine M. Kanicki
Title: Attorney – In — Fact






10



      DEUTSCHE BANK TRUST COMPANY AMERICAS, as a       Lender

By:     
Name:
Title:


By:     
Name:
Title:






11



      JPMORGAN CHASE BANK, N.A., as a Lender

By:     /s/ John P. McDonagh     
Name: John P. McDonagh
Title: Managing Director

12
WACHOVIA BANK, N.A.,

as a Lender

By:     /s/ R. Scott Holtzapple     
Name: R. Scott Holtzapple
Title: Senior Vice President

13
BANK OF THE

WEST, a California Banking Corporation, as a Lender

By:     
Name:
Title:


By:     
Name:
Title:

14
BRANCH BANKING AND TRUST COMPANY, as a

Lender

By:     /s/ Anne C. Grady     
Name: Anne C. Grady
Title: Vice President

15
BANKUNITED, FSB, as a

Lender

By:     
Name:
Title:

16
COMPASS BANK, an Alabama banking

corporation, as a Lender

By:     
Name:
Title:

17
COMERICA BANK, as a Lender

By:     /s/ Charles Weddell     
Name: Charles Weddell
Title: Vice President

18
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender

By:     /s/ Cassandra Droogan     
Name: Cassandra Droogan
Title: Vice President


By:     /s/ Laurence Lapeyre     
Name: Laurence Lapeyre
Title: Associate

19
FORTIS BANK S.A./N.V.,

CAYMAN ISLANDS BRANCH, as a Lender

By:     /s/ Laurie Albright     
Name: Laurie Albright
Title: Loan Closer


By:     /s/ Mason Chau     
Name: Mason Chau
Title: AVP

20
GRAND CENTRAL ASSET TRUST SAN SERIES, as a Lender

By:     /s/ Molly Walter     
Name: Molly Walter
Title: Attorney – In — Fact

21
GUARANTY BANK, as

a Lender

By:     /s/ Dan Killian     
Name: Dan Killian
Title: Senior Vice President

22
KEYBANK NATIONAL

ASSOCIATION, as a Lender

By:     
Name:
Title:

23
NATIXIS (fka NATEXIS BANQUES POPULAIRES), as a Lender

By:     /s/ M.E. Dugeny     
Name: M. E. Dugeny
Title: Managing Director


By:     /s/ Guillaume De Parscau     
Name: Guillaume De Parscau
Title: Managing Director

24
NATIONAL CITY BANK,

as a Lender

By:     /s/ John M. Osberg     
Name: John M. Osberg
Title: Senior Vice President

25
PNC BANK,

NATIONAL ASSOCIATION, as a Lender

By:     /s/ Douglas G. Paul     
Name: Douglas G. Paul
Title: Senior Vice President

26
QUATTRO SPECIAL SITUATIONS, LLC, as a Lender

By:     /s/ Patrick Criscillo     
Name: Patrick Criscillo
Title: CFO

27
RAYMOND JAMES BANK, FSB, as a

Lender

By:     /s/ William J. Hindman     
Name: William J. Hindman
Title: Vice President

28
SOVEREIGN BANK, as a

Lender

By:     /s/ Erin T. Aslakson     
Name: Erin T. Aslakson
Title: Assistant Vice President

29
UBS LOAN FINANCE, LLC, as a Lender

By:     
Name:
Title:


By:     
Name:
Title:

30
U.S. BANK NATIONAL ASSOCIATION, as a

Lender

By:     
Name:
Title:

31




      WASHINGTON MUTUAL BANK, as a Lender

By:     /s/ Anne D. Brehony     
Name: Anne D. Brehony
Title: Vice President


32